Exhibit 10.31

DATED 6 February 2006

(1) DAVID HAMILTON FOX AND OTHERS

- and -

(2) KLEINWORT CAPITAL TRUST PLC

- and -

(3) HOWITZER ACQUISITION LIMITED

- and -

(4) CIRCOR INTERNATIONAL, INC

AGREEMENT

relating to

the sale and purchase of the entire issued

share capital of Hale Hamilton Holdings

Limited and 60,000 B ordinary shares of the

issued share capital of Hale Hamilton

Limited



--------------------------------------------------------------------------------

CONTENTS

 

1.

   DEFINITIONS AND INTERPRETATION    2

2.

   SALE AND PURCHASE OF SHARES    14

3.

   CONSIDERATION    16

4.

   JOINT ACCOUNT    17

5.

   COMPLETION    19

6.

   WARRANTIES    19

7.

   UNDERTAKINGS AND INDEMNITIES    21

8.

   ENVIRONMENTAL INDEMNITY    23

9.

   LIMITATION ON THE VENDORS’ LIABILITY    28

10.

   TAXATION    28

11.

   FURTHER ASSURANCE AND ATTORNEY    28

12.

   ANNOUNCEMENTS AND CONFIDENTIALITY    28

13.

   COSTS    30

14.

   SUCCESSORS ASSIGNMENT AND GUARANTEE    31

15.

   ENTIRE AGREEMENT    31

16.

   TIME FOR PERFORMANCE    32

17.

   VARIATIONS    32

18.

   WAIVER    32

19.

   AGREEMENT CONTINUES IN FORCE    32

20.

   SEVERABILITY    32

21.

   NOTICES    32

22.

   COUNTERPARTS    35

23.

   THIRD PARTY RIGHTS    35

24.

   GOVERNING LAW AND JURISDICTION    35

25.

   VENDORS’ REPRESENTATIVES    36

SCHEDULE 1

   37

Details of the Vendors, the Shares and the Consideration

   37

Part 1

   37

Holdings Vendors

   37

Part 2

   40

HHL Vendor

   40

SCHEDULE 2

   41

Part 1

   41

Holdings

   41

Part 2

   43

HHL

   43

Part 3

   45

Subsidiaries

   45

Hale Hamilton Valves Limited

   45

Fluid Systems International Limited

   47

Cambridge Fluid Systems Limited

   49

CFS Technology Pte Ltd.

   51

 

1



--------------------------------------------------------------------------------

SCHEDULE 3

   53

The Holdings Warranties

   53

Part 1

   53

Holdings Title Warranties

   53

Part 2

   55

General

   55

SCHEDULE 4

   61

The HHL Warranties

   61

Part 1

   61

HHL Title Warranties

   61

Part 2

   62

General

   62

Part 3

   83

Properties and environmental matters

   83

Properties

   83

Part 4

   91

Pensions

   91

SCHEDULE 5

   95

Holdings Taxation

   95

Part 1

   95

Definitions and interpretation

   95

Part 2

   98

Tax Warranties

   98

Part 3

   102

Tax Covenant

   102

Part 4

   104

Limitations and Procedure

   104

SCHEDULE 6

   115

HHL Taxation

   115

Part 1

   115

Definitions and interpretation

   115

Tax Warranties

   118

Part 3

   123

Tax Covenant

   123

Part 4

   125

Limitations and Procedure

   125

SCHEDULE 7

   136

Completion

   136

SCHEDULE 8

   138

The Properties

   138

Part 1

   138

Freehold

   138

Part 2

   138

Leasehold

   138

 

2



--------------------------------------------------------------------------------

SCHEDULE 9

   139

Limitations on the Vendors’ liability

   139

Completion Net Asset Statement

   147

Part 1

   147

Determination and confirmation of Completion Net Worth

   147

Part 2

   152

Pro forma Completion Net Asset Statement

   152

Agreed Form Documents

 

1. Completion Board Minutes of Holdings, HHL and the Subsidiaries

 

2. Holdings Management Accounts

 

3. HHL Management Accounts

 

4. Resignations of Directors and Secretary

 

5. Resignation of Auditors

 

6. Deed of Termination of Shareholders Agreement

 

7. Letter of Instructions

 

8. Quotation and Terms of Business

 

3



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 6 February 2006

BETWEEN

 

(1) THE PERSONS whose names and addresses are set out in part 1 of schedule 1
(“Holdings Vendors”);

 

(2) THE PERSON whose name and address is set out in part 2 of schedule 1 (“HHL
Vendor”);

 

(3) HOWITZER ACQUISITION LIMITED a company registered in England and Wales with
number 05684497 whose registered office is at 20 Black Friars Lane, London EC4V
6HD (“Purchaser”); and

 

(4) CIRCOR INTERNATIONAL, INC a company registered in Delaware, the United
States of America whose registered agent is at 1209 Orange Street, Wilmington,
Delaware, United States of America (“Circor”).

BACKGROUND

 

A Hale Hamilton Holdings Limited (“Holdings”) and Hale Hamilton Limited (“HHL”)
are both private companies limited by shares. Further information relating to
Holdings, HHL and its Subsidiaries is set out in schedule 2.

 

B The Holdings Vendors are the legal owners or are otherwise able to procure the
transfer of the numbers of Holdings Shares set opposite their respective names
in column (2) of part 1 of schedule 1.

 

C The HHL Vendor is the beneficial owner of the number of HHL Shares set
opposite its name in column (2) of part 2 of schedule 1.

 

D The Holdings Vendors have agreed to sell and the Purchaser has agreed to
purchase the Holdings Shares, and the HHL Vendor has agreed to sell and the
Purchaser has agreed to purchase the HHL Shares, each for the consideration and
upon the terms and conditions set out in this agreement. Circor is entering into
this agreement to guarantee to the Holdings Vendors, the Warrantors and the HHL
Vendor the obligations of the Purchaser hereunder.

 

1



--------------------------------------------------------------------------------

IT IS HEREBY AGREED:

 

1. DEFINITIONS AND INTERPRETATION

 

  1.1 In this agreement the following words and expressions shall (except where
the context otherwise requires) have the following meanings:

“1985 Act” means the Companies Act 1985;

“1989 Act” means the Companies Act 1989;

“Accounts Date” means 30 September 2005;

“Approved” means exempt approved by the Board of Inland Revenue for the purposes
of either chapter I or chapter IV of part XIV of the Taxes Act and references to
“Approval” shall be construed accordingly;

“Asset Confirmation Date” means the date upon which, pursuant to schedule 10,
part 1, paragraph 4.6, the final confirmation of Completion Net Worth shall be
issued;

“Balancing Payment Date” means the date falling five Business Days after the
Asset Confirmation Date;

“Business Day” means a day other than a Saturday or Sunday on which banks are
open for commercial business in the City of London and New York;

“Business Intellectual Property” means all Intellectual Property owned by any
member of the Hale Group;

“Claim” means any Holdings Warranty Claim or any HHL Warranty Claim;

“Companies Acts” means the 1985 Act, the 1989 Act and the Companies
Consolidation (Consequential Provisions) Act 1985;

“Completion” means the performance of all the obligations of the parties to this
agreement set out in clause 5;

“Completion Board Minutes” means minutes of meetings of the boards of directors
of Holdings, HHL and the Subsidiaries in the agreed form;

“Completion Date” means the date of this agreement;

 

2



--------------------------------------------------------------------------------

“Completion Net Asset Statement” means the statement of assets and liabilities
of HHL and the Subsidiaries as at the close of business on 31 January 2006, on a
consolidated basis, which shall be drawn up in the form shown in schedule 10,
part 2 and prepared, reviewed and confirmed in accordance with schedule 10,
part 1;

“Completion Net Worth” means the sum computed in accordance with schedule 10,
part 1, paragraph 3;

“Compliance Liability” means a breach of Environmental Laws and/or Environmental
Permits at or prior to Completion;

“Computer Systems” means the hardware, software and information and
communication technology used by or for the benefit of any member of the Hale
Group at the date hereof or in the preceding 12 months, or computer processors,
associated and peripheral equipment, computer programs, technical and other
documentation and data entered into or created by the foregoing;

“Confidential Information” means information (however stored) relating to or
connected with the business, customers or financial or other affairs of the Hale
Group details of which are not in the public domain including, without
limitation, information concerning or relating to:

 

  (a) the Business Intellectual Property and any other property used or owned by
or licensed to the Hale Group in the nature of Intellectual Property;

 

  (b) any technical processes, future projects, business development or
planning, commercial relationships and negotiations; and

 

  (c) the marketing of goods or services including, without limitation,
customer, client and supplier lists, price lists, sales targets, sales
statistics, market share statistics, market research reports and surveys and
advertising or other promotional materials and details of contractual
arrangements and any other matters concerning the clients or customers of or
other persons having dealings with the Hale Group;

“Confirmation” has the meaning given in schedule 10, part 1, paragraph 4.1;

“Connected Person” has the meaning given to that expression in s839 ICTA;

 

3



--------------------------------------------------------------------------------

“Consideration” means the consideration for the Shares set out in clause 3 and
as adjusted pursuant to clause 3.2;

“Defective Products” means Products delivered to customers prior to Completion
which are defective. For the purposes of this definition, “defective” means
(a) in respect of claims or complaints raised by customers, a failure to meet
the terms and conditions as to quality and specification under which the
Products were sold to such customers, or (b) in respect of claims raised by
ultimate consumers, a failure to meet the standards of care reasonably required
in the manufacture of Products of the same nature as the Products which results
in death or personal injury;

“Defective Services” means Services provided to customers prior to Completion
which are defective. For the purposes of this definition, “defective” means in
respect of claims or complaints raised by customers, a failure to meet the terms
and conditions as to quality and specification under which the Services were
sold to such customers;

“Disclosed” means disclosed by the Disclosure Letter with sufficient
particularity to enable a reasonable person in the position of the Purchaser to
make an assessment of the extent to which the relevant matter, fact or
circumstance disclosed qualifies the warranty and “Disclosure” shall be
construed accordingly;

“Disclosure Letter” means the letter of even date with this agreement from the
Warrantors to the Purchaser relating to the Holdings Warranties and the HHL
Warranties together with any documents annexed to it;

“Encumbrance” means any mortgage, charge, pledge, lien, restriction, assignment,
hypothecation, security interest, title retention or any other agreement or
arrangement the effect of which is the creation of security; or any other
interest, equity or other right of any person (including any right to acquire,
option, right of first refusal or right of pre-emption); or any agreement or
arrangement to create any of the same;

“Environment” means any of the following media namely air, water or land
including without limitation those media within buildings or other natural or
man made structures above or below ground;

“Environmental Claim” means a claim under the provisions of clause 8.1;

 

4



--------------------------------------------------------------------------------

“Environmental Condition” means pollution or contamination of the Environment in
existence on or before Completion (including, without limitation, pollution or
contamination of the Environment at, on, under, arising or transported from the
Properties);

“Environmental Insurance Policy” means the Pollution Legal Liability Insurance
Policy issued by AIG Europe (UK) Limited on the date hereof;

“Environmental Law” means any applicable law, including without limitation any
common law, statute, statutory instrument, treaty, regulation, directive,
decision, by-law, circular, code, guidance, order, notice, demand, injunction,
resolution or judgment which relates to Environmental Matters to the extent they
are legally binding and enforceable in England at or prior to Completion;

“Environmental Matters” means any of the following:

 

  (a) protection, pollution or contamination of the Environment;

 

  (b) the production, generation, manufacture, processing, handling, keeping,
possession, presence, storage, distribution, use (including as a building
material), treatment, supply, receipt, sale, purchase, removal, transport,
importation, exportation, disposal, release, spillage, deposit, escape,
discharge, leak, emission, leaching or migration of any Hazardous Substance;

 

  (c) the creation of any noise, vibration, radiation, common law or statutory
nuisance, which has or may have an impact on the Environment; and/or

 

  (d) any other matter relating to the protection, maintenance, restoration or
remediation of the Environment or any part of it.

“Environmental Permits” means all those authorisations, certificates, approvals,
permits, licences, registrations, notifications, or consents (and all conditions
attaching thereto) required at or prior to Completion under any Environmental
Law for the operation of the business of the Hale Group and/or the occupation or
use of any of Properties for the purposes for which they are occupied or used at
or prior to Completion;

“Escrow Release Date” means the second anniversary of Completion;

 

5



--------------------------------------------------------------------------------

“Hale Group” means Holdings, HHL and the Subsidiaries and references to a
“member of the Hale Group” or a “Hale Group member” shall be construed
accordingly;

“Hale Hamilton Germany” means Hale Hamilton Gastechnology GmbH;

“Hazardous Substance” means any substance (whether in solid, liquid or gaseous
form and whether alone or in combination with any other substance) which is
capable of causing harm to the Environment (including without limitation
genetically modified organisms, radioactive substances, asbestos and biocides)
and any electricity, heat and any waste material;

“HHL Accounts” means the audited consolidated accounts of HHL comprising (inter
alia) the audited consolidated balance sheet as at the Accounts Date and the
audited consolidated profit and loss account for the period ended on the
Accounts Date, the notes and the cash flow statement relating thereto and the
reports of the directors and auditors thereon;

“HHL Group” means HHL and the Subsidiaries and references to a “member of the
HHL Group” or a “HHL Group member” shall be construed accordingly;

“HHL Management Accounts” means the unaudited consolidated balance sheets and
the profit and loss accounts of HHL and the Subsidiaries as at the Management
Accounts Date for the period from 1 October 2005 to the Management Accounts
Date, in the agreed form;

“HHL Shares” means the 60,000 B ordinary shares of £1 each in the issued share
capital of HHL registered in the name of the HHL Vendor;

“HHL Share Warranties” means the warranties contained in parts 2, 3 and 4 of
schedule 4;

“HHL Tax Covenant” means the covenant set out in parts 3 of schedule 6;

“HHL Tax Warranties” means the warranties contained in parts 2, of schedule 6;

“HHL Title Claim” means any claim for breach of or non-compliance with any of
the HHL Title Warranties;

“HHL Title Warranties” means the warranties set out in part 1 of schedule 4;

 

6



--------------------------------------------------------------------------------

“HHL Vendor’s Representative” has the meaning given to it in clause 24;

“HHL Warranties” means the HHL Share Warranties and to the extent that they
pertain to HHL and/or the Subsidiaries the Tax Warranties;

“HHL Warranty Claim” means any claim for breach of or non-compliance with any of
the HHL Share Warranties;

“Holdings Accounts” means the audited consolidated accounts of Holdings
comprising (inter alia) the audited consolidated balance sheet as at the
Accounts Date and the audited consolidated profit and loss account for the
period ended on the Accounts Date, the notes and the cash flow statement
relating thereto and the reports of the directors and auditors thereon;

“Holdings Management Accounts” means the unaudited balance sheet as at the
Management Accounts Date and the profit and loss accounts of Holdings for the
period from 1 October 2005 to the Management Accounts Date, in the agreed form;

“Holdings Shares” means the 32,463 A ordinary shares of £1 each and the 87,093 B
ordinary shares of £1 each in the capital of Holdings, comprising the whole of
the issued share capital of Holdings;

“Holdings Share Warranties” means the warranties contained in part 2 of
schedule 3;

“Holdings Tax Covenant” means the covenant set out in part 3 of schedule 5;

“Holdings Tax Warranties” means the warranties set out in part 2 of schedule 5;

“Holdings Title Warranties” means the warranties set out in part 1 of schedule
3;

“Holdings Vendors Escrow” means 20 per cent of the Consideration as adjusted
pursuant to clause 3.2;

“Holdings Vendor Warranties” means the HHL Share Warranties, the Holdings Title
Warranties, the Holdings Share Warranties and the Tax Warranties;

“Holdings Vendors’ Representative” has the meaning given to it in clause 24.5;

 

7



--------------------------------------------------------------------------------

“Holdings Warranties” means the Holdings Share Warranties and, to the extent
that they pertain to Holdings, the Tax Warranties;

“Holdings Warranty Claim” means any claim for breach of or non-compliance with
any of the Holdings Share Warranties;

“ICTA” means the Income and Corporation Taxes Act 1988;

“Indemnity Claims” means a claim under the provisions of clause 7;

“Insurance Policies” means each current insurance and indemnity policy in
respect of which the members of the HHL Group have an interest (including any
active historic policies which provide cover on a losses occurring basis);

“Insured Benefits” means the benefits to be obtained upon HHL entering into an
agreement with Legal & General Assurance Society Limited to provide the benefits
as set out in the Quotation and Terms of Business;

“Intellectual Property” includes patents, inventions, know-how, trade secrets
and other confidential information, registered designs, copyrights, data,
database rights, design rights, rights affording equivalent protection to
copyright, database rights and design rights, semiconductor topography rights,
trade marks, service marks, logos, domain names, business names, trade names,
moral rights, and all registrations or applications to register any of the
aforesaid items, rights in the nature of any of the aforesaid items in any
country or jurisdiction, rights in the nature of unfair competition rights and
rights to sue for passing-off;

“Joint Account” means the interest bearing joint account opened with The Royal
Bank of Scotland Plc in the names of the Vendors’ Solicitors and the Purchaser’s
Solicitors and operated in accordance with the provisions of clause 4;

“Kleinwort Capital” means Kleinwort Capital Limited of 10 Bedford Street, Covent
Garden, London WC2E 9HE;

“Leases” means the leases listed in Part 2 of Schedule 8;

“Letter of Instructions” means the letter of instructions relating to the
operation of the Joint Account from the Vendors and the Purchaser to the
Vendors’ Solicitors and the Purchaser’s Solicitors, in the agreed form;

 

8



--------------------------------------------------------------------------------

“Losses” in respect of any matter, event or circumstance means all awards,
damages, payments, losses, costs, reasonable fees and expenses (including
reasonable professional and legal fees, costs and expenses) or other
liabilities;

“Main Scheme” has the meaning given in part 4 of Schedule 4;

“Management Accounts Date” means 31 December 2005;

“Non HHL Vendors’ Shares” means the 400,000 A ordinary shares of £1 each in the
issued share capital of HHL registered in the name of Holdings;

“Pre-Completion Distribution” means any distribution made since the Accounts
Date at or prior to Completion by any member of the Hale Group to its
shareholders, whether by way of dividend, redemption or otherwise;

“Proceedings” means any proceedings, suit or action arising out of or in
connection with this agreement;

“Product” means any product, item of equipment, hardware, software,
micro-processor or embedded control system (or other item containing, using or
dependent on any of the foregoing) designed, manufactured and/or sold by any
member of the Hale Group;

“Properties” means the freehold and leasehold land and premises described in
schedule 8 and any part or parts thereof;

“Purchaser’s Accountants” means KPMG LLP of 1 Puddle Dock, London EC4V 3PD;

“Purchaser’s Group” means the Purchaser and its subsidiary undertakings or
parent undertakings for the time being or a subsidiary undertaking for the time
being of a parent undertaking of the Purchaser and includes, for the avoidance
of doubt, and with effect from Completion each member of the Hale Group and
references to a “member of the Purchaser’s Group” shall be construed
accordingly;

“Purchaser’s Solicitors” means Mayer, Brown, Rowe & Maw LLP of 11 Pilgrim
Street, London EC4V 6RW;

“Quotation and Terms of Business” means the quotation issued on 20 January 2006
by Legal and General Assurance Society Limited and the terms of business

 

9



--------------------------------------------------------------------------------

referred to therein in the agreed form which provides for Legal and General
Assurance Society Limited to take over responsibility for the payment of certain
benefits as set out therein upon payment of the quotation price (as adjusted);

“Relevant Accounting Standard” means, in relation to the HHL Accounts, the
Holdings Accounts or the Completion Net Asset Statement, United Kingdom
Generally Accepted Accounting Principles, Statements of Standard Accounting
Practice and Financial Reporting Standards in force on the relevant Accounts
Date or Completion as the case may be;

“Relevant Authority” means any government, government agency, local authority or
any other person or entity having regulatory authority under Environmental Law
and/or any court of law or tribunal and, in relation to each of the Leases,
includes any person having rights or powers under that Lease;

“Remediation” means:

 

  (a) investigating, surveying, sampling, monitoring, assessing, analysing,
removing, remedying, cleaning up, ameliorating, abating, containing or
controlling an Environmental Condition; and/or

 

  (b) measures to ensure that the conduct of the business of the Hale Group as
carried on at Completion and/or the condition, use or occupation of the relevant
Property as it was at Completion is in compliance with all Environmental Law and
Environmental Permits.

“Resultant Health and Safety Liability” means any harm to human health caused by
a Compliance Liability and/or an Environmental Condition;

“Service” means any service provided by any member of the Hale Group;

“Shares” means any or all of the Holdings Shares or the HHL Shares, as the case
may be, which are set out against the Vendors’ names in part 1 and part 2 of
schedule 1;

“Subsidiaries” means all the subsidiary undertakings of HHL at the date hereof
further details of which are set out in part 3 of schedule 2 and “Subsidiary”
shall mean any of them;

 

10



--------------------------------------------------------------------------------

“Tax Claim” means any claim for breach of or non-compliance with any of the Tax
Warranties and any claim under or pursuant to the Tax Covenants;

“Tax Covenants” means the HHL Tax Covenant and the HHH Tax Covenant;

“Tax Warranties” means the HHL Tax Warranties and the HHH Tax Warranties;

“Trigger Condition” means (i) any lawful direction, claim or action of any
Relevant Authority relating to any Compliance Liability and/or any Environmental
Condition (including in respect of any Remediation); or (ii) any claim made by a
third party in respect of any Compliance Liability and/or any Environmental
Condition; or (iii) in respect of any Compliance Liability and/or Environmental
Condition, any Remediation that, if not carried out, would prevent the continued
use or occupation of the relevant Property as it was at Completion, in
compliance with Environmental Law and Environmental Permits;

“Trusts” means the IF Hamilton 1962 Settlement Trust and the JD Hamilton 1957
Settlement Trust;

“Unsatisfied Relevant Holdings Claims” means at the Escrow Release Date (save in
relation to clause 7.6, where it shall be as at 15 March 2007) an amount equal
to the aggregate of:

 

  (a) the whole or relevant part of a Claimed Amount pursuant to a Notice of
Claim made before that date for which the Warrantors have accepted liability or
for which it has been finally decided the Warrantors are liable but which
liability has not in either case been satisfied by payment out of the Joint
Account or otherwise; and

 

  (b) any remaining Claimed Amount pursuant to a Notice of Claims made before
that date which the Purchaser has not withdrawn and for which the Warrantors
have not accepted liability and in respect of which it shall not have been
finally decided whether or not the Warrantors are liable;

“Uxbridge Site” means the freehold land described in part 1 of schedule 8;

“VAT” means value added tax as provided for by Council Directive 77/388/EEC of
17 May 1997 as amended together with any Tax Statute which implements the

 

11



--------------------------------------------------------------------------------

provisions of that directive in any jurisdiction or any similar sales or other
Tax in any jurisdiction;

“Vendors” means each and any of the Holdings Vendors and the HHL Vendor;

“Vendors’ Accountants” means Horwath Clark Whitehill LLP of Kennet House, 80
Kings Road, Reading, Berkshire RG1 3BL;

“Vendors’ Solicitors” means DLA Piper Rudnick Gray Cary UK LLP of 3 Noble
Street, London EC2V 7EE; and

“Warranties” means the Holdings Title Warranties, the Holdings Share Warranties,
the HHL Title Warranties, the HHL Share Warranties and the Tax Warranties and
“Warranty” shall be construed accordingly;

“Warrantors” means David Hamilton Fox and Charles Ouin as trustees of the IF
Hamilton 1962 Settlement Trust and David Hamilton Fox and Charles Ouin as
trustees of the J D Hamilton 1957 Settlement Trust.

 

  1.2 In this agreement where the context admits:

 

  1.2.1 words and phrases which are defined or referred to in or for the
purposes of the Companies Acts have the same meanings in this agreement (unless
otherwise expressly defined in this agreement);

 

  1.2.2 sections 5, 6 and 8 of and schedule 1 to the Interpretation Act 1978
apply in the same way as they do to statutes;

 

  1.2.3 reference to a statutory provision includes reference to:

 

  1.2.3.1   any order, regulation, statutory instrument or other subsidiary
legislation at any time made under it for the time being in force (whenever
made);

 

  1.2.3.2   any modification, amendment, consolidation, re-enactment or
replacement of it or provision of which it is a modification, amendment,
consolidation, re-enactment or replacement except to the extent that any
modification, amendment, consolidation, re-enactment or replacement made after
the date of this agreement would increase the liability of any of the parties
hereto;

 

12



--------------------------------------------------------------------------------

  1.2.4 reference to statutory obligations shall include obligations arising
under Articles of the Treaty establishing the European Community and regulations
and directives of the European Union as well as United Kingdom acts of
Parliament and subordinate legislation;

 

  1.2.5 reference to a clause, schedule or paragraph is to a clause, schedule or
a paragraph of a schedule of or to this agreement respectively;

 

  1.2.6 reference to the parties to this agreement includes their respective
successors, permitted assigns and personal representatives;

 

  1.2.7 reference to any party to this agreement comprising more than one person
includes each person constituting that party;

 

  1.2.8 reference to any gender includes the other genders;

 

  1.2.9 the index and headings are for ease of reference only and shall not
affect the construction or interpretation of this agreement;

 

  1.2.10   this agreement incorporates the schedules to it;

 

  1.2.11   a person shall be deemed to be connected with another if that person
is so connected within the meaning of section 839 of the Taxes Act;

 

  1.2.12   unless otherwise expressly provided, all covenants, warranties,
representations, undertakings and indemnities given or made by the Warrantors in
their capacity as Warrantors in this agreement are given or made jointly. For
the avoidance of doubt, joint liability means that all the Warrantors shall be
joined in any action by the Purchaser, but notwithstanding the foregoing, each
Warrantor may be liable for the full amount of any such claim by the Purchaser;

 

  1.2.13   unless otherwise expressly provided, all covenants, warranties,
representations, undertakings and indemnities given or made by the Holdings
Vendors (other than those who are Warrantors in their capacity as Warrantors)
and the HHL Vendor are given or made severally;

 

  1.2.14  

in clause 6 and schedules 4 and 6 references to “HHL” shall, in addition to HHL,
include every Subsidiary to the intent and effect that the provisions of

 

13



--------------------------------------------------------------------------------

 

clause 6 and the Warranties set out in schedule 4 and schedule 6 shall apply to
and be given in respect of each Subsidiary as well as HHL;

 

  1.2.15   where any statement is qualified by the expression “to the best of
the knowledge information and belief of the Warrantors” or “so far as the
Warrantors are aware” or any similar expression each Warrantor shall be deemed
to have knowledge of:

 

         1.2.15.1   anything of which the other Warrantor has knowledge or is
deemed by clause 1.2.15.2 to have knowledge; and

 

         1.2.15.2   anything of which he would have had knowledge had he made
reasonable enquiry immediately before giving the Holdings Vendor Warranties of
Peter Wayte, Barry Dean, Allan Goodbrand, Philip Hunter, Stephen Hales, Graham
Johnson, Bill Dormer, Ian Davies, Chris Wazynski and the Vendors’ Accountants;

 

  1.2.16   the “agreed form” in relation to any document means the form agreed
between the parties to this agreement and, for the purposes of identification
only, initialled by or on behalf of such parties;

 

  1.2.17   general words shall not be given a restrictive interpretation by
reason of their being preceded or followed by words indicating a particular
class of acts, matters or things; and

 

  1.2.18   reference to indemnity and to indemnifying any person against any
Losses by reference to an event or circumstance means indemnifying and keeping
him indemnified against all Losses from time to time, suffered or incurred by
that person which are either a direct consequence of, or an indirect consequence
which at the date of the event or circumstances is reasonably foreseeable of,
that event or circumstance.

 

2. SALE AND PURCHASE OF SHARES

 

  2.1

Each of the Vendors shall sell or procure the sale of with full title guarantee
those Shares set opposite his name in column (2) of part 1 or column (2) of part
2 of schedule 1 (as the case may be) and the Purchaser shall purchase the Shares
free from all Encumbrances and together with all rights of any nature which are
now or which may at any time hereafter become attached to them or accrue in
respect of them

 

14



--------------------------------------------------------------------------------

 

including all dividends and distributions declared paid or made in respect of
them after Completion.

 

  2.2 The HHL Vendor covenants that:

 

  2.2.1 it has full power and the right to transfer the legal and beneficial
title in the Shares set opposite its name in column (2) of part 2 of Schedule 1;

 

  2.2.2 the HHL Shares shall on Completion be free from all Encumbrances and
from all other rights exercisable by third parties; and

 

  2.2.3 it will at Completion execute at its own cost and expense such documents
as the Purchaser considers necessary to transfer the legal and beneficial
ownership in the HHL Shares to the Purchaser and secure to the Purchaser the
rights attaching to the HHL Shares.

 

  2.3 Each of the Holding Vendors severally covenants that:

 

  2.3.1 he has full power and the right to transfer the legal title in the
Holdings Shares set out opposite his name in column (2) of part 1 of schedule 1
free from the interests of the beneficiaries under any trust;

 

  2.3.2 the Holdings Shares set out opposite his name in column (2) of part 1 of
schedule 1 shall on Completion be free from all Encumbrances and from all other
rights exercisable by third parties; and

 

  2.3.3 he will at Completion execute at his own cost and expense such documents
as the Purchaser considers necessary to transfer the legal and beneficial
ownership in the Holdings Shares set out opposite his name in column (2) of part
1 of schedule 1 to the Purchaser and secure to the Purchaser the rights
attaching the Holdings Shares set out opposite his name in column (2) of part 1
of schedule 1 .

 

  2.4 Each of the Holdings Vendors hereby waives any right of pre-emption or
other restriction on transfer in respect of the Holdings Shares or any of them
conferred on him under the articles of association of Holdings or otherwise and
agrees to procure before Completion the irrevocable waiver of any such right or
restriction conferred on any other person.

 

15



--------------------------------------------------------------------------------

  2.5 The HHL Vendor shall (and the Holdings Vendors shall procure that Holdings
shall) irrevocably waive any right of pre-emption or other restriction on
transfer in respect of the HHL Shares or any of them conferred on Holdings or
the HHL Vendor (as the case may be) under the articles of association of HHL or
otherwise and the HHL Vendor and the Holdings Vendors agree to procure before
Completion the irrevocable waiver of any such right or restriction conferred on
any other person.

 

3. CONSIDERATION

 

  3.1 The Consideration for the sale and purchase of the Shares shall be the sum
of £28,500,000, adjusted in accordance with clause 3.2. The Consideration shall
be satisfied on Completion, by the transfer of funds through a UK clearing bank:

 

  3.1.1 as to £22,800,000 (the “Initial Payment”) to the Vendors’ Solicitors
which shall be received by the Vendors’ Solicitors on behalf of the Vendors in
the amounts set opposite their names in column (3) of part 1 and part 2 of
schedule 1; and

 

  3.1.2 as to £5,700,000 into the Joint Account,

in each case in accordance with the provisions of schedule 6.

 

  3.2 Notwithstanding any other provision of this agreement, if the Completion
Net Worth is less than £7,075,000, the Warrantors shall be liable to pay to the
Purchaser out of the Joint Account, by the Balancing Payment Date, the full
amount of the shortfall and the parties shall procure that the Vendors’
Solicitors and the Purchaser’s Solicitors are instructed to instruct The Royal
Bank of Scotland Plc to release such amount from the Joint Account to the
Purchaser. In the event that the amount of any such shortfall is not paid on or
before the earlier of the date Joint Resolution is issued and the date on which
the Independent Accountants are engaged, in each case pursuant to schedule 10,
interest shall accrue on such amount for the period beginning from such date and
ending on the date of actual payment (both before and after judgment) at the
rate of 2% per annum above the base rate from time to time of The Royal Bank of
Scotland Plc. Interest shall be calculated on the basis of a year of 365 days
and for the actual number of days elapsed and shall accrue from day to day.

 

  3.3

Receipt by the Vendors’ Solicitors of any monies or completed documentation to
be provided by the Purchaser in satisfaction of any of the obligations of the
Purchaser

 

16



--------------------------------------------------------------------------------

 

under this agreement shall be accepted by the Vendors as a receipt by them and
the Purchaser shall not be concerned with the basis upon which those monies or
documents are distributed between the Vendors by the Vendors’ Solicitors.

 

4. JOINT ACCOUNT

 

  4.1 The Joint Account shall be operated jointly by the Vendors’ Solicitors and
the Purchaser’s Solicitors in accordance with the Letter of Instructions.

 

  4.2 The Vendors and the Purchaser agree that upon either or both of them
becoming entitled in accordance with the agreement to payment of any amount out
of the Joint Account they each shall within seven days after the date the
entitlement arises give joint written instructions to the Vendors’ Solicitors
and the Purchaser’s Solicitors to release such amount from the Joint Account in
accordance with the terms of this agreement.

 

  4.3 No amount (including interest) shall be paid out of the Joint Account save
as expressly permitted under this agreement or the Letter of Instructions.
Interest shall be paid out to and amongst the Vendors upon it being credited and
the Letter of Instruction shall provide the instructions in regard to interest
shall be given by the Warrantors alone.

 

  4.4 On each occasion that the Purchaser wishes to make any Claim, Indemnity
Claim, Environmental Claim, Tax Claim or any claim under clause 3.2 of this
agreement (“Relevant Holdings Claim”) the Purchaser shall serve notice on the
Holdings Vendors’ Representative (copied to the Vendors’ Solicitors) (“Notice of
Claim”) setting out the Purchaser’s genuine pre-estimate of the Warrantors’
liability in respect of a Relevant Holdings Claim (including the Purchaser’s
reasonable costs and expenses in connection with enforcing the Relevant Holdings
Claim) (“Claimed Amount”). For the avoidance of doubt, the Purchaser may serve a
Notice of Claim even where required to pursue a third party (including any
insurer) pursuant to paragraph 3 of Schedule 9.

 

  4.5 The parties shall procure that the Vendors’ Solicitors and the Purchaser’s
Solicitors are instructed to instruct The Royal Bank of Scotland Plc to release
from the Joint Account to the Warrantors on the Escrow Release Date the
principal amount standing to the credit of the Joint Account less the aggregate
amount of all Unsatisfied Relevant Holdings Claims in respect of any Claimed
Amounts.

 

17



--------------------------------------------------------------------------------

  4.6 Upon a Notice or Notices of Claim being served, the Claimed Amount shall
be retained in the Joint Account until such time as any Relevant Holdings Claim
then asserted has been settled. Following settlement of any Relevant Holdings
Claim, the parties shall procure that the Vendors’ Solicitors and the
Purchaser’s Solicitors are instructed to instruct The Royal Bank of Scotland Plc
to make a payment out of the Joint Account to the Purchaser of an amount equal
to the amount due to it in respect of the settlement of the Relevant Holdings
Claim.

 

  4.7 If at or at any time after the Escrow Release Date the amount standing to
the credit of the Joint Account exceeds the aggregate amount of all Unsatisfied
Relevant Holdings Claim in respect of any Claimed Amounts the excess shall be
paid to the Warrantors from the Joint Account and shall belong to them in the
proportions in which they are entitled to the Consideration.

 

  4.8 Any interest earned on the sums standing to the credit of the Joint
Account from time to time shall belong to the Warrantors in the proportions in
which they are entitled to the Consideration and shall be paid to them as soon
as practicable after the same shall be credited to the Joint Account.

 

  4.9 A Relevant Holdings Claim shall be treated as settled or finally decided
for the purposes of this clause if:

 

  4.9.1 the Holdings Vendors and the Purchaser shall so agree in writing; or

 

  4.9.2 a court of competent jurisdiction has awarded judgment in respect of the
Relevant Holdings Claim and no right of appeal lies in respect of such judgment
or the parties are debarred by passage of time or otherwise from making any
appeal.

 

  4.10   Other than as set out in clause 6 and schedule 9 neither the amount of
the Holdings Vendors Escrow nor the other provisions of this clause shall be
regarded as imposing:

 

  4.10.1   any limit on the amount of any Claim, Indemnity Claim, Environmental
Claim, Tax Claim or any other claim under clause 3.2 of this agreement;

 

  4.10.2  

any restriction on the remedies available to the Purchaser insofar as following
exhaustion of the Holdings Vendors Escrow there remain unsatisfied liabilities
in relation to any Claim, Indemnity Claim,

 

18



--------------------------------------------------------------------------------

 

Environmental Claim, Tax Claim or any other claim under clause 3.2 of this
agreement.

 

  4.11 When the Joint Account is used in settlement of a claim pursuant to
clause 3.2 of this agreement the Warrantors shall procure that there is paid
into the Joint Account forthwith following such settlement such sum as is
necessary to make the principal amount standing to the credit of the Joint
Account 20% of the Consideration as adjusted pursuant to clause 3.2 (ignoring
for these purposes any other Claimed Amounts), which sum shall be deemed to be
part of the Holdings Vendors Escrow and dealt with in accordance with this
clause 4.

 

  4.12 Any amount due to the Purchaser to satisfy any Claimed Amount shall first
be satisfied by payment out of the principal amount (but not any interest)
standing to the credit of the Joint Account. For the avoidance of doubt the
Warrantors shall not be liable to make any payment to the Purchaser to satisfy
any Claimed Amount unless and until the principal amount standing to the credit
of the Joint Account has been exhausted and no funds in the Joint Account shall
be utilised to satisfy any HHL Title Claim.

 

5. COMPLETION

 

  5.1 Completion shall take place at the offices of the Vendors’ Solicitors on
the Completion Date when each of the parties shall comply with the provisions of
schedule 6.

 

  5.2 The Purchaser shall not be obliged to complete the purchase of the Shares
under this agreement unless the Vendors comply fully with their obligations
under schedule 6 and unless the purchase of all the Shares is completed
simultaneously (but so that completion of the purchase of some of the Shares
will not affect the rights of the Purchaser with respect to the others).

 

6. WARRANTIES

 

  6.1 The Warrantors warrant to the Purchaser as at the date of this agreement
that each of the Holdings Vendor Warranties are, save as Disclosed, true and
accurate in all respects.

 

  6.2 The HHL Vendor warrants to the Purchaser as the date of this agreement
that each of the HHL Title Warranties are true and accurate in all respects.

 

19



--------------------------------------------------------------------------------

  6.3 Each of the Warranties shall be construed as a separate and independent
warranty and (except where this agreement provides otherwise) shall not be
limited or restricted by reference to or inference from any other term of this
agreement or any other Warranty, as the case may be.

 

  6.4 The Vendors agree that the rights and remedies of the Purchaser in respect
of any breach of any of the Warranties, as the case may be, shall not be
affected or limited by Completion.

 

  6.5 Each of the Vendors:

 

  6.5.1 waives and may not enforce any right which he may have in respect of any
misrepresentation, inaccuracy or omission in or from any information or advice
supplied or given by any Hale Group member or their officers or employees in
enabling the Warrantors to give the Holdings Vendor Warranties and the HHL
Vendor to give the HHL Title Warranties or to prepare the Disclosure Letter; and

 

  6.5.2 agrees that each member of the Hale Group and their respective officers,
employees, advisers and agents may enforce the provisions of this clause 6.5
pursuant to the Contracts (Rights of Third Parties) Act 1999 provided that:

 

      6.5.2.1   this agreement (other than this clause) may be varied from time
to time without the consent of all or any of those persons; and

 

      6.5.2.2   none of those persons may assign any of their respective rights
under this clause 6.5 either in whole or in part.

 

  6.6 Without restricting the rights of the Purchaser or the ability of the
Purchaser to claim damages for breach of contract in the event of any breach of
any of the Warranties, the Warrantors shall indemnify the Purchaser for itself
and as trustee for each member of the Hale Group for:

 

  6.6.1 the amount by which the value of an asset (including one warranted to
exist but not in fact existing) or contract of any member of the Hale Group is
less than its value would have been if the Holdings Vendor Warranties had not
been breached;

 

20



--------------------------------------------------------------------------------

  6.6.2 the amount of any liability or increase in any liability which any
member of the Hale Group has incurred and which it would not have incurred or
which would not have increased if the Holdings Vendor Warranties had not been
breached;

 

  6.6.3 the amount by which the profits of any member of the Hale Group are less
or its losses are greater than would have been the case if Holdings Vendor
Warranties had not been breached ;

 

  6.6.4 an amount equal to any Losses incurred as a result of any deficiency or
diminution in value of any asset or contract or any liability or increased
liability, as the case may be, referred to in clause 6.6.1 or 6.6.2; and

 

  6.6.5 any other amount necessary to put any member of the Hale Group into the
position it would have been had the Holdings Vendor Warranties not been
breached,

provided that the Purchaser (for itself and as trustee of each member of the
Hale Group) shall not be entitled to recover more than once in respect of the
same loss.

 

  6.7 Any liability of the Warrantors to the Purchaser and/or to any member of
the Hale Group and/or any right of the Purchaser under this agreement may, in
whole or in part, be released, compounded or compromised or time or indulgence
may be given by the Purchaser in respect of it without in any way prejudicing or
affecting either its rights under this agreement against the Warrantors
concerned in respect of any other liability of those Warrantors or right of the
Purchaser or any member of the Hale Group or its rights under this agreement
against any other Warrantors in respect of the same or any other liability of
those Warrantors or right of the Purchaser or any member of the Hale Group.

 

7. UNDERTAKINGS AND INDEMNITIES

 

  7.1 The Warrantors undertake to indemnify the Purchaser against, or as the
case may be, covenant to pay the Purchaser a sum equal to, any Losses suffered
by the Purchaser or any member of the Hale Group in connection with Hale
Hamilton Germany or any subsidiary undertakings of Hale Hamilton Germany, other
than any Losses arising from the trading relationship between the Hale Group and
Hale Hamilton Germany since its disposal by the Hale Group.

 

21



--------------------------------------------------------------------------------

  7.2 The Warrantors undertake to indemnify the Purchaser against, or as the
case may be, covenant to pay the Purchaser a sum equal to, any Losses suffered
by the Purchaser or any member of the Hale Group in connection with the
manufacture and supply of Defective Products and/or Defective Services but only
to the extent such Losses are not recovered by the Purchaser or any member of
the Hale Group from insurers.

 

  7.3 The Warrantors undertake to indemnify the Purchaser against, or as the
case may be, covenant to pay the Purchaser a sum equal to, any Losses suffered
by the Purchaser or any member of the Hale Group as a result of any
Pre-Completion Distribution but such indemnity shall not include the loss to any
member of the Hale Group of the cash the subject of any Pre-Completion
Distribution.

 

  7.4 The Warrantors undertake to indemnify the Purchaser against, or as the
case may be, covenant to pay the Purchaser a sum equal to, the full cost (less
any Corporation Tax relief obtainable by any member of the Hale Group) of
obtaining the Insured Benefits over and above that accrued or otherwise
reflected in the Completion Net Asset Statement or paid prior to Completion.

 

  7.5 Notwithstanding any other provision of this agreement, only those
limitations set out in paragraphs 1.1, 1.6, 2.2, 2.3, 3, 4 and 5 of Schedule 9
shall apply to limit or exclude, as the case may be, the liability of the
Warrantors in respect of any claims pursuant to clauses 7.1 and 7.4.

 

  7.6 The Warrantors covenant and undertake to the Purchaser that they will
retain in the Trusts:

 

  7.6.1 until midnight on 15 March 2007 an amount equal to twenty per cent. of
the Consideration as adjusted pursuant to clause 3.2 less any payments made by
the Warrantors (other than out of the Joint Account) to satisfy any claims under
this agreement, for the period from the Completion Date until midnight on
15 March 2007; and

 

  7.6.2

after 15 March 2007 an amount equal to the aggregate of Unsatisfied Relevant
Holdings Claims at that date for which they may be liable and which exceed the
principal amount standing to the credit of the Joint Account at that date and in
the two years from the second anniversary of the Completion Date to the fourth
anniversary of the Completion Date £1,000,000 less any payments made by the
Warrantors in that period to

 

22



--------------------------------------------------------------------------------

 

satisfy any Tax Claims for the period of two years from the second anniversary
of the Completion Date to the fourth anniversary of the Completion Date.

 

8. ENVIRONMENTAL INDEMNITY

 

  8.1 The Warrantors undertake to indemnify the Purchaser against, or as the
case may be, covenant to pay the Purchaser a sum equal to, any Losses (including
without limitation the full cost of Remediation from time to time) suffered by
the Purchaser or any member of the Hale Group after Completion as a result of
any Compliance Liability and/or Environmental Condition (including without
limitation any Resultant Health and Safety Liability) in connection with the
ownership or the occupation of the Properties and/or carrying on of the
operations of any member of the Hale Group, whether or not such Compliance
Liability and/or Environmental Condition are known to the Warrantors, any member
of the Hale Group or the Purchaser at the date hereof, but in circumstances only
where the Trigger Condition has been satisfied and only to the extent that such
Losses are not recovered by the Purchaser or any member of the Hale Group under
the Environmental Insurance Policy.

 

  8.2 Notwithstanding any other provision of this agreement, only those
limitations and provisions set out in paragraphs 1.1, 1.6, 2.2, 2.3, 3 and 5 of
Schedule 9 shall apply to limit or exclude, as the case may be, the liability of
the Warrantors in respect of any Environmental Claims.

 

  8.3 The Purchaser undertakes not to and shall procure that no member of the
Purchaser’s Group shall attempt to vary the terms and conditions of the
Environmental Insurance Policy without the written consent of the Warrantors,
such consent not to be unreasonably withheld or delayed if the matter has no
adverse impact on the Warrantors. Once the Warrantors have no further
liabilities under clause 8.1, the Warrantors consent shall not be required
should the Purchaser or any member of the Purchaser’s Group wish to vary the
terms and conditions of the Environmental Insurance Policy, so long as such
variation does not increase any liability or obligation of the Warrantors
pursuant to such Environmental Insurance Policy.

 

  8.4

The deductibles in relation to the Environmental Insurance Policy shall be the
sole and exclusive liability of the Warrantors and the Warrantors shall
indemnify the

 

23



--------------------------------------------------------------------------------

 

Purchaser against, or as the case may be, covenant to pay the Purchaser a sum
equal to, any deductible due to the insurer under the Environmental Insurance
Policy.

 

  8.5 The Purchaser shall keep the Warrantors informed of the progress of any
claim under the Environmental Insurance Policy and shall provide reasonable
access to and copies of any reports, correspondence, documents or other
information in the possession of the Purchaser that is relevant to the subject
matter of the claim.

 

  8.6 All monies paid under the Environmental Insurance Policy in respect of any
claim shall be applied towards meeting or reimbursement of the liability
incurred in respect of any Environmental Claim.

 

  8.7 The Purchaser shall comply and the Purchaser shall procure that the
members of the Hale Group following Completion shall comply with the terms and
conditions of the Environmental Insurance Policy. Where the Purchaser vitiates
the Environmental Insurance Policy or payment of a claim is refused due to the
failure of the Purchaser or any member of the Hale Group following Completion to
comply with the terms and conditions of the Environmental Insurance Policy, to
the extent that monies which would otherwise be payable under the Environmental
Insurance Policy are not recovered, the Warrantors shall not be liable to that
extent in respect of any Environmental Claims. Where due to the failure of any
member of the Hale Group or its directors, officers or other employees to
accurately complete the application form for the Environmental Insurance Policy
(including the failure to disclose any matters required to be disclosed to the
insurers under the Environmental Insurance Policy) any monies which would
otherwise be payable under the Environmental Insurance Policy are not recovered,
the Warrantors shall be liable for an Environmental Claim.

 

  8.8 The Warrantors shall not be liable for an Environmental Claim to the
extent that the liability is attributable to the Purchaser or any member of the
Purchaser’s Group or any director, employee, agent or consultant of the
Purchaser or of any member of the Purchaser’s Group volunteering information
concerning any actual or potential Environmental Condition to a Relevant
Authority or other third party (other than to insurers or their agents pursuant
to any claim or potential claim under any applicable insurance policy and other
than to the legal or other professional advisers of the insured or the insurer
under the Environmental Insurance Policy and the Purchaser or any member of the
Purchaser’s Group) except:

 

  (i) where imminent significant harm or damage to health or the Environment is
likely to result; or

 

24



--------------------------------------------------------------------------------

  (ii) where disclosure is required by a Relevant Authority or under any
Environmental Laws or under the Environmental Insurance Policy; or

 

  (iii) where the Warrantors have given their prior written consent to the
disclosure of the information.

 

  8.9 The Warrantors shall not be liable for an Environmental Claim to the
extent that the liability is attributable to or otherwise caused by:

 

  8.9.1 any voluntary act or omission of the Purchaser or any member of the
Purchaser’s Group after Completion which is not in the ordinary course of the
business of the Hale Group as carried on at the date hereof and which the
Purchaser knew would give rise to an Environmental Claim, other than in respect
of any failure to act in relation to any Environmental Condition and/or
Compliance Liability in existence at or prior to Completion or an act or
omission required by any applicable law or done or omitted to be done pursuant
to a binding obligation in force at the date of this agreement or required under
the Environmental Insurance Policy; or

 

  8.9.2 any failure on the part of the Purchaser or any member of the
Purchaser’s Group to maintain the state of repair of the structure of any
building and hardstanding of the relevant Property, and of the banks of the
River Fray at the relevant Property, in each instance, to a standard equivalent
to that at the date hereof;

 

  8.9.3 a change of use or redevelopment of any of the Properties for a purpose
other than the purpose for which that Property was used immediately prior to
Completion or a proposed change of use or redevelopment of the relevant Property
for a purpose other than the purpose for which that Property was used
immediately prior to Completion and as a result there is either a requirement
for Remediation which would not otherwise have arisen or for Remediation of a
higher standard than would have been required if that Property had continued to
be used for the same purpose as it was used immediately prior to Completion.

 

25



--------------------------------------------------------------------------------

  8.10 The Purchaser shall have the right (but not the obligation) at any time
to conduct any Remediation the subject of an Environmental Claim. The Purchaser
shall notify the Holdings Vendors’ Representative in writing if the Purchaser
determines that it requires the Warrantors to undertake any such Remediation and
the Warrantors shall commence such Remediation in accordance with the provisions
of clause 8.11 in a timely manner.

 

  8.11 The person having conduct of any Remediation as provided for above (the
“Conduct Party”) shall ensure that (subject to appropriate arrangements to
maintain confidentiality and privilege):

 

  8.11.1   upon the request of the other party, three cost quotes are obtained
from relevant consultants or engineers for any material Remediation and that the
consultant or engineer providing the average cost quote of the three cost quotes
shall be contracted to undertake the Remediation;

 

  8.11.2   reasonably frequent and detailed reports shall be provided to the
other party regarding the progress of such Remediation;

 

  8.11.3   copies of all relevant correspondence and documents in relation to
such Remediation shall be provided to the other party;

 

  8.11.4   reasonable instructions and requests of the other party in relation
to such Remediation are given due consideration;

 

  8.11.5   the other party is allowed a reasonable opportunity to review and
comment in advance on formal documents to be prepared and provided to the
Relevant Authority or third party;

 

  8.11.6   the other party is invited to attend all relevant meetings with the
Relevant Authority or third party as an observer (if such attendance is
permitted by the Relevant Authority or third party);

 

  8.11.7   where the Warrantors are the Conduct Party, reasonable efforts shall
be made to avoid any adverse effect on the carrying on of business at the
relevant Property.

 

26



--------------------------------------------------------------------------------

The other party shall provide or procure the provision to the Conduct Party of
all such information and assistance (including access to the relevant Property)
as the Conduct Party may reasonably request.

 

  8.12 In the circumstances whereby the Warrantors may have a liability to the
Purchaser in respect of a claim under the provisions of clause 8.1, the
Warrantors shall have the right (insofar as permitted by the Relevant Authority)
to be involved in any agreement that may be reached with any Relevant Authority
acting under and in accordance with Part IIA of the Environmental Protection Act
1990 (“Part IIA”) as to Remediation required under Part IIA at any of the
Properties and the Purchaser shall procure that no member of the Hale Group
shall agree with any such Relevant Authority to any such Remediation for which
the Warrantors are liable under the terms of this clause 8 without the consent
of the Warrantors, such consent not to be unreasonably withheld or delayed.
Should the Warrantors fail to agree with such Relevant Authority as to the
Remediation required under Part IIA and the Relevant Authority serves a
remediation notice or the Relevant Authority serves a remediation notice
irrespective of agreement, for the avoidance of doubt, the provisions of this
clause 8 shall apply to the Remediation lawfully required under such remediation
notice.

 

  8.13 In respect of any claim by a third party (excluding the conduct of any
Remediation) in respect of which the Warrantors may have a liability to the
Purchaser under the provisions of clause 8.1, the Purchaser shall keep the
Warrantors fully and promptly informed of all material developments and not
settle or compromise any such claim on terms that involve the Warrantors in any
liability or obligation to the third party claimant or under this agreement
without the prior written consent of the Warrantors (such consent not to be
unreasonably withheld or delayed). Without prejudice to the foregoing, the
Purchaser shall fully and promptly consult with the Warrantors as to the most
effective way to approach the conduct of negotiations and/or proceedings
relating to the third party claim (including how to avoid, contest, dispute,
resist, appeal, compromise or defend the same), and take reasonable account of
its proposals and suggestions.

 

  8.14

The provisions of clauses 8.8, 8.9.1, 8.10, 8.11, 8.12 and 8.13 are subject to
the rights of the insurer under the terms of the Environmental Insurance Policy
and failure to comply with the provisions of clauses 8.8, 8.9.1, 8.10, 8.11,
8.12 and 8.13 caused by

 

27



--------------------------------------------------------------------------------

 

such insurer invoking its rights under the Environmental Insurance Policy shall
not be deemed to be a breach of this agreement.

 

9. LIMITATION ON THE VENDORS’ LIABILITY

Subject to the provisions of clauses 7.5 and 8.2 of this agreement, the
provisions of schedule 9 shall apply to limit or exclude, as the case may be,
the liability of the Vendors and the Warrantors in respect of any claims under
this agreement but only to the extent therein stated. For the avoidance of
doubt, the limitations contained in Schedule 9 shall not apply to any claims
under this agreement against a Warrantor which arise as the consequence of fraud
on the part of that Warrantor.

 

10. TAXATION

The provisions of schedule 5 shall apply with respect to the matters contained
or referred to therein in respect of HHH and the provisions of schedule 6 shall
apply with respect to the matters contained or referred to therein in respect of
the HHL Group.

 

11. FURTHER ASSURANCE AND ATTORNEY

 

  11.1 On and after Completion, the Vendors shall at the request of the
Purchaser, execute such deeds and documents as may be necessary to give effect
to the transfer of the Shares as provided for by this agreement.

 

  11.2 On and after Completion, at the request of the Purchaser, the Vendors
shall execute or procure the execution under seal or as a deed of a power of
attorney in the agreed form in favour of the Purchaser or such person as may be
nominated by the Purchaser generally in respect of the Shares and in particular
to enable the Purchaser (or its nominee) to attend and vote at general meetings
of Holdings and/or HHL during the period prior to the name of the Purchaser (or
its nominee) being entered on the register of members of Holdings and HHL in
respect of the Shares.

 

12. ANNOUNCEMENTS AND CONFIDENTIALITY

 

  12.1 Subject to clause 12.2, no press or public announcements, circulars or
communications relating to this agreement or the subject matter of it shall be
made or sent by any of the parties without the prior written approval of the
Purchaser, the Holdings Vendors’ Representative and the HHL Vendor’s
Representative, such approval not to be unreasonably withheld or delayed.

 

28



--------------------------------------------------------------------------------

  12.2 Any party may make press or public announcements or issue a circular or
communication concerning this agreement or the subject matter of it if required
by law or by any securities exchange or regulatory or governmental body to which
that party is subject (including without limitation the New York Stock Exchange
and the Securities and Exchange Commission) provided that the party making it
shall use all reasonable endeavours to consult with, as relevant, the Purchaser,
the Holdings Vendors’ Representative and the HHL Vendor’s Representative, prior
to its making or despatch.

 

  12.3 Nothing in this agreement will prohibit the Purchaser from making or
sending after Completion any announcement to a customer, client or supplier of
any member of the Hale Group informing it that the Purchaser has purchased the
Shares (but not any further details of such purchase).

 

  12.4 Subject to clause 12.5, all of the parties shall treat as strictly
confidential all information received or obtained as a result of entering into
or performing this agreement which relates to:

 

  12.4.1   the provisions of this agreement, or any document or agreement
entered into pursuant to this agreement; or

 

  12.4.2   the negotiations relating to this Agreement.

Subject to clause 12.5 the Vendors shall also treat as strictly confidential all
Confidential Information and all other information received or obtained by them
regarding the Hale Group as a result of being the owner of the Shares and all
know-how comprised in the Intellectual Property.

 

  12.5 Any of the parties may disclose information referred to in clause 12.4
which would otherwise be confidential if and to the extent the disclosure is:

 

  12.5.1   required by the law of any relevant jurisdiction;

 

  12.5.2   required by any securities exchange or regulatory or governmental
body to which any of the parties is subject or reasonably submits, wherever
situated, including (without limitation) the New York Stock Exchange and the
Securities and Exchange Commission, whether or not the requirement for
disclosure has the force of law;

 

29



--------------------------------------------------------------------------------

  12.5.3   required to vest in that party the full benefit of this agreement;

 

  12.5.4   disclosed to the professional advisers, auditors or bankers of that
party or any other any member of the Purchasers’ Group (in the case of the
Purchaser);

 

  12.5.5   disclosed to the officers or employees of that party or any other
member of the Purchasers’ Group (in the case of the Purchaser), does not include
the details of this agreement and is subject to the condition that the party
making the disclosure shall procure that those persons comply with clause 12.4
as if they were parties to this agreement;

 

  12.5.6   of information that has already come into the public domain through
no fault of that party; or

 

  12.5.7   approved by all of the other parties in writing in advance.

 

  12.6 The restrictions contained in this clause shall continue to apply
following Completion.

 

13. COSTS

 

  13.1 Each of the parties shall bear and pay its own legal, accountancy,
actuarial, investment banking, corporate finance and other fees and expenses
incurred in and incidental to the preparation and implementation of this
agreement and of all other documents in the agreed form (save that the costs
associated with the operation of the Joint Account shall be dealt with in
accordance with the Letter of Instructions).

 

  13.2 The parties acknowledge and agree that the fees of Horwarth Clark
Whitehill (in the amount of up to £11,775), Environ (in the amount of up to
£23,750), Heath Lambert Consulting and Cartwright Consulting Limited (in the
amount of up to £13,100) and Cavendish Corporate Finance (in the amount of
£40,000), in each case net of VAT and paid or payable in connection with the
sale and purchase the subject of this agreement and borne by HHH and/or HHL are
properly payable by and have been paid by HHH and/or HHL.

 

30



--------------------------------------------------------------------------------

14. SUCCESSORS ASSIGNMENT AND GUARANTEE

 

  14.1 Except as otherwise expressly provided, all rights and benefits under
this agreement are personal to the parties and may not be assigned at law or in
equity without the prior written consent of each other party.

 

  14.2 Circor hereby guarantees to the Vendors and the Warrantors all the
obligations of the Purchaser under this agreement. If the Purchaser fails to
comply with any of the provisions of this agreement, then Circor shall forthwith
upon written demand by any of the Vendors or the Warrantors either procure that
the Purchaser shall perform its obligations hereunder or shall perform them in
its place.

 

15. ENTIRE AGREEMENT

 

  15.1 This agreement (including the schedules to it) and any documents in the
agreed form and the Disclosure Letter (“Acquisition Documents”) constitute the
entire agreement between the parties with respect to the subject matter of this
agreement.

 

  15.2 Except for any misrepresentation or breach of warranty which constitutes
fraud:

 

  15.2.1   the Acquisition Documents supersede and extinguish all previous
agreements between the parties relating to the subject matter thereof and any
representations and warranties previously given or made other than those
contained in the Acquisition Documents;

 

  15.2.2   each party acknowledges to the other (and shall execute the
Acquisition Documents in reliance on such acknowledgement) that it has not been
induced to enter into any such documents by nor relied on any representation or
warranty other than the representations and/or warranties contained in such
documents;

 

  15.2.3   each party hereby irrevocably and unconditionally waives any right it
may have to claim damages or to rescind this agreement or any of the other
Acquisition Documents by reason of any misrepresentation and/or warranty not set
forth in any such document.

 

  15.3 The Purchaser agrees that it shall have no right to rescind this
agreement.

 

31



--------------------------------------------------------------------------------

  15.4 Each of the parties acknowledges and agrees for the purposes of the
Misrepresentation Act 1967 and the Unfair Contract Terms Act 1977 that the
provisions of this clause 15 are reasonable.

 

16. TIME FOR PERFORMANCE

Time shall not be of the essence of this agreement but following failure by any
party to comply with any provision of this agreement time may be made of the
essence by any other party giving to the party in default two Business Days’
notice to that effect.

 

17. VARIATIONS

No variation of this agreement or any of the Acquisition Documents shall be
valid unless it is in writing and signed by or on behalf of each of the parties
to such Acquisition Document.

 

18. WAIVER

No waiver by the Purchaser of any breach or non-fulfilment by the Vendors of any
provisions of this agreement shall be deemed to be a waiver of any subsequent or
other breach of that or any other provision and no failure to exercise or delay
in exercising any right or remedy under this agreement shall constitute a waiver
thereof. No single or partial exercise of any right or remedy under this
agreement shall preclude or restrict the further exercise of any such right or
remedy. The rights and remedies of the Purchaser provided in this agreement are
cumulative and not exclusive of any rights and remedies provided by law.

 

19. AGREEMENT CONTINUES IN FORCE

This agreement shall remain in full force and effect so far as concerns any
matter remaining to be performed at Completion even though Completion shall have
taken place.

 

20. SEVERABILITY

The invalidity, illegality or unenforceability of any provisions of this
agreement shall not affect the continuation in force of the remainder of this
agreement.

 

21. NOTICES

 

  21.1

Any notice to be given pursuant to the terms of this agreement shall be given in
writing to the party due to receive such notice at the address set out below or
such other address as may have been notified to the Holdings Vendors’
Representative, the

 

32



--------------------------------------------------------------------------------

 

HHL Vendor’s Representative or the Purchaser (as the case may be) in accordance
with this clause 21.

 

Party :    HHL Vendor’s Representative Address :    c/o Kleinwort Capital Trust
Plc    10 Fenchurch Street    London    EC3M 3LB Facsimile No :    020 7632 8201
Email Address:    ian.grant@kleinwortcapital.com

Marked for the Attention of :    Ian Grant

Party :    Holdings Vendors’ Representative Address :    Allnuts   

The Street

  

Brightwell-cum-Sotwell, Wallingford

  

Oxfordshire, OX10 ORR

Facsimile No :    01491 833 522 Email Address:    DFoxUK@aol.com

Marked for the Attention of :     David Fox

 

33



--------------------------------------------------------------------------------

Party :    Purchaser Address :    c/o Circor International, Inc    25 Corporate
Dr., Ste.130   

Burlington

  

MA 01803

Facsimile No :    + 1 (781) 270 1291 Email Address:    aglass@circor.com

Marked for the Attention of :     Alan Glass

With a copy to the Purchaser’s Lawyers:

Address :    Mayer, Brown, Rowe & Maw LLP    11 Pilgrim Street   

London

  

SW11 2AL

Facsimile No :    020 7782 8779 Email Address:    rhamill@mayerbrownrowe.com.

 

  21.2 Notice shall be delivered personally or sent by first class prepaid
recorded delivery or registered post (airmail if overseas), by facsimile
transmission or by email transmission and shall be deemed to be given in the
case of delivery personally on delivery and in the case of posting (in the
absence of evidence of earlier receipt) 48 hours after posting (six days if sent
by airmail) and in the case of facsimile transmission or email transmission on
completion of the transmission provided that the sender shall have received
printed confirmation of transmission.

 

  21.3

Circor agrees that any notice to be given pursuant to the terms of this
agreement may be sufficiently and effectively served on it in connection with
any Proceedings in England by service on its agent, the Purchaser, in accordance
with the provisions of clause 21. In the event of the Purchaser (or any
replacement agent) ceasing so to act or ceasing to have an address in England,
Circor undertakes to promptly appoint another person as its agent for that
purpose and to procure that notice of that

 

34



--------------------------------------------------------------------------------

 

appointment is given to the Holdings Vendors’ Representative in accordance with
the provisions of clause 21.

 

  21.4 If any of the parties (being an individual) dies, then until receipt by
the other parties of a certified copy of the grant of representation to the
estate of the deceased, any notice or other communication addressed to the
deceased or to his personal representatives and sent or delivered in accordance
with this clause 21 shall for all purposes be deemed sufficient service of that
communication on the deceased and his personal representatives and shall be
effectual as if the deceased were still living.

 

22. COUNTERPARTS

This agreement may be executed in any number of counterparts each of which when
executed by one or more of the parties hereto shall constitute an original but
all of which shall constitute one and the same instrument.

 

23. THIRD PARTY RIGHTS

Other than as provided in clause 6.5, a person who is not party to this
agreement shall have no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any term of this agreement. This clause does not affect any
right or remedy of any person which exists or is available otherwise than
pursuant to that Act.

 

24. GOVERNING LAW AND JURISDICTION

 

  24.1 This agreement shall be governed by and construed in accordance with the
laws of England.

 

  24.2 Save as specifically provided in Schedule 10, the parties irrevocably
agree that the courts of England shall have exclusive jurisdiction to settle any
dispute which may arise out of or in connection with this agreement and that
accordingly, any Proceedings shall be brought in such courts.

 

  24.3 The Holdings Vendors appoint David Fox and the HHL Vendor appoints
Kleinwort Capital, to accept service on their behalf of any Proceedings which
may be commenced pursuant to this clause in the courts of England, and of all
other notices and requests for consent or approval which may be served pursuant
to this agreement.

 

35



--------------------------------------------------------------------------------

25. VENDORS’ REPRESENTATIVES

 

  25.1 Each Holdings Vendor hereby appoints David Fox to be his representative
(the “Holdings Vendors’ Representative”) for the purposes of this Agreement.

 

  25.2 The HHL Vendor hereby appoints Kleinwort Capital to be its representative
(the “HHL Vendor’s Representative”) for the purposes of this Agreement.

 

  25.3 The Holdings Vendors may change the Holdings Vendors’ Representative and
the HHL Vendor may change the HHL Vendor’s Representative by written notice to
the other parties.

IN WITNESS of which the parties or their duly authorised representatives have
executed this agreement as a deed at the end of the schedules.

 

36



--------------------------------------------------------------------------------

SCHEDULE 1

Details of the Vendors, the Shares and the Consideration

Part 1

Holdings Vendors

 

(1)

Name and address

   (2)
No. and class
of Holdings Shares    (3)
Cash
Receivable at
Completion    (4)
Amount of
Escrow    A Ordinary    B Ordinary      

David Hamilton Fox

Charles Ouin

(The JD Hamilton 1957 Settlement Fund)

Allnuts

The Street

Brightwell-cum-Sotwell

Wallingford

Oxfordshire

OX10 0RR

   17,634    47,309    £ 10,008,149.52    £ 3,453,801.00

Katrina Ormsby

McCrossan

Angela Ormsby Chiswell

Rosemary Ormsby David

(Ormsby Charitable Trust)

Wasing Old Rectory

Shalford Hill

Aldermaston

Reading

Berkshire

RG7 4NB

   1,310    3,519    £ 1,000,997.17      Nil

 

37



--------------------------------------------------------------------------------

(1)

Name and address

   (2)
No. and class
of Holdings Shares    (3)
Cash
Receivable at
Completion    (4)
Amount of
Escrow

Katrina Ormsby

McCrossan

D P McCrossan

B J McCrossan

(Warwick Charitable Trust)

Wasing Old Rectory

Shalford Hill

Aldermaston

Reading

Berkshire

RG7 4NB

   616    1,649    £ 469,508.92      Nil

Angela Ormsby Chiswell

Nicholas John Chiswell

Gilcroft

Bradley’s Street

Checkendon

Berks

   616    1,649    £ 469,508.92      Nil

David Hamilton Fox

Charles Ouin

(The IF Hamilton 1962 Settlement Trust)

Allnuts

The Street

Brightwell-cum-Sotwell

Wallingford

Oxfordshire

OX10 0RR

   11,467    30,769    £ 6,508,846.85    £ 2,246,199.00

 

38



--------------------------------------------------------------------------------

(1)

Name and address

   (2)
No. and class
of Holdings Shares    (3)
Cash
Receivable at
Completion    (4)
Amount of
Escrow

Rosemary Ormsby David

Peter David

Firs House

Ramsdell

Nr Basingstoke

Hants

RG26 5ST

   820    2,198    £ 625,597.32    Nil

 

39



--------------------------------------------------------------------------------

Part 2

HHL Vendor

 

(1)

Name and address

   (2)
No. and class
of HHL Shares    (3)
Cash
Receivable at
Completion

Kleinwort Capital Trust Plc

10 Fenchurch Street

London

EC3M 3LB

   60,000    £ 3,717,391.30

 

40



--------------------------------------------------------------------------------

SCHEDULE 2

Part 1

Holdings

 

1.

  Registered number:    00438491

2.

  Date of incorporation:    8 July 1947

3.

  Place of incorporation:    London

4.

  Registered office:    Kennet House, 80 Kings Road, Reading Berkshire RG1 3BL

5.

  Principal business:    Holding Company

6.

  Authorised share capital:    £425,000   Description:    “A” and “B” ordinary
shares of £1 each   Number of shares:   

35,802 “A” ordinary shares; and

389,198 “B” ordinary shares

7.

  Issued share capital:    £119,556   Description:    “A” and “B” ordinary
shares of £1 each   Number of shares:   

32,463 “A” ordinary shares; and

87,093 “B” ordinary shares

  Amount paid up:    £119,556

8.

  Issued loan capital:    N/A

9.

  Directors - full names and usual residential addresses:   

Angela Ormsby Chiswell

Gilcroft

Checkendon

Reading

Berks

RG8 0NG

    

Rosemary Ormsby David

Firs House Ramsdell

Basingstoke

Hampshire

RG26 5ST

 

41



--------------------------------------------------------------------------------

    

Katrina Ormsby McCrossan

Wasing Old Rectory

Shalford Hill

Aldermaston

Reading

Berkshire

RG7 4NB

    

Peter Bernard Wayte

The Old Rectory

Lower Gravenhurst

Bedfordshire

MK4 4JR

10.

  Secretary - full name and usual residential address:   

Katrina Ormsby McCrossan

Wasing Old Rectory

Shalford Hill

Aldermaston

Reading

Berkshire

RG7 4NB

11.

  Accounting reference date:    30 September

12.

  Auditors:    Horwath Clark Whitehill LLP

13.

  Charges:    None

 

42



--------------------------------------------------------------------------------

Part 2

HHL

 

1.

  Registered number:    03246262

2.

  Date of incorporation:    5 September 1996

3.

  Place of incorporation:    Cardiff

4.

  Registered office:   

Frays Mill Works

Cowley Road

Uxbridge

Middlesex

UB8 2AF

5.

  Principal business:    non-trading company

6.

  Authorised share capital:    £507,000   Description:    “A” ordinary shares,
“B” ordinary shares and “C” ordinary shares of £1 each   Number of shares:   
400,000 “A” ordinary shares; 60,000 “B” ordinary shares and 47,000 “C” ordinary
shares

7.

  Issued share capital:    £460,000   Description:    “A” ordinary shares, “B”
ordinary shares and “C” ordinary shares of £1 each   Number of shares:   

400,000 “A” ordinary; and

60,000 “B” ordinary shares

  Amount paid up:    Fully paid

8.

  Issued loan capital:    N/A

9.

  Directors - full names and usual residential addresses:   

Rosemary Ormsby David

Firs House Ramsdell

Basingstoke

Hampshire

RG26 5ST

    

Barry Malcolm Dean

Sandpit Cottage

4 High Street

Ditchling

Sussex

BN6 8TA

 

43



--------------------------------------------------------------------------------

    

Allan John Goodbrand

Flat 8

Maxwell Place

Maxwell Road

Beaconsfield

Buckinghamshire

HP9 1AQ

    

Philip John Danby Hunter

18 Claremont Road

Claygate

Esher

Surrey

KT10 0PL

    

Graham David Johnson

34 Elm Trees

Long Crendon

Aylesbury

Buckinghamshire

HP18 9DF

    

Stephen William Hales

10 Denmark Road

Cottenham

Cambridge

CB4 8QS

10.

  Secretary - full name and usual residential address:   

Philip John Danby Hunter

18 Claremont Road

Claygate

Esher

Surrey

KT10 0PL

11.

  Accounting reference date:    30 September

12.

  Auditors:    Horwarth Clark Whitehill LLP

13.

  Charges:    None

 

44



--------------------------------------------------------------------------------

Part 3

Subsidiaries

Hale Hamilton Valves Limited

 

1.

  Registered number:    01563775

2.

  Date of incorporation:    26 May 1981

3.

  Place of incorporation:    Cardiff

4.

  Registered office:   

Frays Mill Works

Cowley Road

Uxbridge

Middlesex

UB8 2AF

5.

  Principal business:    non-trading company

6.

  Authorised share capital:    £507,000   Description:    “A” ordinary shares,
“B”   Number of shares:    400,000 “A” ordinary shares; 60,000 “B” ordinary
shares and 47,000 “C” ordinary shares

7.

  Issued share capital:    £476,500   Description:    “A” ordinary shares, “B”
ordinary shares and “C” ordinary shares of £1 each   Number of shares:   

400,000 “A” ordinary shares;

60,000 “B” ordinary shares; and

16,500 “C” ordinary shares

  Amount paid up:    Fully paid

8.

  Issued loan capital:    N/A

9.

  Directors - full names and usual residential addresses:   

Ian Davies

Chapel Lane Farmhouse

Chapel Lane

Thornborough

Buckinghamshire

MK18 2DJ

 

45



--------------------------------------------------------------------------------

    

William Robert Dormer

Little Silver House

High Bickington

Umber Leigh

Devon

EX37 9BG

    

Allan John Goodbrand

Flat 8

Maxwell Place

Maxwell Road

Beaconsfield

Buckinghamshire

HP9 1AQ

    

Philip John Danby Hunter

18 Claremont Road

Claygate

Esher

Surrey

KT10 0PL

    

Graham David Johnson

34 Elm Trees

Long Crendon

Aylesbury

Buckinghamshire

HP18 9DF

    

Christopher Michael Skarbek-Wazynski

14 Clement Road

Marple Bridge

Stockport

Cheshire

SK6 5AF

10.

  Secretary - full name and usual residential address:   

Philip John Danby Hunter

18 Claremont Road

Claygate

Esher

Surrey

KT10 0PL

11.

  Accounting reference date:    30 September

12.

  Auditors:    Horwarth Clark Whitehill LLP

13.

  Charges:    None

 

46



--------------------------------------------------------------------------------

Fluid Systems International Limited

 

1.

  Registered number:    02614803

2.

  Date of incorporation:    6 December 1991

3.

  Place of incorporation:    Cardiff

4.

  Registered office:   

5.

  Principal business:    Holding Company

6.

  Authorised share capital:    £40,625   Description:   

“A” ordinary shares of £1 each

“B” ordinary shares of £1 each

  Number of shares:    40,625 A Shares

7.

  Issued share capital:    £40,625   Description:    “A” ordinary shares of £1
each and “B” ordinary shares of £1 each   Number of shares:   

32,500 “A” Ordinary Shares

8,125 “B” Ordinary Shares

  Amount paid up:    Fully paid

8.

  Issued loan capital:    N/A   Description:      Principal amount:   

9.

  Directors - full names and usual residential addresses:   

Allan John Goodbrand

Flat 8

Maxwell Place

Maxwell Road

Beaconsfield

Buckinghamshire

HP9 1AQ

    

Stephen William Hales

10 Denmark Road

Cottenham

Cambridge

CB4 8QS

 

47



--------------------------------------------------------------------------------

    

Philip John Danby Hunter

18 Claremont Road

Claygate

Esher

Surrey

KT10 0PL

10.

  Secretary - full name and usual residential address:   

Philip John Danby Hunter

18 Claremont Road

Claygate

Esher

Surrey

KT10 0PL

11.

  Accounting reference date:    30 September

12.

  Auditors:    Horwarth Clark Whitehill LLP

13.

  Charges:    None

 

48



--------------------------------------------------------------------------------

Cambridge Fluid Systems Limited

 

1.

  Registered number:    02129153

2.

  Date of incorporation:    7 May 1987

3.

  Place of incorporation:    Cardiff

4.

  Registered office:   

5.

  Principal business:    other manufacturing

6.

  Authorised share capital:    £1,000,000   Description:    ordinary shares
divided into “A”, “B”, “C” and “D” ordinary shares of £0.05   Number of shares:
  

8,000,000 “A” ordinary shares;

3,000,000 “B” ordinary shares;

4,000,000 “C” ordinary shares; and

5,000,000 “D” ordinary shares

7.

  Issued share capital:    £59,375   Description:    “A”, “B” and “C” ordinary
shares   Number of shares:    700,000 “A” ordinary shares; 187,500 “B” ordinary
shares and 300,000 “C” ordinary shares   Amount paid up:    Fully paid

8.

  Issued loan capital:    N/A   Description:      Principal amount:   

9.

  Directors - full names and usual residential addresses:   

Allan John Goodbrand

Flat 8

Maxwell Place

Maxwell Road

Beaconsfield

Buckinghamshire

HP9 1AQ

 

49



--------------------------------------------------------------------------------

    

Stephen William Hales

10 Denmark Road

Cottenham

Cambridge

CB4 8QS

    

Philip John Danby Hunter

18 Claremont Road

Claygate

Esher

Surrey

KT10 0PL

10.

  Secretary - full name and usual residential address:   

Philip John Danby Hunter

18 Claremont Road

Claygate

Esher

Surrey

KT10 0PL

11.

  Accounting reference date:    30 September

12.

  Auditors:    Horwarth Clark Whitehill LLP

13.

  Charges:    None

 

50



--------------------------------------------------------------------------------

CFS Technology Pte Ltd.

 

1.

  Registered number:    199506454E

2.

  Date of incorporation:    11 September 1995

3.

  Place of incorporation:    Singapore

4.

  Registered office:    18 Cross Street, # 07-04 March & McLennan Centre,
Singapore 048423

5.

  Principal business:    Trading in fluid control values and associated
equipment, project management and the installation, repair and service of
equipment

6.

  Authorised share capital:    S$100,000   Description:    Ordinary shares of
S$1 each   Number of shares:    100,000

7.

  Issued share capital:    S$58,824   Description:    Ordinary shares of S$1
each   Number of shares:    58,824   Amount paid up:    $58,824

8.

  Issued loan capital:    N/A   Description:      Principal amount:   

9.

  Directors - full names and usual residential addresses:   

Allan John Goodbrand

Flat 8

Maxwell Place

Maxwell Road

Beaconsfield

Buckinghamshire

HP9 1AQ

    

Ian Davies

Chapel Lane Farmhouse

Chapel Lane

Thornborough

Buckinghamshire

MK18 2DJ

 

51



--------------------------------------------------------------------------------

    

Philip John Danby Hunter

18 Claremont Road

Claygate

Esher

Surrey

KT10 0PL

    

Tan Eng Kiam Daniel

Blk 110 Leng Kong Tiga

#06-227

Singapore 410110

10.

  Secretary - full name and usual residential address:   

Catherine Lim Siok Ching

Blk 156 Toa Payoh

Lorong 1# 03-1183

Singapore 310156

11.

  Accounting reference date:    30 September

12.

  Auditors:    Cho Lim & Associates

13.

  Charges:    None

 

52



--------------------------------------------------------------------------------

SCHEDULE 3

The Holdings Warranties

Part 1

Holdings Title Warranties

 

1. CAPACITY AND OWNERSHIP OF SHARES

 

  1.1 The Holdings Vendors have full power and authority and have taken all
action necessary to execute and deliver and to exercise their rights and perform
their obligations under this agreement and each of the documents in the agreed
form to be executed on or before Completion which constitute valid and binding
obligations on each of the Holdings Vendors in accordance with their terms.

 

  1.2 The Holdings Shares constitute the whole of the allotted and issued share
capital of Holdings and have been properly allotted and issued.

 

  1.3 There is no Encumbrance on, over or affecting the Holdings Shares or any
of them or any unissued shares in the capital of Holdings and there is no
agreement or commitment to give or create any Encumbrance or negotiations which
may lead to such an agreement or commitment and no claim has been made by any
person to be entitled to an Encumbrance in relation thereto.

 

  1.4 The Holdings Vendors are entitled to sell and transfer the full legal and
beneficial ownership in the Holdings Shares to the Purchaser free from the
interests of the beneficiaries under the corresponding trusts and such sale will
not result in any breach of or default under the documents governing the
constitution of the corresponding trusts, any agreement or other obligation
binding upon the Holdings Vendors or any of them or any of their respective
property.

 

  1.5 Other than this agreement, there is no agreement, arrangement or
obligation requiring the creation, allotment, issue, transfer, redemption or
repayment of, or the grant to any person of the right (whether conditional or
not) to require the allotment, issue, transfer, redemption or repayment of, any
shares in the capital of Holdings (including, without limitation, an option or
right of pre-emption or conversion).

 

53



--------------------------------------------------------------------------------

  1.6 There is no litigation, arbitration, prosecution, administrative or other
legal proceedings or dispute in existence or threatened against any of the
Holdings Vendors in respect of the Holdings Shares or the Holdings Vendors’
entitlement to dispose of the Holdings Shares and there are no facts which might
give rise to any such proceedings or any such dispute.

 

  1.7 Holdings has not received any notice or any application or notice of any
intended application under the provisions of the Companies Acts for the
rectification of the register of members of Holdings.

 

  1.8 Holdings has not exercised nor purported to exercise or claim any lien
over the Holdings Shares and no call on the Holdings Shares is outstanding and
all the Holdings Shares are fully paid up.

 

54



--------------------------------------------------------------------------------

Part 2

General

 

1. Holdings

 

  1.1 The information set out in part 1 of schedule 2 is true and accurate.

 

2. CONSTITUTIONAL DOCUMENTS, CORPORATE REGISTERS AND MINUTE BOOKS

 

  2.1 Memorandum and Articles of Association

The copy of the memorandum and articles of association of Holdings annexed to
the Disclosure Letter is accurate and complete in all respects, includes copies
of all resolutions and documents required to be incorporated therein and fully
sets out all rights attaching to each class of the share capital of Holdings.
Holdings was incorporated in accordance with its memorandum and articles of
association and is validly existing and is entitled to carry on the business now
carried on by it.

 

  2.2 Registers of Members

The register of members of Holdings has been properly kept and contains accurate
records of the members of Holdings and Holdings has not received any notice or
allegation that the relevant register is incorrect or incomplete or should be
rectified.

 

  2.3 Statutory Books

The statutory books and minute books of the Holdings have been kept up to date,
in its possession and are accurate in accordance with the law and Holdings has
not received any notice or allegation that any of them is incorrect or should be
rectified.

 

  2.4 Filings

All resolutions, annual returns and other documents required to be delivered to
the Registrar of Companies or to any other governmental or regulatory body or to
any local authority for Holdings have been properly prepared and filed.

 

55



--------------------------------------------------------------------------------

3. ACCOUNTS AND LIABILITIES

 

  3.1 Holdings Accounts

 

  3.1.1   All the accounts, ledgers and other financial records of Holdings are
up to date and in its possession or under its control; there are no material
inaccuracies or discrepancies contained or reflected therein.

 

  3.1.2   The Holdings Accounts have been prepared in accordance with the
requirements of the relevant statutes and on a basis consistent with that
adopted in the preparation of the audited accounts of Holdings for each of the
last three preceding financial years of Holdings and in accordance with all
Relevant Accounting Standards and give a true and fair view of the assets and
liabilities and state of affairs of Holdings and the Hale Group as at the
Accounts Date and its profits and losses for the relevant period ended on the
Accounts Date.

 

  3.1.3   Except as stated in the audited balance sheets and profit and loss
accounts of Holdings for each of the last three preceding financial years of
Holdings ended on the Accounts Date, no changes in the policies of accounting
have been made therein for any of those three financial years.

 

  3.1.4   The profits shown by the audited profit and loss accounts of Holdings
for each of the last three preceding financial years ended on the Accounts Date
have not (except as disclosed therein) been affected by any exceptional item.

 

  3.1.5   Sufficient provision has been made in a deferred taxation account for
any corporation tax on chargeable gains and balancing charges which would arise
on a sale of all fixed assets at the values attributed to them in the Holdings
Accounts.

 

  3.1.6  

The Holdings Management Accounts have been properly prepared in accordance with
the same accounting principles and standards applied in the preparation of the
Holdings Accounts and on a basis consistent with the previous quarterly
management accounts of Holdings and give a true and fair view of the assets,
liabilities, profits and losses of Holdings as at the Management Accounts Date
and for the period ended on the Management

 

56



--------------------------------------------------------------------------------

 

Accounts Date and are not affected by any exceptional or non recurring items.

 

  3.2 Indebtedness

Except as disclosed in the Holdings Accounts and the Holdings Management
Accounts Holdings does not have outstanding, nor has it agreed to create or
incur any loan capital, borrowing or indebtedness in the nature of borrowing.

 

  3.3 Other Liabilities

Except as disclosed in the Holdings Accounts and the Holdings Management
Accounts there are no actual or contingent, present or future, liabilities or
commitments of Holdings other than liabilities Disclosed.

 

4. ASSETS

Holdings does not have any assets or property other than the Non HHL Vendors’
Shares and cash.

 

5. CONTRACTS

Holdings is not a party to or subject to any contract, transaction, arrangement,
understanding or obligation other than as Disclosed and does not otherwise
conduct any business other than the holding of the Non HHL Vendors’ Shares.

 

6. EMPLOYEES AND EMPLOYEE BENEFITS

 

  6.1 No employees

Holdings does not have, and has not had in the last two years any employees nor
made any payments to its directors (other than those referred to in the
Disclosure Letter) or its secretary and there are no outstanding offers of
employment with Holdings and no person has accepted an offer of employment with
Holdings but not yet taken up the position accepted.

 

  6.2 No consultancy arrangements

Holdings is not party to any consultancy arrangements and there are no
outstanding offers of engagement to provide consultancy services to Holdings.

 

57



--------------------------------------------------------------------------------

  6.3 No benefit arrangements

Holdings does not participate in or contribute towards any pension scheme
including personal pension schemes, individual pension arrangements or any
scheme or arrangement for the provision of employee benefits such as life
assurance, accident, permanent injury and medical insurance or similar
arrangements.

 

7. CONDUCT OF HOLDINGS’ AFFAIRS

 

  7.1 Holdings conducts its business in material compliance with all applicable
laws, bye-laws and regulations and Holdings is not in material breach of any
such laws, bye-laws and regulations.

 

  7.2 There is no investigation, disciplinary proceeding or enquiry by, or
order, decree, decision or judgment of, any court, tribunal, arbitrator,
governmental agency or regulatory body outstanding or anticipated against
Holdings or any person for whose acts or defaults it may be vicariously liable.

 

  7.3 Holdings has not received in the last 2 years any notice or other
communication (official or otherwise) from any court, tribunal, arbitrator,
governmental agency or regulatory body with respect to an alleged, actual or
potential violation and/or failure to comply with any applicable law, bye-law or
regulation, or requiring it to take or omit any action.

 

8. LITIGATION

 

  8.1 Current Proceedings

Holdings is not involved whether as claimant or defendant in any claim, legal
action, proceeding, suit, litigation, prosecution, investigation, enquiry,
mediation or arbitration.

 

  8.2 Pending or Threatened Proceedings

So far as the Holdings Vendors are aware, no claim, legal action, proceeding,
suit, litigation, prosecution, investigation, enquiry, mediation or arbitration
is pending or threatened by or against Holdings and the Holdings Vendors are not
aware of any circumstances which might give rise thereto.

 

58



--------------------------------------------------------------------------------

9. IMPORTANT BUSINESS ISSUES SINCE THE HOLDINGS ACCOUNTS DATE

Since the Accounts Date:

 

  9.1 the business of Holdings has been continued in the ordinary course;

 

  9.2 Holdings has not declared, made or paid any dividend or other distribution
to its members except as Disclosed;

 

  9.3 Holdings has not issued or allotted or agreed to issue or allot any share
capital or any other security giving rise to a right over its capital;

 

  9.4 Holdings has not redeemed or purchased or agreed to redeem or purchase any
of its share capital except as Disclosed; and

 

  9.5 Holdings has not incurred any additional borrowings or incurred any other
indebtedness.

 

10. INSOLVENCY ETC.

 

  10.1 Holdings is not insolvent or unable to pay its debts, including its
future and prospective debts within the meaning of Section 123 of the Insolvency
Act 1986.

 

  10.2 Holdings has not proposed nor intends to propose any arrangement of any
type with its creditors or any group of creditors whether by court process or
otherwise under which such creditors shall receive or be paid less than the
amounts contractually or otherwise due to them.

 

  10.3 Neither Holdings nor any director, secretary or creditor of Holdings has
presented any petition, application or other proceedings for administration,
creditors’ voluntary arrangement or similar relief by which the affairs,
business or assets of the company concerned are managed by a person appointed
for the purpose by a court, governmental agency or similar body, or by any
director, secretary or creditor or by Holdings itself nor has any such order or
relief been granted or appointment made.

 

  10.4 No order has been made, petition or application presented, resolution
passed or meeting convened for the purpose of winding up Holdings or whereby the
assets of Holdings are to be distributed to creditors or shareholders or other
contributories of Holdings.

 

59



--------------------------------------------------------------------------------

  10.5 No receiver (including an administrative receiver), liquidator, trustee,
administrator, supervisor, nominee, custodian or any similar or analogous
officer or official in any jurisdiction has been appointed in respect of the
whole or any part of the business or assets of Holdings nor has any step been
taken for or with a view to the appointment of such a person nor has any event
taken place or is likely to take place as a consequence of which such an
appointment might be made.

 

  10.6 No creditor of Holdings has taken, or is entitled to take any steps to
enforce, or has enforced any security over any assets of Holdings or is so far
as the Holdings Vendors are aware likely to do so in the immediate future.

 

  10.7 No action has been or is being taken by the Registrar of Companies to
strike Holdings off the register under Section 652 of The Companies Act 1985.

 

  10.8 Holdings has not entered into any transaction which was at an undervalue
as defined in Section 238 of the Insolvency Act 1986 nor has it given any
preference as defined in Section 239 of the Insolvency Act 1986.

 

60



--------------------------------------------------------------------------------

SCHEDULE 4

The HHL Warranties

Part 1

HHL Title Warranties

 

1. CAPACITY AND OWNERSHIP OF SHARES

 

  1.1 The HHL Vendor has full power and authority and have taken all action
necessary to execute and deliver and to exercise its rights and perform its
obligations under this agreement and each of the documents in the agreed form to
be executed on or before Completion which constitute valid and binding
obligations of the HHL Vendor in accordance with their terms.

 

  1.2 There is no Encumbrance on, over or affecting the HHL Shares or any of
them and there is no agreement or commitment to give or create any Encumbrance
or negotiations which may lead to such an agreement or commitment and no claim
has been made by any person to be entitled to an Encumbrance in relation
thereto.

 

  1.3 The HHL Vendor is entitled to sell and transfer the full legal and
beneficial ownership in the HHL Shares to the Purchaser and such sale will not
result in any breach of or default under any agreement or other obligation
binding upon the HHL Vendor or any of its property.

 

  1.4 There is no litigation, arbitration, prosecution, administrative or other
legal proceedings or dispute in existence or threatened against the HHL Vendor
in respect of the HHL Shares or the HHL Vendor’s entitlement to dispose of the
HHL Shares and there are no facts which might give rise to any such proceedings
or any such dispute.

 

  1.5 HHL has not exercised nor purported to exercise or claim any lien over the
HHL Shares and no call on the HHL Shares is outstanding and all the HHL Shares
are fully paid up.

 

61



--------------------------------------------------------------------------------

Part 2

General

 

1. OWNERSHIP OF SHARES

 

  1.1 The HHL Shares and the Non HHL Vendors Shares constitute the whole of the
allotted and issued share capital of HHL and have been properly allotted and
issued.

 

  1.2 There is no Encumbrance on, over or affecting the Non HHL Vendors Shares
or any of them or any unissued shares in the capital of HHL and there is no
agreement or commitment to give or create any Encumbrance or negotiations which
may lead to such an agreement or commitment and no claim has been made by any
person to be entitled to an Encumbrance in relation thereto.

 

  1.3 Other than this agreement, there is no agreement, arrangement or
obligation requiring the creation, allotment, issue, transfer, redemption or
repayment of, or the grant to any person of the right (whether conditional or
not) to require the allotment, issue, transfer, redemption or repayment of, any
shares in the capital of HHL (including, without limitation, an option or right
of pre-emption or conversion).

 

  1.4 HHL has not received any notice or any application or notice of any
intended application under the provisions of the Companies Acts for the
rectification of the register of members of HHL.

 

  1.5 HHL has not exercised nor purported to exercise or claim any lien over the
HHL Shares or the Non HHL Vendors Shares and no call on the Holdings Shares is
outstanding and all the HHL Shares and the Non HHL Vendors Shares are fully paid
up.

 

2. HHL ACCOUNTS

 

  2.1 The HHL Accounts have been prepared in accordance with the requirements of
the relevant statutes and on a basis consistent with that adopted in the
preparation of the audited accounts of HHL for each of the last three preceding
financial years of HHL and in accordance with all Relevant Accounting Standards
and give a true and fair view of the assets and liabilities and state of affairs
of HHL and the HHL Group as at the Accounts Date and its profits and losses for
the relevant period ended on the Accounts Date.

 

62



--------------------------------------------------------------------------------

  2.2 The rate of depreciation adopted in the HHL Accounts for each of the last
three preceding financial years of HHL ended on the Accounts Date was sufficient
for each of the fixed assets of HHL to be written down to nil by the end of its
useful life and in the HHL Accounts each of the fixed assets is included at a
value which is net of depreciation at the rate applied in the preceding three
financial years of HHL ended on the Accounts Date.

 

  2.3 All stock and inventory included in the HHL Accounts is recorded at the
lower of costs and net realisable value.

 

  2.4 Except as stated in the audited balance sheets and profit and loss
accounts of HHL for each of the last three preceding financial years of HHL
ended on the Accounts Date, no changes in the policies of accounting have been
made therein for any of those three financial years and the method of valuing
stock and work in progress and the basis of depreciation and amortisation
adopted has been consistent during each of these three financial years.

 

  2.5 The profits shown by the audited profit and loss accounts of HHL for each
of the last three preceding financial years ended on the Accounts Date have not
(except as disclosed therein) been affected by any exceptional item.

 

  2.6 Sufficient provision has been made in a deferred taxation account for any
corporation tax on chargeable gains and balancing charges which would arise on a
sale of all fixed assets at the values attributed to them in the HHL Accounts.

 

  2.7 The Management Accounts have been properly prepared in accordance with the
same accounting principles and standards applied in the preparation of the
Accounts and on a basis consistent with the previous quarterly management
accounts of HHL and give a true and fair view of the assets, liabilities,
profits and losses of HHL as at the Management Accounts Date and for the period
ended on the Management Accounts Date and are not affected by any exceptional
items.

 

3. POSITION SINCE ACCOUNTS DATE

Since the Accounts Date:

 

  3.1 the business of the HHL Group has been carried on in the ordinary and
usual course and so as to maintain the same as a going concern;

 

63



--------------------------------------------------------------------------------

  3.2 there has been no material deterioration either in turnover or in the
financial or trading position of the HHL Group compared with the same period
during the preceding year and the Warrantors are not aware of any matter or
circumstance which has affected or is likely to affect adversely the volume or
level of trading of the HHL Group;

 

  3.3 the HHL Group has not acquired or disposed of or agreed to acquire or
dispose of any business or any material asset or assumed or acquired any
material liability (including a contingent liability) otherwise than in the
ordinary course of business;

 

  3.4 the HHL Group has paid its creditors in accordance with their respective
credit terms and there are no amounts owing by the HHL Group which have been due
for more than 60 days;

 

  3.5 no debtor has been released by the HHL Group on terms that he pays less
than the book value of his debt and in the last twelve months, no debt owing to
the HHL Group has been deferred, subordinated or written off or has proved to
any extent irrecoverable;

 

  3.6 there has not been any material change in the assets or liabilities
(including contingent liabilities) of the HHL Group as shown in the HHL
Management Accounts except for changes arising from routine payments and from
routine supplies of goods or of services in the normal course of trading;

 

  3.7 all payments, receipts and invoices of the HHL Group have been fully
recorded in the books of the relevant HHL Group member;

 

  3.8 there has not been any capitalisation of reserves of the HHL Group and the
HHL Group has not issued or agreed to issue any share or loan capital other than
that issued at the Accounts Date and has not granted or agreed to grant any
option in respect of any share or loan capital and the HHL Group has not repaid
any loan capital in whole or in part nor has it, by reason of any default by it
in its obligations, become bound or liable to be called upon to repay
prematurely any loan capital or borrowed monies;

 

  3.9 there has been no resolution of or agreement by the holders of shares in
HHL or any class thereof (except as provided in this agreement or with the prior
written consent of the Purchaser) relating to the capital reorganisation or
other change in the capital structure of HHL;

 

64



--------------------------------------------------------------------------------

  3.10 HHL has not changed its accounting reference period;

 

  3.11 no supplier to or customer of the HHL Group who accounted for more than
five per cent of the HHL Group’s annual turnover in the last financial year has
ceased to trade with the HHL Group or notified the HHL Group in writing of its
intention to do so; and

 

  3.12 except in the ordinary course, no action has been taken to accelerate
collection of debts or product shipments or to delay payment of creditors or
procurement of raw material.

 

4. BUSINESS NAME

The HHL Group does not trade under any name for any purpose other than “Hale
Hamilton (Valves) Limited”, “Cambridge Fluid Systems”, “CFS Technology PTE Ltd,”
“HH Asia”, “Fluid Systems International Limited” and “Hale Hamilton Limited”.

 

5. LICENCES AND CONSENTS

The HHL Group has obtained all licences, permissions, authorisations and
consents required to own and operate its assets and for the proper carrying on
of its business (details of which are set out in the Disclosure Letter) in the
manner in which it is conducted at the date hereof. All such licences,
permissions, authorisations and consents are in full force and effect.

 

6. ASSETS

 

  6.1 All the property and assets which are shown as owned by a member of the
HHL Group in the HHL Accounts are:

 

  6.1.1 legally and beneficially owned by the HHL Group with good and marketable
title;

 

  6.1.2 in the possession or under the control of the HHL Group; and

 

  6.1.3 free from all Encumbrances and there is not any agreement or commitment
to give or create, and no claim has been made by any person entitled to any
Encumbrance.

 

65



--------------------------------------------------------------------------------

  6.2 So far as the Warrantors are aware, the assets owned by HHL at the
Completion Date are sufficient for HHL to continue its business after Completion
in the manner in which it is conducted at the date hereof.

 

  6.3 None of the assets referred to in paragraph 6.1 is the subject of any
assignment, royalty, overriding royalty, factoring arrangement, leasing or
hiring agreement, hire purchase agreement for payment on deferred terms or any
similar agreement or arrangement.

 

  6.4 The plant registers of the HHL Group attached to the Disclosure Letter
comprise an accurate record of all the plant, machinery, equipment and vehicles
having a book value of £5,000 or more and owned or used by the HHL Group and
necessary for the operation of the business of the HHL Group in accordance with
past practice.

 

  6.5 All the plant, machinery, equipment and vehicles used by HHL in the
conduct of its business:

 

  6.5.1 are in a reasonable state of repair and condition commensurate with
their age and having regard to their use and have been regularly maintained;

 

  6.5.2 are, so far as the Warrantors are aware, capable of performing the
function for which they are currently used; and

 

  6.5.3 except for ordinary and routine maintenance and other than as
contemplated in the annual budget of the Company contained in the Disclosure
Letter are not expected to require replacement, repairs or additions within the
six months following Completion.

 

  6.6 Of the plant, machinery, equipment and vehicles included in the HHL
Accounts or acquired by HHL since the Accounts Date none has been sold or
disposed of other than on open market arm’s length term.

 

7. STOCK AND DEBTS

 

  7.1 All the stock of raw materials, packaging, materials and finished goods is
of satisfactory quality having regard for its purpose and is capable of being
sold on an arm’s-length basis in accordance with the HHL Group’s current price
list without rebate or allowance.

 

66



--------------------------------------------------------------------------------

  7.2 The stock now held by HHL is adequate in relation to the current trading
requirements of HHL and all stock that was unusable, unmarketable and obsolete
at the Accounts Date or the Management Accounts Date was valued at zero in the
HHL Accounts or the Management Accounts (as the case may be).

 

  7.3 The HHL Group is not owed any sums other than trade debts incurred in the
ordinary course of business.

 

  7.4 The HHL Accounts contain full provision for doubtful debts and all bad
debts have been written off.

 

  7.5 The amount of the debts included in the HHL Accounts as owing to the HHL
Group at the Accounts Date, less any provision for doubtful debts in the HHL
Accounts, has been recovered in full.

 

  7.6 Any debts arising since the Accounts Date and still outstanding at
Completion (less the amount of any provision for doubtful debts made in the
Completion Net Assets Statement) will be recoverable in full within the period
of 120 days after Completion

 

  7.7 Since the Accounts Date:

 

  7.7.1 no credit notes have been issued to customers except in the normal
course of business. The aggregate of all such credit notes issued since such
date in respect of invoices raised prior to such date will not exceed £15,000;
and

 

  7.7.2 sales and commitments to sell to new customers have been made only after
reasonable checks on their credit-worthiness have been effected consistent with
the policy which pertained during the period covered by the HHL Accounts.

 

8. INSURANCE

 

  8.1 Details of all Insurance Policies effected by the HHL Group or by any
other person in relation to any of the HHL Group’s assets have been Disclosed
and all such Insurance Policies are currently in full force and effect.

 

  8.2 There is Disclosed in the Disclosure Letter a Schedule of all claims made
by any member of the Hale Group under any insurance policies during the five
years prior to the date of this Agreement.

 

67



--------------------------------------------------------------------------------

  8.3 There are no claims outstanding and so far as the Warrantors are aware
there are no circumstances which would or might give rise to any claim under any
of such Insurance Policies.

 

  8.4 The Warrantors are not aware of anything HHL has done or omitted to do
which makes any Insurance Policies void or voidable.

 

  8.5 No insurer under any of the Insurance Policies, or under any insurance
policy under which any member of the Hale Group was covered in the five years
prior to the date of this agreement (“Historical Policies”) has disputed or
notified HHL of an intention to dispute, the validity of any of the Insurance
Policies or Historical Policies on any grounds.

 

  8.6 None of the Insurance Policies are terminable on a change of control of
ownership of the insured.

 

  8.7 No insurer has in the last 10 years cancelled or refused to accept or
continue any insurance in relation to HHL.

 

  8.8 So far as the Warrantors are aware, no fact or circumstance exists which
might reasonably be expected to give rise to a claim under any of the Insurance
Policies.

 

  8.9 So far as the Warrantors are aware, no event, act or omission has occurred
which requires notification under any of the Insurance Policies.

 

  8.10 All premiums that are due under the Insurance Policies have been paid.

 

9. RECORDS

All the accounts, books, registers, ledgers and financial and other material
records of whatsoever kind of the HHL Group (including all invoices and other
records required for VAT purposes) are up to date and in its possession or under
its control; there are no material inaccuracies or discrepancies contained or
reflected therein.

 

10. CONFIDENTIAL INFORMATION

 

  10.1 The HHL Group does not use any processes and is not engaged in any
activities which involve the unlawful use of any confidential information
belonging to any third party.

 

68



--------------------------------------------------------------------------------

  10.2 The HHL Group is not aware of any actual or alleged unlawful use by any
person of any of its Confidential Information.

 

  10.3 The HHL Group has not disclosed to any person any of its Confidential
Information except where such disclosure was properly made in the normal course
of the HHL Group’s business and was made subject to an agreement under which the
recipient is obliged to maintain the confidentiality of such Confidential
Information and is restrained from further disclosing or using it other than for
the purposes for which it was disclosed by the HHL Group.

 

11. INTELLECTUAL PROPERTY

 

  11.1 A member of the HHL Group is the sole unencumbered legal and beneficial
owner and, where registered, the sole registered proprietor of all the Business
Intellectual Property and none of the Business Intellectual Property is licensed
to any third party. Details of any registered or application for registration of
any Business Intellectual Property are set out in the Disclosure Letter.

 

  11.2 The Business Intellectual Property comprises all Intellectual Property
which the Purchaser will require in order fully to carry on and exploit the
business of the HHL Group and deal with the assets of the HHL Group in the same
manner as carried on prior to Completion. Without limiting the above, the HHL
Group does not make use of any third party owned Intellectual Property under
licence.

 

  11.3 The material particulars as to ownership and registration (and
applications therefor) of registrable Business Intellectual Property, including
priority and renewal dates where applicable, are set out in the Disclosure
Letter.

 

  11.4 Each and every part of the Business Intellectual Property is valid,
subsisting and enforceable.

 

  11.5 The Business Intellectual Property is not the subject of any pending or
threatened proceedings for opposition, cancellation, revocation or rectification
or claims by any person (including, without limitation, from any employees or
former employees of the HHL Group) and, so far as the Warrantors are aware,
there are no facts or matters in existence (including but without limitation
acquiescence in the activities of third parties) which might give rise to any
such proceedings or to any threat to the validity or enforceability of the
Business Intellectual Property.

 

69



--------------------------------------------------------------------------------

  11.6 All application and renewal fees and costs and charges regarding the
Business Intellectual Property due on or before Completion have been duly paid
in full.

 

  11.7 None of the Business Intellectual Property is, so far as the Warrantors
are aware, currently being infringed (or would be infringed if valid) or has
been so infringed in the six year period preceding Completion and no third party
has, so far as the Warrantors are aware, threatened any such infringement and
nor is it the subject of any claim for ownership or compensation by any third
party or any criminal investigation or prosecution in relation thereto.

 

  11.8 So far as the Warrantors are aware, the conduct of the business of the
HHL Group does not infringe, is not alleged to infringe and has not in the six
year period before Completion infringed or been alleged to infringe the
Intellectual Property of any person.

 

12. COMPUTER SYSTEMS

 

  12.1 A summary of the current Computer Systems and associated contracts is set
out in the Disclosure Letter.

 

  12.2 None of the HHL Group’s records, systems, controls, data or information
are recorded, stored, maintained, operated or otherwise wholly or partly
dependent upon or held by any means (including any electronic, mechanical or
photographic processes whether computerised or not) which (including all means
of access thereto and therefrom) are not under the exclusive ownership and
direct control of the HHL Group.

 

  12.3 The Computer Systems have been satisfactorily maintained and have the
benefit of the maintenance agreements specified in the Disclosure Letter. The
Computer Systems have not suffered any material failures or breakdowns in the
two year period before Completion.

 

  12.4 Disaster recovery plans for the Computer Systems are in effect and, so
far as the Warrantors are aware, are adequate to ensure that the Computer
Systems can be replaced or substituted without material disruption to the
business of the HHL Group.

 

  12.5

The HHL Group is not currently in breach of the terms of any warranty (express
or implied), licence, systems supply, data supply, maintenance, service or
services

 

70



--------------------------------------------------------------------------------

 

agreement with any of its suppliers or customers and will be able to comply with
ongoing obligations contained therein without recourse to external human
resources.

 

  12.6 The HHL Group is registered under the Data Protection Act 1984 and, to
the extent necessary, has notified the Data Protection Commissioner under the
Data Protection Act 1998 (the terms “Data Protection Act 1984” and “Data
Protection Act 1998” for the purposes of paragraphs 12.5 to 12.9 inclusive
include any equivalent non-UK data protection legislation to which the HHL Group
may be subject) and no individual has claimed or will, so far as the Warrantors
are aware, have a right to claim, compensation from the HHL Group under the Data
Protection Acts 1984 and 1998.

 

  12.7 The HHL Group has duly complied with and currently complies with all
material requirements under the Data Protection Acts 1984 and 1998 including,
without limitation:

 

  12.7.1 the data protection principles set out under the Data Protection Acts
1984 and 1998;

 

  12.7.2 requests from individuals for access to personal data held by it;

 

  12.7.3 the requirements relating to the registration and/or notification of
processing of personal data;

 

  12.7.4 where necessary, under the Data Protection Acts 1984 and 1998, the
consent of the data subjects to the processing of personal data relating to them
has been obtained.

 

  12.8 The HHL Group has not received a notice from or been subject to enquiries
by the Data Protection Registrar or Information Commissioner regarding
non-compliance or alleged non-compliance by the HHL Group with any provision of
the Data Protection Acts 1984 and 1998 (including, without limitation, the data
protection principles).

 

  12.9 No individual has alleged that the HHL Group has failed to comply with
the provisions of the Data Protection Acts 1984 and 1998 or claimed compensation
from the HHL Group under that Act including for unauthorised disclosure of
personal data.

 

  12.10 

The data utilised by the HHL Group in its business and/or transferred to the HHL
Group’s customers and/or business partners has been lawfully obtained and the
HHL

 

71



--------------------------------------------------------------------------------

 

Group is entitled to use the same, transfer the same and grant such rights
therein as it grants to its customers and/or business partners in respect of the
use of such data.

 

  12.11   The current Computer Systems are adequate for the current needs of the
HHL Group and as contemplated in the annual budget set out in the Disclosure
Letter.

 

13. EMPLOYEES

 

  13.1 None of the officers or employees of the HHL Group has given or received
notice terminating his employment. No such officers or employees will be
entitled to give notice as a result of the provisions of this agreement.

 

  13.2 The sale and purchase of the Shares pursuant to this agreement will not
of itself give rise to any payment or benefit, or any right to any such payment
or benefit, to any officer or employee of the HHL Group for which HHL Group is
or would be liable.

 

  13.3 Full and accurate particulars of the terms and conditions of employment
of all the officers or employees of the HHL Group (including, without
limitation, all remuneration, incentives, bonuses, expenses, profit-sharing
arrangements and other payments, share option schemes and other benefits
whatsoever payable and whether contractual or discretionary) are set out in the
Disclosure Letter.

 

  13.4 Full and accurate particulars of the age, sex, hours of work and date of
commencement of continuous employment and details of all applicable staff
handbooks, disciplinary or grievance procedures and any procedures to be
followed in the case of redundancy, severance or dismissal are set out in the
Disclosure Letter.

 

  13.5 As at Completion there are no outstanding offers of employment or offers
of engagement to provide consultancy or other services to the HHL Group, and no
person has accepted such an offer of employment or engagement but not yet taken
up the position accepted and there are no individuals who provide services to
the HHL Group either on a self-employed basis or who are supplied by any other
person engaged to provide services to HHL Group.

 

  13.6 As at Completion, there are no officers or employees who are absent from
work for any reason other than normal annual leave, or who have been absent from
work due to ill-health for more than 15 days in total in the 12 months prior to
Completion.

 

72



--------------------------------------------------------------------------------

  13.7 There is not in existence any contract of employment with any officer or
employee of the HHL Group (or any contract for services with any individual)
which cannot be terminated by the HHL Group giving three months’ notice or less
without giving rise to the making of a payment in lieu of notice or a claim for
damages or compensation (other than a statutory redundancy payment or statutory
compensation for unfair dismissal) or which is in suspension or has been
terminated but is capable of being revived or enforced or in respect of which
the HHL Group has a continuing obligation.

 

  13.8 In relation to each of the officers or employees of the HHL Group, the
HHL Group has:

 

  13.8.1 maintained adequate and suitable records regarding the employment of
each of its employees;

 

  13.8.2 complied with all collective agreements and customs and practices for
the time being dealing with such relations or the conditions of service of its
employees; and

 

  13.8.3 complied with all relevant orders and awards made under any statute
affecting the conditions of service of its employees or former employees or made
by any court or employment tribunal in respect of any employees or former
employees of the HHL Group.

 

  13.9 The HHL Group is not involved in any disputes and so far as the
Warrantors are aware there are no circumstances which may result in any dispute
involving any of the officers or employees or former employees or any trade
union, staff association, works council or employee representatives of such
officers or employees or former employees of the HHL Group and none of the
provisions of this agreement including the identity of the Purchaser is likely
to lead to any such dispute.

 

  13.10  There is not outstanding any agreement or arrangement to which the HHL
Group is party for profit sharing or for payment to any of its officers or
employees or former employees of bonuses or for incentive payments or other
similar matters.

 

  13.11 

There is no agreement or arrangement between the HHL Group and any of its
employees or officers or former employees or officers with respect to his

 

73



--------------------------------------------------------------------------------

 

employment, his ceasing to be employed or his retirement which is not included
in the written terms of his employment or previous employment.

 

  13.12  Since the Accounts Date, no change has been made in the terms of
employment by the HHL Group (other than those required by law) of any of the
officers or employees of the HHL Group and the HHL Group is not obliged to
increase and has not made provision to increase the total annual remuneration
payable to its officers and employees.

 

  13.13  The HHL Group has not entered into any recognition agreement or any
other understanding or arrangements or agreement with a trade union nor has it
done any act which may be construed as recognition.

 

  13.14  Within the two years preceding Completion, the HHL Group:

 

  13.14.1 has not been a party to a relevant transfer (as defined in the
Transfer of Undertakings (Protection of Employment) Regulations 1981);

 

  13.14.2 has not failed to comply with any duty to consult with any officers or
employees of the HHL Group, nor failed to give notice of any redundancies to the
Department of Trade and Industry, pursuant to Sections 188 and 193 Trade Union
and Labour Relations (Consolidation) Act 1992.

 

  13.15  As at Completion, no amounts due to or in respect of any of the
officers or employees or former employees of the HHL Group (including PAYE and
national insurance and pension contributions) are in arrears or unpaid other
than basic salary accrued for the current month.

 

  13.16 

No monies or benefits other than in respect of contractual emoluments for part
of the current month and the sale bonuses set out in the Disclosure Letter are
payable to any of the officers or employees of the HHL Group and there is not at
present a claim, or, so far as the Warrantors are aware, occurrence or state of
affairs which may hereafter give rise to a claim against the HHL Group arising
out of the employment or termination of employment of any employee or former
employee for compensation for loss of office or employment or otherwise and
whether under the Employment Rights Act 1996, Race Relations Act 1976, Equal Pay
Act 1970, Sex Discrimination Act 1975, Sex Discrimination Act 1986, Disability
Discrimination Act 1995, Working Time Regulations 1998, National Minimum Wage
Act 1998 and the

 

74



--------------------------------------------------------------------------------

 

regulations made under such acts or regulations or any other act or otherwise
and so far as the Warrantors are aware there are no enquiries or investigations
or prosecutions existing, pending or threatened against the HHL Group in
relation to any officer, employee or former employee by the Equal Opportunities
Commission, the Commission for Racial Equity, the Disability Rights Commission
or the Health and Safety Executive.

 

14. CONTRACTS

 

  14.1 There is not outstanding in connection with the business of the HHL
Group:

 

  14.1.1 any agreement or arrangement between the HHL Group and any third party
which the signature or performance of this agreement will contravene or under
which the third party will acquire a right of termination or any option as a
result of the signature or performance of this agreement;

 

  14.1.2 any agency, distributorship, marketing, purchasing, manufacturing or
licensing agreement or arrangement pursuant to which any part of the business of
the HHL Group has been carried on;

 

  14.1.3 any agreement or arrangement between the HHL Group and any other
company which is a member of the Hale Group;

 

  14.1.4 any agreement or arrangement entered into by the HHL Group otherwise
than by way of bargain at arm’s length; or

 

  14.1.5 other than in the ordinary course of business, any sale or purchase,
option or similar agreement, arrangement or obligation affecting any of the
assets of the HHL Group or by which the HHL Group is bound.

 

  14.2 As far as the Warrantors are aware, the execution of and compliance with
the terms of this agreement will not:

 

  14.2.1 cause HHL to lose the benefit of any contracted right it presently
enjoys or cause any person who normally does business with HHL not to continue
to do so on the same basis as previously;

 

  14.2.2 relieve any person of any obligation to HHL or enable any person to
determine such obligation; and

 

75



--------------------------------------------------------------------------------

  14.2.3 result in any indebtedness of HHL becoming due or payable or capable of
being declared due and payable prior to its date of maturity.

 

  14.3 Neither HHL nor any party with whom the HHL Group has entered into any
agreement or contract is in default being a default which would have a material
and adverse effect on the financial or trading position or prospects of HHL and,
so far as the Warrantors are aware, there are no circumstances likely to give
rise to such a default.

 

  14.4 No breach of contract, event or omission has occurred which would entitle
any third party to terminate any contract to which an HHL Group member is a
party or to call in any money before the date on which payment thereof would
normally or otherwise be due and the HHL Group has not received notice of
intention to terminate any of such agreements or contracts.

 

  14.5 None of the contracts, to which HHL is a party or would become a party by
the acceptance by any third party of an offer or tender made by HHL:

 

  14.5.1 is outside the ordinary course of business of HHL;

 

  14.5.2 is of a long-term nature (that is to say, not capable of termination on
six months notice or less);

 

  14.5.3 is of a loss-making nature (that is to say, which HHL knew at the time
of entering into it would result in a loss to HHL on completion of its
performance); and

 

  14.5.4 requires the supply of goods and/or services by or to HHL, the
aggregate value of which exceeds ten per cent of the total value of all supplies
of goods and/or services made to or by HHL in its last completed financial
period.

 

  14.6 Other than any contractual entitlement in respect of his employment,
there is not outstanding any indebtedness owing by HHL to any director of HHL or
any Connected Person or owing to HHL by any director of HHL or any security for
any such indebtedness;

 

  14.7

There is not outstanding and there has not at any time been outstanding any
agreement, arrangement or understanding (whether legally enforceable or not) to

 

76



--------------------------------------------------------------------------------

 

which HHL is a party and which any director or former director of HHL or any
Connected Person is or has been interested, whether directly or indirectly;

 

  14.8 With respect to each order in the backlog of firm orders for the sale or
lease of products or services, for which revenues have not been recognised by
HHL, as Disclosed, HHL has not received, nor so far as the Warrantors are aware
is their any reason to believe it will receive, any notice that such order shall
be cancelled or materially reduced, and all sales commitments for the products
of HHL are at prices not less than inventory values plus selling expenses and
profit margins equivalent for those in the financial year ending on the Accounts
Date.

 

15. TRADING

 

  15.1 So far as the Warrantors are aware there are no deficiencies or defects
or breaches of contract which could result in any claim being made against the
HHL Group in relation to any Defective Product or Defective Service for which
the HHL Group has been or is or may be or become liable or responsible in the
course of its business and without prejudice to the generality of the foregoing
no dispute exists between the HHL Group and any customer, client, end-user or
supplier thereof.

 

  15.2 The HHL Group has not given any guarantee or warranty or made any
representation in respect of goods supplied or contracted to be supplied by it
save for any guarantee or warranty given in the ordinary course or in accordance
with standard terms and conditions set out in the Disclosure Letter or implied
by law and (save as aforesaid) has not accepted any liability or obligation in
respect of any goods that would apply after any such goods have been supplied by
it.

 

  15.3 The HHL Group has not entered into an agreement or arrangement with a
customer or supplier on terms materially different to its standard terms of
business, a copy of which is annexed to the Disclosure Letter.

 

  15.4 No substantial customer or supplier of HHL (that is to say a supplier or
customer whose supplies to or purchases from HHL of goods or services have
represented more than ten per cent in value of all supplies to or purchases from
HHL in the last completed financial year of HHL) has, during the period of 12
months prior to this agreement, ceased to trade with HHL.

 

77



--------------------------------------------------------------------------------

16. JOINT VENTURES ETC

The HHL Group is not:

 

  16.1 a party to any joint venture, consortium, partnership or profit-sharing
arrangement or agreement; or

 

  16.2 a member of any partnership, trade association, society or other group
whether formal or informal and whether or not having a separate legal identity.

 

17. BORROWINGS

Except as Disclosed in the HHL Accounts and the HHL Management Accounts, the HHL
Group does not have outstanding:

 

  17.1 any borrowing or indebtedness in the nature of borrowing including any
bank overdrafts, liabilities under acceptances (otherwise than in respect of
normal trade bills) and acceptance credits other than borrowing or indebtedness
arising in the ordinary course of business; or

 

  17.2 any guarantee, indemnity or undertaking (whether or not legally binding)
to procure the solvency of any person or any similar obligation.

 

18. LITIGATION, OFFENCES AND COMPLIANCE WITH STATUTES

 

  18.1 Otherwise than as claimant in the collection of debts arising in the
ordinary course of business, neither the HHL Group nor any person for whose acts
or defaults the HHL Group may be vicariously liable is claimant, defendant or
otherwise a party to any litigation, arbitration or administrative proceedings
which are in progress and no such proceedings are threatened or pending by or
against or concerning the HHL Group or any of its assets and, so far as the
Warrantors are aware, there are no circumstances likely to lead to any such
proceedings.

 

  18.2

So far as the Warrantors are aware, neither the HHL Group nor any of its
officers, agents or employees (during the course of their duties in relation to
the business of the HHL Group) has committed or omitted to do any act or thing
the commission or omission of which is or could be in contravention of any
statutory obligation or any other law of the United Kingdom or any other country
giving rise to any fine, penalty, default proceedings or other liability in
relation to the business or officers of the HHL

 

78



--------------------------------------------------------------------------------

 

Group or any of its assets or any judgment or decision which would materially
affect the financial or trading position or prospects of the HHL Group.

 

  18.3 The HHL Group has not done or agreed to do anything as a result of which
either any investment or other grant paid to the HHL Group is liable to be
refunded in whole or in part or any such grant for which application has been
made by it will or may not be paid or may be reduced.

 

  18.4 There is not outstanding any liability for industrial training levy or
for any other statutory or governmental levy or charge.

 

  18.5 Each member of the HHL Group has at all times complied with all
applicable statutes relevant to import and export of goods and materials.

 

19. RESTRICTIVE AGREEMENTS AND COMPETITION

 

  19.1 Neither the HHL Group nor any of its officers or employees has been party
to or involved in any agreement, understanding, arrangement, concerted practice
or conduct which may infringe or have infringed:

 

  19.1.1 the Competition Act 1998;

 

  19.1.2 the Enterprise Act 2002;

 

  19.1.3 Articles 81 and 82 of the Treaty establishing the European Community;
or

 

  19.1.4 any other competition or anti-trust legislation or regulations which
apply or have applied in the EEA or within any jurisdiction within the EEA or
any other jurisdiction in the world.

 

  19.2 The HHL Group has received no written notice, written request, order or
other communication of any kind from any authority, commission, government
department, court or other public agency charged with the oversight or
enforcement of any of the legislation referred to in paragraph 19.1.

 

  19.3

The HHL Group has not given any assurance or undertaking to the Office of Fair
Trading, the Director General of Fair Trading, the Competition Commission, any
sector regulator, the Secretary of State for Trade and Industry, the European
Commission, the Court of First Instance or the Court of Justice of the European
Communities or any other court, person or body and is not subject to any act,

 

79



--------------------------------------------------------------------------------

 

decision, order, regulation or other instrument made by any of them under or by
reference to any legislation or regulations referred to in paragraph 19.1

 

  19.4 The HHL Group has received no complaint or threat to complain under or by
reference to any of the legislation referred to in paragraph 19.1 from any
person and has not received any request for information, investigation or
objection under or by reference to any of the legislation referred to in
paragraph 19.1 or been party to any proceedings to which this legislation (or
any of it) was pleaded or relied upon.

 

  19.5 The HHL Group has not notified any agreements or other arrangements to
the European Commission for negative clearance or an exemption under Article
81(3) of the Treaty establishing the European Community.

 

  19.6 The HHL Group has not notified any agreement or other arrangement to the
Office of Fair Trading, the Director General of Fair Trading, any sector
regulator or any other authority having jurisdiction under the Competition Act
1998 for a decision or guidance in relation to the Competition Act 1998.

 

  19.7 The HHL Group has not received any state aid or other public or
government grant subsidy, tax relief, exemption, privilege or indulgence that
might be subject to any proceedings or process challenging the propriety or
lawfulness of such government grant, subsidy, tax relief, exemption privilege or
indulgence.

 

20. SUBSIDIARIES

HHL has not since its incorporation had any subsidiary or subsidiary undertaking
apart from the Subsidiaries and has not been the subsidiary of any other company
and HHL is not the legal or beneficial owner of any shares of any other company
other than the Subsidiaries listed in schedule 2.

 

21. ADMINISTRATION

 

  21.1 Every document in respect of the HHL Group required by the Companies Acts
to be filed with the Registrar of Companies has been duly filed.

 

  21.2

The copy of the memorandum and articles of association of HHL annexed to the
Disclosure Letter is accurate and complete in all respects, includes copies of
all resolutions and documents required to be incorporated therein and fully sets
out all rights attaching to each class of the share capital of HHL and the
register of members

 

80



--------------------------------------------------------------------------------

 

and other statutory books of HHL have been properly kept and contain an accurate
record of all the matters which should be dealt with therein and no notice or
allegation that any of the same is incorrect or should be rectified has been
received.

 

  21.3 HHL was incorporated in accordance with its memorandum and articles of
association and is validly existing and is entitled to carry on the business now
carried on by it.

 

  21.4 The HHL Group has not within the 20 years preceding the Completion Date
carried on any business other than the Business carried on at the date hereof.

 

22. INSOLVENCY

 

  22.1 No resolution has been passed nor meeting called to consider such
resolution, no petition has been presented and no order has been made for the
winding up of or for the appointment of a provisional liquidator to any HHL
Group member.

 

  22.2 No petition has been presented and no application has been made to court
for an administration order in respect of any HHL Group member and no notice of
an intention to appoint an administrator of any HHL Group member has been given
or filed.

 

  22.3 No liquidator, administrator, receiver, receiver and manager,
administrative receiver or similar officer has been appointed in relation to any
HHL Group member or in relation to the whole or any part of their assets, rights
or revenues.

 

  22.4 In relation to each HHL Group member:

 

  22.4.1 no voluntary arrangement has been proposed or implemented under section
1 of the Insolvency Act 1986;

 

  22.4.2 no scheme of arrangement has been proposed or implemented under section
425 of the Companies Act 1985;

 

  22.4.3 no scheme for the benefit of creditors has been proposed or
implemented, whether or not under the protection of the court and whether or not
involving a reorganisation or rescheduling of debt; and

 

  22.4.4 no proceedings have been commenced under any law, regulation or
procedure relating to the reconstruction or adjustment of debts.

 

81



--------------------------------------------------------------------------------

  22.5 No HHL Group member has stopped or suspended payment of its debts, and no
HHL Group member is unable or capable of being deemed unable to pay its debts
within the meaning of section 123 of the Insolvency Act 1986.

 

  22.6 No distress, execution or other process has been levied on an asset of
any HHL Group member and no unsatisfied judgment, order or award is outstanding
against any HHL Group member

 

82



--------------------------------------------------------------------------------

Part 3

Properties and environmental matters

Properties

TITLE

 

1. The Properties comprise:

 

  1.1 all the land and premises of whatever tenure owned, occupied or otherwise
used by the HHL Group whether in the United Kingdom or elsewhere; and

 

  1.2 all the estate, interest, right and title whatsoever (including for the
avoidance of any doubt interests in the nature of options, rights of pre-emption
or other contractual relationships) of the HHL Group in respect of any land or
premises.

 

2. The HHL Group members listed in column 1 of part 1 and part 2 of schedule 8
are the legal and beneficial owners or (as the case may be) lessees of the
Properties and all fixtures and fittings (except, in the case of leaseholds
items in the nature of landlord’s fixtures and fittings) at the Properties are
the absolute property of such members free from encumbrances.

 

3. The HHL Group members listed in column 1 of part 1 and part 2 of schedule 8
have a good and marketable title to the Properties (which includes in the case
of the freehold property all airspace at and above ground level). There is not
nor has there been in force any policy relating to defective title or
restrictive covenant indemnity. There is no circumstance which could render any
transaction affecting the relevant HHL Group member’s title to any of the
Properties liable to be set aside under the Insolvency Act 1986.

 

4. The information contained in of schedule 8 as to the tenure of the Properties
is true complete and accurate in all material respects.

 

5. All deeds and documents necessary to prove the title of the relevant HHL
Group member to the Properties are in the possession or under the control of the
relevant HHL Group member.

 

6. None of the Properties has been transferred or conveyed to the relevant HHL
Group member within the last three years pursuant to an intra group transfer on
which relief from stamp duty has been claimed pursuant to section 42 of the
Finance Act 1930 (as amended), or on which relief from stamp duty land tax has
been claimed pursuant to schedule 7 to the Finance Act 2003.

 

83



--------------------------------------------------------------------------------

ENCUMBRANCES

 

7. The Properties are free from any mortgage, debenture or charge (whether
specific or floating, legal or equitable) rent charge, lien or other encumbrance
securing the repayment of monies or other obligation or liability whether of an
HHL Group member or any other party.

 

8. The Properties are not subject to any liability for the payment of any
outgoings other than national non-domestic rates, water and sewerage services
charges and insurance premiums and, additionally, in the case of leasehold
properties, rents and service charges.

 

9. The Properties are not subject to any covenants, restrictions, stipulations,
easements, profits à prendre, wayleaves, licences, grants, exceptions or
reservations, or to any unregistered interests which override either first
registration (where appropriate) or any registerable dispositions under
schedules 1 and 3 respectively and schedule 12 to, and section 90(5) of, the
Land Registration Act 2002, or any other such rights the benefit of which is
vested in third parties nor any agreement to create the same.

 

10. Where any such matters as are referred to in paragraphs 7, 8 and 9 have been
disclosed in the Disclosure Letter the obligations and liabilities imposed and
arising under them have been observed and performed in all material respects and
all payments in respect of them due and payable have been duly paid.

 

11. The Properties are not subject to any agreement or right to acquire the same
nor any option, right of pre-emption or right of first refusal and there are no
outstanding actions, claims or demands between an HHL Group member and any third
party affecting or in respect of the Properties.

 

12. The Properties are free from any local land charge, land charge, caution,
caution against first registration, inhibition, restriction or notice and no
matter is known to the Warrantors to exist which is capable of registration
against any of the Properties.

 

13. There is no person who is in occupation or who has or claims any rights of
any kind in respect of the Properties adversely to the estate, interest, right
or title of the HHL Group member to the Properties.

 

14.

The Properties benefit from all permanent and legally enforceable easements and
other contractual rights (if any) necessary or appropriate for the continued
use, enjoyment and maintenance by the HHL Group for the purpose of its existing
business carried on at or from the Properties and for compliance with any
obligations relating to the Properties (whether

 

84



--------------------------------------------------------------------------------

 

statutory or otherwise) and all such easements and rights are on reasonable
terms which (without limitation) do not entitle any person to terminate,
restrict or curtail them or impose any unusual or onerous condition.

PLANNING MATTERS

 

15. For the purposes of the following paragraphs, the “ Planning Acts” means:

the Town and Country Planning Act 1990

the Planning (Listed Buildings and Conservation Areas) Act 1990

the Planning (Hazardous Substances) Act 1990

the Planning (Consequences Provisions) Act 1990

the Planning and Compensation Act 1991

the Planning and Compulsory Purchase Act 2004

as the same are from time to time varied or amended and any other statute or
subordinate legislation relating to planning matters.

 

16. The use of each of the Properties is the permitted or lawful use for the
purposes of the Planning Acts and no such use is subject to planning conditions
of an onerous or unusual nature (including any of a personal or temporary
nature).

 

17. Compliance in all material respects is being and has at all times been made
with all planning permissions and building regulation and bye-law consents for
the time being in force in relation to the Properties and with all orders,
directions and regulations made under the Planning Acts and building
regulations.

 

18. No agreements or undertakings relating to the Properties have been entered
into under the provisions of:

 

  18.1 section 18 of the Public Health Act 1936; or

 

  18.2 sections 38 and 278 of the Highways Act 1980;

 

  18.3 section 106 of the Town and Country Planning Act 1990; or

 

  18.4 any similar legislation or earlier legislation of the same nature
(together “Statutory Agreements”).

 

85



--------------------------------------------------------------------------------

19. Compliance in all material respects is being and has at all times been made
with all Statutory Agreements relating to the Properties.

 

20. None of the Properties is listed as being of special historic or
architectural importance or located in a conservation area nor are the
Properties affected by any tree preservation orders.

 

21. No planning contravention notices, breach of condition notices, enforcement
notices or stop notices have been issued by any local planning authority in
respect of the Properties nor has any other enforcement action (including the
exercise of any right of entry) been taken by any such authority and the Vendors
are not aware of any circumstances which may lead to the same.

STATUTORY OBLIGATIONS

 

22. Compliance in all material respects is being made and has at all times been
made with all applicable statutory and bye-law requirements with respect to the
Properties and in particular (but without limitation) with requirements as to
fire precautions and means of escape in case of fire and with requirements under
the Public Health Acts, the Housing Acts, the Highways Acts, the Offices Shops
and Railway Premises Act 1963, the Health and Safety at Work, etc. Act 1974, the
Factory Acts and the London Building Acts, and the Vendors do not anticipate
that it will be obliged to incur the expenditure of any substantial sum of money
within the next two years in connection with such compliance.

 

23. There are not in force or required to be in force any licences whether under
the Licensing Act 1988 or otherwise which apply to the Properties or relate to
or regulate any activities carried on therein.

ADVERSE ORDERS

 

24. There are no compulsory purchase notices, orders or resolutions affecting
the Properties nor are the Vendors aware of any circumstances likely to lead to
any being made.

 

25. There are no closing demolition or clearance orders affecting the Properties
nor are the Vendors aware of any circumstances likely to lead to any being made.

 

86



--------------------------------------------------------------------------------

CONDITION OF THE PROPERTIES

 

26. There are no current disputes with any adjoining or neighbouring owner with
respect to boundary walls and fences or with respect to any easement, right or
means of access to the Properties.

 

27. The principal means of access to the freehold property is over roads which
have been taken over by the local or other highway authority and which are
maintainable at the public expense.

 

28. Each of the Properties enjoys the main services of water, drainage,
electricity and gas; the passage and provision of such services is of a volume
sufficient for the current purposes of the Business, uninterrupted and where not
directly connected to mains services the necessary easements are in place for
the passage of such services from the mains services to the Properties free from
onerous or unusual conditions.

 

29. The Properties are not subject to any rights of common.

 

30. None of the Properties is affected by past or present mining activity.

LEASEHOLD PROPERTIES

 

31. Cambridge Fluid Systems Limited (“CFS”) has paid the rent and observed and
performed in all material respects the covenants on the part of the lessee and
the conditions contained in any leases (which expression includes underleases)
under which the Properties set out in part 2 of schedule 8 are held and the last
demands for rent (or receipts if issued) were unqualified and all such leases
are valid and in full force.

 

32. All licences, consents and approvals required from the lessors and any
superior lessors under the leases of the Properties have been obtained and the
covenants on the part of the lessee contained in such licences, consents and
approvals have been duly performed and observed in all material respects and,
subject thereto, there are no collateral agreements, undertakings, waivers or
concessions which are binding upon either the landlords or CFS.

 

33. There are no notices, negotiations or proceedings pending in relation to
rent reviews nor is any rent liable at the date of this agreement to be
reviewed.

 

87



--------------------------------------------------------------------------------

34. The Vendors are not aware of any circumstances which would entitle any
lessor to exercise any powers of entry or take possession or which would
otherwise restrict the continued possession and enjoyment of the Properties.

 

35. CFS is in actual occupation of all parts of the Properties and the security
of tenure provisions of part II of the Landlord and Tenant Act 1954 are not
excluded and no notices have been served or received under section 25 or 26 of
such Act.

 

36. The Vendors are not aware of any major item of expenditure already incurred
by the lessor of any of the Properties listed in part 2 of schedule 8 or
expected to be incurred by any such lessor within the next 12 months which is
recoverable in whole or in part from any member of the HHL Group.

GENERAL MATTERS

 

37. No HHL Group member has any continuing liability in respect of any other
property formerly owned or occupied by an HHL Group member either as original
contracting party or by virtue of any direct covenant having been given on a
sale or assignment to the HHL Group member or as a guarantor of the obligations
of any other person in relation to such property.

ENVIRONMENTAL MATTERS

 

38. In this part 3 in respect of the Warranties contained in paragraphs 39 to 48
inclusive only, the following words and expressions shall have the following
meanings:

“Environment” means any of the following media namely air, water or land
including without limitation those media within buildings or other natural or
man made structures above or below ground and any living humans, other living
organisms or ecosystems.

“Environmental Laws” means any legal requirements for the protection of the
Environment (including without limitation human health and amenity) applicable
to the operation of the business of the Hale Group and/or the occupation or use
of any of the Properties.

 

39. So far as the Warrantors are aware no HHL Group member nor any of its
officers, agents or employees has committed, whether by act or omission, any
material breach of Environmental Laws or Environmental Permits and they have
conformed to and comply with all relevant codes of practice, guidance notes,
standards and other advisory material issued by any Relevant Authority.

 

88



--------------------------------------------------------------------------------

40. No HHL Group member has received any notice, order or other communication
from any Relevant Authority or other third party in respect of the business
carried on at any time by any HHL Group member or in relation to any property at
any time owned, occupied or controlled by any HHL Group member alleging any
breach of or failure to comply with Environmental Laws or imposing requirements,
compliance with which, or bringing or anticipating a claim satisfaction of
which, could be secured by further proceedings; and so far as the Vendors are
aware there are no existing circumstances which might give rise to such notice,
order or other communication being received; nor has there been any
correspondence, communication or circumstances giving an indication of any
intention on the part of a Relevant Authority to give such a notice, order or
other communication.

 

41. No Relevant Authority has, in relation to the property, assets or business
of any HHL Group member, exercised any powers of entry, taken samples,
measurements or photographs, removed, dismantled or tested any substance,
article or organism, required statements (signed or otherwise) from any person
in relation to any examination or investigations, required any production of
data, taken any steps to seize and/or render harmless any substance, articles or
organism or entered any Property or so far as the Warrantors are aware the
details of any HHL Group member on any register in respect of any pollution or
contamination of the Environment.

 

42. No HHL Group member has received any complaint from a third party (including
an employee) in respect of the business carried on by any HHL Group member or in
relation to the business undertaken by any HHL Group member and/or any property
at any time owned, occupied or controlled by any HHL Group member alleging any
breach of Environmental Laws and so far as the Warrantors are aware no
circumstances exist which might give rise to such a complaint.

 

43. So far as the Warrantors are aware, all Environmental Permits as are now
required are valid and subsisting and none have been suspended, revoked,
cancelled, restricted, amended, varied or not renewed and the Disclosure Letter
contains complete and accurate copies of all Environmental Permits.

 

44.

So far as the Warrantors are aware, no works are or will be necessary to secure
compliance with Environmental Laws or Environmental Permits or to maintain or
obtain any Environmental Permits required to carry on the business of any HHL
Group Member in the same manner as it has been carried on at Completion and all
necessary or appropriate action

 

89



--------------------------------------------------------------------------------

 

in connection with the application for, renewal or extension of any necessary or
appropriate Environmental Permits has been taken.

 

45. So far as the Warrantors are aware, none of the assets of any HHL Group
Member (including without limitation the Properties) has been directly or
indirectly affected by, and no HHL Group Member has caused or permitted any
pollution or contamination of the Environment or any other liability whatsoever
under Environmental Laws and there are no circumstances which may give rise to
the same.

 

46. So far as the Warrantors are aware, the structure of the Properties does not
incorporate any hazardous substances including without limitation asbestos.

 

47. So far as the Warrantors are aware, to the extent that any asbestos is
present at any of the Properties, HHL has in place an operation and maintenance
plan governing the treatment of such asbestos, and complies in all respects with
such plan.

 

48. HHL has undertaken a suitable and sufficient assessment of the matters
identified by the Health & Safety Executive in their improvement notice, as set
out in the Disclosure Letter, and has fully and properly implemented all actions
required in respect of the same.

 

49. There is no information known to the Warrantors, any member of the Hale
Group or any of their employees, directors, officers, managers or supervisors
that has not been provided to the insurer named under the Environmental
Insurance Policy that if provided after the date hereof could vitiate or
otherwise impact on the insurance provided under the terms of the Environmental
Insurance Policy.

 

90



--------------------------------------------------------------------------------

Part 4

Pensions

 

1. In this part:

“Approved” means exempt approved by the Board of Inland Revenue for the purposes
of either Chapter I or Chapter IV of Part XIV of the Taxes Act and “Approval”
shall be construed accordingly;

“Disclosed Schemes” means the Main Scheme, the Hale Hamilton (Valves) Limited
Executive Retirement Benefits Scheme established by a declaration of trust dated
28 March 1988, the stakeholder scheme with Clerical Medical and the Income
Protection Policy with Friends Provident;

“Main Scheme” means the Hale Hamilton (Valves) Limited Retirement and Death
Benefits Scheme established by a declaration of trust dated 16 January 1975;

“1993 Act” means the Pension Schemes Act 1993;

“1995 Act” means the Pensions Act 1995.

 

2. Other than under the Disclosed Schemes, there is not and has not been in
operation, and no proposal has been announced to enter into or establish, and
the HHL Group does not contribute, is not bound to contribute either now or in
the future and has not contributed to, any agreement, arrangement, scheme,
custom or practice (whether enforceable or not, whether or not Approved and
whether or not funded for in advance) for the payment of any pensions,
allowances, ex gratia payments, lump sums or other benefits on death, retirement
or termination of employment (whether voluntary or not), or during any period of
sickness or disablement, for or in respect of any of the HHL Group’s employees
or officers or former employees or officers, or any dependant of such an
employee or officer, or former employee or officer.

 

3. Full and accurate details of the Disclosed Schemes, including current details
of the rate(s) at which the HHL Group is obliged to contribute in respect of
each employee or officer who is a member of the Disclosed Schemes, are set out
in the Disclosure Letter.

 

4.

All contributions due to or premiums due in respect of the Disclosed Schemes
have been paid on or before the date on which payment falls due and in
accordance with the requirements of

 

91



--------------------------------------------------------------------------------

 

the 1995 Act. No contribution to or premium due to any of the Disclosed Schemes
in respect of a period prior to Completion is unpaid.

 

5. There are no members of the Disclosed Schemes other than those whose names
have been supplied to the Purchaser.

 

6. No employees or officers or former employees or officers of the HHL Group
have been excluded from membership of the Disclosed Schemes who would otherwise
have been eligible either under the governing documentation of the Disclosed
Schemes, under any applicable law or under any announcement or other contractual
obligations.

 

7. The Disclosed Schemes have been Approved with effect from their commencement
dates and so far as the Warrantors are aware there is no reason why such
Approval may be withdrawn or cease to apply.

 

8. No employee or officer of the HHL Group is in contracted out employment as
defined in Section 7 of the 1993 Act by reference to the Disclosed Schemes. In
the case of any employee or officer of the HHL Group who has been in the past in
contracted out employment by reference to the Disclosed Schemes, the Disclosed
Schemes have been administered in accordance with the contracting out
requirements of the 1993 Act.

 

9. All benefits (other than refunds of contributions with interest where
appropriate) payable under the Disclosed Schemes on the death of a member, are
fully insured with an insurance company as defined in Section 659B of the Taxes
Act at its normal rates and under its normal terms for people in good health.

 

10. So far as the Warrantors are aware, the Disclosed Schemes are and have at
all times been administered in accordance with all applicable laws (including
the Data Protection Act 1998 and Article 141 of the Treaty of Rome) and
regulatory requirements and the general requirements of trust law and the
requirements of the Inland Revenue and subject thereto in accordance with their
governing provisions.

 

11.

No person has made or threatened any claim (other than a routine claim for
benefits) or complaint against the HHL Group or, so far as the Warrantors are
aware, against any administrator(s) of the Disclosed Schemes or, again so far as
the Warrantors are aware, made any complaint or report to the Occupational
Pensions Regulatory Authority or The Pensions Regulator in respect of any act,
event or omission arising out of or in connection with the

 

92



--------------------------------------------------------------------------------

 

Disclosed Schemes and so far as the Warrantors are aware there are no
circumstances which may give rise to any such claim, complaint or report being
made.

 

12. No act, event or omission has occurred which may lead to the winding-up of
the Disclosed Schemes in whole or in part without the consent of the HHL Group.

 

13. There are no circumstances which could result in any penalty for failure to
comply with Part 1 of the Welfare Reform and Pensions Act 1999 or the
Stakeholder Pension Schemes Regulations 2000 becoming payable by the HHL Group.
So far as the Warrantors are aware, the HHL Group and any administrator(s) of
the stakeholder scheme have taken all steps necessary in order to comply with
the legislation in relation to stakeholder pension schemes. The HHL Group does
not, and has not made any agreement or promise, to contribute to a stakeholder
scheme in respect of its employees.

 

14. So far as the Warrantors are aware, there are no liabilities which have been
or are or may be imposed on the HHL Group as a debt due pursuant to section 144
of the 1993 Act or section 75 (as amended) or section 75A of the 1995 Act from
HHL Group to the trustees of the Main Scheme.

 

15. In respect of the Main Scheme, since the date of the latest actuarial
valuation reports or funding reviews, contributions have been made at rates no
lower than those recommended by the actuary in those reports or funding reviews
and no lower than the rates to enable the schemes to meet the minimum funding
requirement.

 

16. In respect of the Main Scheme, all information supplied for the purposes of
the most recent actuarial valuations and funding reviews was true, complete,
accurate and up-to-date.

 

17. There have been no contribution notices, financial support directions or
restoration orders issued by The Pensions Regulator against the HHL Group in
respect of the Disclosed Schemes and, so far as the Warrantors are aware,
neither is there any reason why such an order may be issued.

 

18. There has been no correspondence with The Pensions Regulator (or the
Occupational Pensions Regulatory Authority) other than as set out in the
Disclosure Letter, on any matter which may give rise to ss 3 or 10 of the 1995
Act applying to the HHL Group or, so far as the Warrantors are aware, the
trustees and administrators of the Disclosed Schemes and the Warrantors are not
aware of any matter which has or may give rise in future to investigation by The
Pensions Regulator in relation to the Disclosed Schemes.

 

93



--------------------------------------------------------------------------------

19. So far as the Warrantors are aware, no discretion or power has been
exercised (or practice followed) under the Disclosed Schemes to:

 

  19.1 augment benefits;

 

  19.2 admit to membership a person who would not otherwise have been eligible
for admission to membership;

 

  19.3 admit to membership a person on terms which provided for or envisaged the
payment of a transfer value or a transfer of assets from another scheme to the
Disclosed Schemes in a case in which the payment or transfer has not been made
in full;

 

  19.4 provide a benefit which would not otherwise be provided; or

 

  19.5 pay a contribution which would not otherwise have been paid.

 

20. In respect of the Main Scheme, all liabilities of the final salary section
have been bought out with an insurance company and there is no remaining
liability for any such benefits within the Scheme.

 

94



--------------------------------------------------------------------------------

SCHEDULE 5

Holdings Taxation

Part 1

Definitions and interpretation

 

1. In this schedule the following words and expressions shall (except where the
context otherwise requires) have the following meanings:

“Accounts Relief” means any of:

 

  (i) a Relief which has been treated as an asset in the Holdings Accounts or
the Holdings Management Accounts; or

 

  (ii) a Relief which has been taken into account in computing a provision for
Tax (including deferred tax) which appears in the Holdings Accounts or the
Holdings Management Accounts or has resulted in no provision for Tax being made
in the Holdings Accounts or the Holdings Management Accounts;

“Actual Tax Liability” means any liability of Holdings to make a payment of or
increased payment of or in respect of Tax whether or not Holdings is primarily
liable for that Tax;

“Claim for Tax” means any claim, notice, demand, assessment, letter or other
document issued or any action taken by or on behalf of any person (including
Holdings) or Tax Authority whether before or after the date hereof from which it
appears that Holdings has or may have a Tax Liability;

“Effective Tax Liability” shall have the meaning given in paragraph 2 of this
part 1;

“Event” means any payment, transaction, act, omission or occurrence of whatever
nature whether or not Holdings and/or the Purchaser is a party to it including,
without limitation, the execution of the Agreement, Completion, the death,
winding up or dissolution of any person, any failure to take any action which
would avoid a deemed distribution of income and any change in residence of any
person for the purposes of Tax and shall also include any of the same which is
deemed to occur under any Tax Statute;

“group relief” means any amount eligible for relief under sections 402-413 of
the Taxes Act, advance corporation tax which is capable of being surrendered
under section 240 of the Taxes

 

95



--------------------------------------------------------------------------------

Act, any Tax refund which is capable of being surrendered under section 102 of
the FA 1989, any relievable Tax which is capable of being surrendered pursuant
to regulations made under section 806H of the Taxes Act or utilisation of any
losses pursuant to an election under section 171A or section 179A of the TCGA;

“Holdings Tax Claim” means a claim under any Holdings Tax Warranty or the
Holdings Tax Covenant;

“Purchaser’s Group” means the Purchaser and any companies within the same group
or association of companies as the Purchaser for the purposes of the relevant
Tax Statute;

“Purchaser’s Relief” means a Relief to the extent that it arises by reference to
an Event occurring after Completion or a Relief to the extent that it arises to
any member of the Purchaser’s Group (other than Holdings) at any time;

“Relief” means any loss, relief, allowance, credit deduction, exemption or
set-off in each case in respect of Tax or any right to repayment of Tax;

“Taxation” or “Tax” means any form of taxation and duty, impost, contribution,
deduction, withholding, levy or tariff in each case in the nature of taxation in
the UK or elsewhere and all penalties and interest relating to any of them but
excluding the Uniform Business Rate, Council Tax, water rates and other local
authority rates or charges;

“Tax Authority” means HM Revenue & Customs or any authority or body, whether of
the United Kingdom or elsewhere and whether national or otherwise, having any
power or authority or other function in relation to Tax;

“Tax Liability” means any Actual Tax Liability, Effective Tax Liability or other
liability of Holdings which is relevant for the purposes of this schedule ;

“Tax Statute” means any primary or secondary statute, instrument, enactment,
order, law, by-law or regulation making any provision for or in relation to Tax;

“Taxes Act” means the Income and Corporation Taxes Act 1988; and

“TCGA” means the Taxation of Chargeable Gains Act 1992.

 

2. In this schedule an “Effective Tax Liability” shall mean the following:

 

  2.1 the loss in whole or in part of any Accounts Relief;

 

96



--------------------------------------------------------------------------------

  2.2 the utilisation or set-off of any Purchaser’s Relief or any Accounts
Relief against any Tax or against income, profits or gains in circumstances
where, but for such utilisation or set-off, an Actual Tax Liability would have
arisen in respect of which the Warrantors would have been liable to the
Purchaser under this schedule.

 

3. The value of an Effective Tax Liability shall be as follows:

 

  3.1 where the Effective Tax Liability involves the non-availability of any
Accounts Relief:

 

  3.1.1 if the Accounts Relief was not or is not a right to repayment of Tax,
the amount of Tax which would have been saved but for the loss of the Accounts
Relief; or

 

  3.1.2 if the Accounts Relief was or is a right to repayment of Tax, the amount
of the right which is lost;

 

  3.2 where the Effective Tax Liability involves the utilisation or set-off of a
Purchaser’s Relief or an Accounts Relief, the value of the Effective Tax
Liability shall be the amount of Tax saved by such set-off.

 

4. Any reference to income, profits or gains earned, accrued or received shall
include income, profits or gains deemed to have been or treated or regarded as
earned, accrued or received for the purposes of any Tax.

 

5. In this schedule, any reference to any Event occurring on or before
Completion includes a reference to the combined result of two or more Events the
first of which takes place or is deemed to have taken place on or before
Completion outside the ordinary course of Holdings’ business and the Event which
takes place after Completion shall only be taken into account if it occurs in
the course of the performance of any agreement entered into by Holdings or HHL
on or before Completion.

 

97



--------------------------------------------------------------------------------

Part 2

Tax Warranties

TAX RETURNS AND COMPLIANCE

 

1. Holdings has at all times submitted all relevant Tax returns to the relevant
Tax Authorities by the requisite dates and those returns, notifications,
computations, registrations and payments were, so far as the Warrantors are
aware, when made complete and accurate.

 

2. Holdings has discharged every Tax Liability which has fallen due.

 

3. Holdings has properly made all deductions, withholdings and retentions
required to be made in respect of any actual or deemed payment made or benefit
provided on or before Completion and has to the extent required by law accounted
for all such deductions, withholdings and retentions.

 

4. Holdings has maintained and has in its possession, and under its control, all
records and documentation that it is required by any Tax Statute to maintain and
preserve and sufficient records relating to past events (including any elections
made) to calculate accurately the liability to Tax of Holdings or its
entitlement to any Relief which would arise on the disposal or realisation at
Completion of all assets owned by Holdings at the Accounts Date or acquired by
it since that date but before Completion.

 

5. In the last three years Holdings has not been and, so far as the Warrantors
are aware is not likely to be subject to any investigation or non-routine audit
or visit by any Tax Authority.

GENERAL PROVISIONS FOR TAX

 

6. To the extent required by generally accepted accounting principles, provision
or reserve was made in the Holdings Accounts in respect of every Tax Liability
for which Holdings at the Accounts Date was or may have been liable or
accountable whether or not such Tax Liability was or is a primary liability of
Holdings, and whether or not Holdings had, has or may have any right of
reimbursement against any other person.

 

7.

Since the Accounts Date, Holdings has not been involved in any transaction which
has given or may give rise to a liability to Taxation on Holdings (or would have
given or might give rise to such a liability but for the availability of any
Accounts Relief) other than: (i) corporation tax on interest; (ii) corporation
tax on transaction in the ordinary course of its trade (and in

 

98



--------------------------------------------------------------------------------

 

particular management charges in relation to the supply of services of Rosemary
Ormsby David made to HHL and/or the Subsidiaries); (iii) and liability to
account for Taxation (including employer’s and employees’ national insurance
contributions) to the relevant Tax Authority on any directors’ fees and
remuneration due before Completion.

CHARGEABLE GAINS

 

8. Holdings has not made and is not entitled to make any claims under s152
(roll-over relief), s153 (assets only partly replaced), s154 (new assets which
are depreciating assets), s165 (gift of business assets) or s175 (replacement of
business assets by members of a group) TCGA or Part 7 FA 2002 (roll-over relief
in case of realisation and reinvestment) and no declaration has been made under
s153A TCGA (provisional application).

STAMP DUTY AND STAMP DUTY LAND TAX

 

9. Each document in the possession or under the control of Holdings, or to the
production of which Holdings is entitled and on which Holdings relies or may
rely as purchaser or lessee and which in the United Kingdom or elsewhere
requires any stamp or mark to denote that:

 

  9.1 any duty, tax or fee required to be paid by law has been paid; or

 

  9.2 a duty, tax or fee referred to in paragraph 6.1 is not required to be
paid, or that the document in question or the Event evidenced by it qualifies
for a relief or an exemption from such duty, tax or fee; or

 

  9.3 the document has been produced to an appropriate authority

has been properly stamped or marked as appropriate and no such document which is
outside the United Kingdom would attract stamp duty if it were to be brought
into the United Kingdom.

 

10. Holdings has duly filed all land transaction returns required to be filed by
Holdings with any Tax Authority, has paid all stamp duty land tax to which
Holdings is or may be liable and has never filed any self-certificate for the
purposes of stamp duty land tax.

 

11. Holdings has not claimed any relief or exemption from stamp duty land tax
since 1 December 2003, nor will Holdings have any entitlement to such relief or
exemption as a result of any land transaction entered into on or before
Completion.

 

99



--------------------------------------------------------------------------------

12. Holdings will not be required to file any land transaction return with a Tax
Authority, nor to make any payment of stamp duty land tax on or after Completion
in respect of any chargeable interest acquired or held by or on behalf of
Holdings on or before Completion other than as a consequence of a future
abnormal rental increase.

 

13. No relief or exemption from stamp duty or stamp duty land tax will be
withdrawn in whole or in part as a result of the entering into of this Agreement
or as a result of Completion.

VALUE ADDED TAX

 

14. Holdings is under no obligation to register for the purposes of VAT whether
in the United Kingdom or elsewhere.

RESIDENCE

 

15. Holdings has always been resident for Tax purposes in its country of
incorporation and will remain so at the Completion Date and Holdings has never
been regarded or treated as being resident for Tax purposes or subject to Tax
outside its country of incorporation.

CLAIMS AND RELIEFS

 

16. So far as the Warrantors are aware there are no time limits which are
expiring within six months of Completion which need to be met in respect of
which Holdings (either alone or jointly with any other person) has, or at
Completion will have, an outstanding entitlement to:

 

  16.1 make any claim (including a supplementary claim) for or disclaimer of
Relief under any Tax Statute;

 

  16.2 make any election, including an election for one type or Relief, or one
basis, system or method of Tax, as opposed to another;

 

  16.3 appeal against an assessment to or a determination affecting Tax;

 

  16.4 apply for the postponement of Tax; or

 

  16.5 disclaim or require the postponement or reduction of any allowance in
relation to Taxation.

 

100



--------------------------------------------------------------------------------

TRANSFER PRICING AND NON ARM’S LENGTH TRANSACTIONS

 

17. Holdings is not a party to any transaction or arrangement under which it may
be required to pay for any asset or services or facilities of any kind an amount
which is in excess of the market value of that asset or services or facilities
or shall receive any payment for any asset or services or facilities of any kind
that it has supplied or provided or is liable to supply or provide which is less
than the market value.

DISTRIBUTIONS

 

18. No distribution within the meaning of Chapter II Part VI ICTA (matters which
are distributions for the purposes of the corporation tax acts) as extended by
s418 ICTA has been made since the Accounts Date.

ANTI-AVOIDANCE

 

19. Holdings has, at all times, complied within the relevant time limits with
its obligations under the provisions of any Tax Statute requiring the disclosure
of schemes or arrangements including, without limitation, Part 7 FA 2004, any
secondary legislation made pursuant to the provisions of Part 7 FA 2004 and
Schedule 11A Value Added Tax Act 1994.

 

101



--------------------------------------------------------------------------------

Part 3

Tax Covenant

 

1. COVENANT

 

  1.1 The Warrantors jointly and severally covenant to pay to the Purchaser, in
accordance with clause 4 of this agreement, an amount equal to:

 

  1.1.1 any Actual Tax Liability which arises by reference to an Event occurring
or income, profits or gains earned, accrued or received on or before Completion;

 

  1.1.2 any Actual Tax Liability which arises as a result of the failure by any
person (other than any member of the Purchaser’s Group) at any time to make
payment (or increased payment) of or in respect or on account of Tax (or of an
amount deemed to be Tax) where that other person was, at any time on or before
Completion, either a member of the same group as Holdings or had control of or
was controlled by, or otherwise connected with Holdings or was controlled by the
same person as Holdings for any Tax purpose;

 

  1.1.3 the value of any Effective Tax Liability;

 

  1.1.4 the reasonable costs and expenses properly incurred by the Purchaser or
Holdings in connection with any claim under this part 3 of this schedule in
respect of which the Purchaser would be entitled to receive payment from the
Warrantors.

 

2. DEDUCTIONS FROM PAYMENTS

 

  2.1

All sums payable by the Warrantors under any claim under the Holdings Tax
Covenant shall be paid gross, free and clear of any rights of counterclaim or
set-off and without any deduction or withholding unless the deduction or
withholding is required by law in which event the Warrantors shall pay such
additional amount as shall be required to ensure that the net amount received
and retained (free of any liability) by the Purchaser will equal the full amount
which would have been received by it had no such deduction or withholding been
required, provided that this

 

102



--------------------------------------------------------------------------------

 

paragraph shall not apply to any interest payable under paragraph 5.3 of part 4
of this schedule.

 

  2.2 If any amount payable under any claim under the Holdings Tax Covenant is
subject to Tax, the amount so payable shall be grossed up by such amount as will
ensure that after deduction of the Tax in question there shall be left an amount
equal to the amount that would otherwise be payable under the claim, save that
this paragraph shall not apply to the extent that such Tax arises or is
increased as a consequence of any voluntary act of the Purchaser.

 

  2.3 For the avoidance of doubt all amounts payable as a result of any
provision of this schedule shall be payable from the Joint Account and in
accordance with clause 4 of the Agreement.

 

103



--------------------------------------------------------------------------------

Part 4

Limitations and Procedure

 

1. LIMITATIONS

The Warrantors shall not be liable under any Holdings Tax Warranty or any claim
under the Holdings Tax Covenant in respect of any Tax Liability to the extent
that:

 

  1.1 provision, reserve or allowance has been made in the Holdings Accounts or
the Holdings Management Accounts in respect of any such Tax Liability or to the
extent that the payment or discharge of any such Tax Liability has been taken
into account in the Holdings Accounts or the Holdings Management Accounts or
such Tax Liability has been discharged prior to Completion;

 

  1.2 any provision for Tax made in the Holdings Accounts or the Holdings
Management Accounts is only insufficient by reason of any increase in the rates
of Tax or variation in the method of applying or calculating the rate of Tax
made after the Completion Date whether or not with retrospective effect;

 

  1.3 such liability arises or is increased as a result of any change in law
(primary or delegated), in any Relevant Accounting Standard or in the published
practice of a Tax Authority occurring after the Completion Date (but not
announced before that date) in each case whether or not with retrospective
effect;

 

  1.4 such liability arises or is increased as a result of any voluntary act,
transaction or omission of Holdings or the Purchaser after Completion otherwise
than in the ordinary course of business of Holdings carried on at Completion and
which the Purchaser knew, or ought to have known, would give rise to a breach of
that liability, other than an act, transaction or omission required by any
applicable legislation or done or omitted to be done pursuant to a binding
obligation in force at the date of this agreement; or

 

  1.5

the liability would not have arisen or would have been reduced or eliminated but
for a failure or omission after Completion, on the part of Holdings or the
Purchaser, to make any claim, election, surrender or disclaimer or to give any
notice or consent or to do any other thing under any enactment or regulation
relating to Tax the making, giving or doing of which was taken into account in
computing the provision for Tax in the Holdings Accounts or the Holdings
Management Accounts and details of which have

 

104



--------------------------------------------------------------------------------

 

been given to the Purchaser not less than 30 days before the final date upon
which the claim, election, surrender, disclaimer, notice consent or other thing
in question may be made given or done;

 

  1.6 the liability arises or is increased as a result of either Holdings or the
Purchaser failing to act in accordance with the provisions of paragraph 4 of
this part of this schedule;

 

  1.7 the liability arises or is increased as a result of any change after
Completion in the bases, methods or policies of accounting of the Purchaser or
Holdings save where such change is made to comply with generally accepted
accounting principles applicable to Holdings or with any rule or accepted
practice of any regulatory authority or body in force at the Completion Date;

 

  1.8 such liability arises as a result of:

 

  1.8.1 any voluntary disclaimer by Holdings after Completion of the whole or
part of any capital allowances claimed before Completion or the entitlement to
which was taken into account in preparing the Holdings Accounts or the Holdings
Management Accounts;

 

  1.8.2 the revocation or revision by Holdings after Completion of any Relief
claimed or the entitlement to which was taken into account in preparation of the
Holdings Accounts or the Holdings Management Accounts;

 

  1.9 the income, profits or gains in respect of which the liability arises were
actually earned, accrued or received by Holdings before Completion but were not
reflected in the Holdings Accounts or the Holdings Management Accounts;

 

  1.10 any Relief, other than an Accounts Relief or a Purchaser’s Relief, is
available to Holdings (including by way of group relief from any member of the
HHL Group) to relieve or mitigate that Tax Liability;

 

  1.11 the liability has been satisfied otherwise than by the Purchaser or any
member of the Purchaser’s Group and at no cost to the Purchaser or to any member
of the Purchaser’s Group;

 

  1.12

the liability is recoverable (directly or indirectly) as a result of a breach of
any HHL Tax Warranty or as a result of the HHL Tax Covenant (ignoring for the
purposes of this

 

105



--------------------------------------------------------------------------------

 

paragraph 1.12 of Part 4 of this Schedule the application of the provisions of
paragraph 1 of part 4 of Schedule 6 other than paragraph 1.12 of part 4 of
Schedule 6);

 

  1.13 in relation to the Warrantors’ liability in respect of a breach of any
Holdings Tax Warranty, the facts or information on which it is based are
Disclosed;

 

  1.14 the Tax Liability arises as a result of transactions in the ordinary
course of the trade of Holdings (as carried on at Completion) between the
Accounts Date and Completion and it is capable of being satisfied by funds
available in Holdings immediately before Completion.

 

2. The Warrantors shall not be liable in respect of any breach of the Holdings
Tax Warranties if, and to the extent that, the loss incurred is or has been
included in any claim under the Holdings Tax Covenant which has been satisfied
in full in cleared funds nor shall the Warrantors be liable in respect of a
claim under the Holdings Tax Covenant if, and to the extent that, the amount
claimed is or has been included in a claim for breach of the Holdings Tax
Warranties which has been satisfied in full.

 

3. DURATION AND EXTENT

 

  3.1 No claim shall be admissible and the Warrantors shall not be liable in
respect of any Holdings Tax Claim unless details of the Holdings Tax Claim shall
have been notified in writing to the Warrantors within four years of the
Completion Date and unless legal proceedings shall have been served in respect
of the Tax Claim within twelve months of such notice.

 

  3.2 The provisions of schedule 9 shall apply to limit or exclude, as the case
may be, the liability of the Warrantors in respect of any Tax Claim to the
extent expressly provided therein.

 

4. CONDUCT OF CLAIMS

 

  4.1 If the Purchaser or Holdings becomes aware of any Claim for Tax which
gives or may give rise to a Holdings Tax Claim, the Purchaser shall, or shall
procure that Holdings shall, as soon as practicable (and in any event in the
case of the receipt of a Claim for Tax consisting of any assessment or demand
for Tax or for which the time for response or appeal is limited, not less than
five clear Business Days prior to the day on which the time for response or
appeal expires) give written notice of the Claim for Tax to the Warrantors.

 

106



--------------------------------------------------------------------------------

  4.2 If the Warrantors require in writing, the Purchaser shall, or shall
procure that Holdings shall, supply the Warrantors with such available and
relevant details, documentation, correspondence and information and shall take
such action as the Warrantors may reasonably request in writing to negotiate,
avoid, dispute, resist, compromise, defend or appeal against the Claim for Tax.

 

  4.3 The Warrantors shall have the right to have any action mentioned in
paragraph 4.2 conducted by their nominated professional advisers provided that
the appointment of such professional advisers shall be subject to the approval
of the Purchaser (such approval not to be unreasonably withheld or delayed).

 

  4.4 The taking of action under paragraph 4.2, whether by the Warrantors or by
their nominated professional advisers, is subject to the following conditions:

 

  4.4.1 the Warrantors shall indemnify (subject always to the paragraphs 1.1 and
1.2 of Schedule 9) and secure to the Purchaser’s satisfaction Holdings and the
Purchaser against all costs and expenses or other liabilities in connection with
taking any such action (including without limitation any additional Claim for
Tax, and the interest on Tax);

 

  4.4.2 the Warrantors shall not be entitled to require the Purchaser or
Holdings to make any settlement or compromise of any Claim for Tax or agree any
matter in the conduct of any Claim for Tax which may have a materially adverse
effect on the future liability to Tax of Holdings or the Purchaser or any member
of the Purchaser’s Group as at Completion;

 

  4.4.3 Holdings or the Purchaser may take any action it reasonably considers
fit to settle or compromise any Claim for Tax if having given notice of the
receipt of the relevant Claim for Tax the Purchaser has not, within 15 Business
Days of the date of that notice, received any instructions from Warrantors (or
their duly authorised agents) as to the conduct of the Claim for Tax;

 

  4.4.4 neither Holdings nor the Purchaser shall be obliged to take any action
which might mean contesting any Claim for Tax beyond the first appellate body
(excluding the body making the Claim for Tax) unless the Warrantors have
provided to the Purchaser an opinion of a Tax counsel approved for that purpose
by the Purchasers stating that, on the balance of probabilities, an appeal is
the recommended course of action;

 

107



--------------------------------------------------------------------------------

  4.4.5 the Purchaser or Holdings shall be entitled to admit, compromise, settle
or discharge or otherwise deal with any Claim for Tax on such terms as it may in
its reasonable discretion consider fit where any Tax Authority alleges in
writing fraud, wilful default, or fraudulent conduct on the part of any of the
Holdings Vendors or Holdings or any of its then directors, in all cases, in
respect of any accounting period commencing before Completion; and

 

  4.4.6 if there is a dispute between Warrantors and the Purchaser as to whether
any action requested by the Warrantors under paragraph 4.2 is reasonable and the
dispute is not resolved between the Warrantors and the Purchaser within 30
Business Days, the dispute shall be referred for determination to Tax counsel of
at least 10 years’ call (or, in relation to a non-United Kingdom jurisdiction, a
Tax lawyer of at least equivalent status in that jurisdiction) who is instructed
by agreement between the Purchaser and the Warrantors or, in the absence of
agreement within 10 Business Days of an individual first being proposed for the
purpose by either the Purchaser or the Warrantors, appointed by the chairman for
the time being of the Bar Council (or the officer of equivalent status in
relation to a non-United Kingdom jurisdiction) at the expense of such party as
determined by the appointed Tax counsel.

 

  4.5 Neither the Purchaser nor Holdings shall incur any liability to the
Warrantors as a result of any act or omission in connection with this paragraph
4 if the Purchaser or Holdings has acted in accordance with the written
instructions of the Warrantors (or their duly authorised agents or advisors).

 

  4.6 The Purchaser shall keep the Warrantors fully informed of the progress in
settling the relevant Claim for Tax and shall, as soon as reasonably
practicable, forward, or procure to be forwarded to the Warrantors, copies of
all material correspondence pertaining to it.

 

5. DATE FOR PAYMENT

 

  5.1

Where a Holdings Tax Claim or any sum to which paragraph 2.2 of part 3 of this
schedule applies involves the Purchaser or Holdings being under a liability to
make a payment to any Tax Authority, the Warrantors shall (subject to clause 4
of this agreement) instruct the Vendors’ Solicitors to release from the Joint
Account (subject to clause 4 of this agreement) to pay the Purchaser the
relevant amount on or before

 

108



--------------------------------------------------------------------------------

 

the later of the fifth Business Day after demand is made for the amount in
question and the fifth Business Day before the date on which the amount in
question is payable to the relevant Tax Authority without any interest, penalty,
fine or surcharge arising in respect of it.

 

  5.2 Where a Holdings Tax Claim does not fall within paragraph 5.1, the due
date for payment out of the Joint Account (subject to clause 4 of this
agreement) under this schedule shall be:

 

  5.2.1 in the case of a Holdings Tax Claim involving the loss of an Accounts
Relief which is not a right to a repayment of Tax, the later of ten Business
Days following service by the Purchaser of a written demand for the same and the
date on which the Accounts Relief would otherwise have been used but for such
loss;

 

  5.2.2 in the case of a Holdings Tax Claim involving the loss of an Accounts
Relief which is a right to repayment of Tax, the later of ten Business Days
after the Purchaser has served a written demand for the same and the date on
which repayment of Tax would have actually been received or credited against an
Actual Tax Liability;

 

  5.2.3 in the case of a Holdings Tax Claim involving the set-off of a
Purchaser’s Relief or an Accounts Relief, the later of ten Business Days
following the service by the Purchaser of a written demand for the same or the
date on which the Actual Tax Liability against which the Purchaser’s Relief or
Accounts Relief is set off would have fallen due but for such setting off; and

 

  5.2.4 in any other case, ten Business Days following the service by the
Purchaser of a written demand for the same.

 

  5.3 If the Warrantors default in the payment when due of any sum payable under
this schedule, the liability of the Warrantors shall be increased to include
interest on that sum from the date when the payment was due until the date of
actual payment (as well after as before judgment) at a rate per annum of 1 per
cent. above the base rate from time to time of Barclays Bank plc. This interest
shall be payable on demand.

 

109



--------------------------------------------------------------------------------

6. TAX AFFAIRS

 

  6.1 The Warrantors (or their duly authorised agents or advisers) shall, at the
reasonable expense of Holdings, prepare and submit the corporation tax
computations and returns of Holdings (“Tax Computations”) for its accounting
period(s) (within the meaning of section 12 of the Taxes Act) ended on or before
the Accounts Date (“Relevant Accounting Period(s)”).

 

  6.2 The Warrantors shall deliver to the Purchaser for comments any Tax
Computation return document or correspondence and details of any information or
proposal (“Relevant Information”) which it intends to submit to HM Revenue and
Customs before submission to HM Revenue and Customs and shall take account of
the reasonable comments of the Purchaser and make such amendments to the
Relevant Information as the Purchaser may reasonably require in writing within
30 days of the date of delivery of the Relevant Information prior to its
submission to HM Revenue and Customs.

 

  6.3 The Warrantors shall deliver to the Purchaser copies of any material
correspondence sent to, or received from, HM Revenue and Customs relating to the
Tax Computations and returns and shall keep the Purchaser informed of its
actions under this paragraph.

 

  6.4 Subject to paragraphs 6.2 and 6.3, the Purchaser shall or shall procure
that:

 

  6.4.1 Holdings properly authorises and signs the Tax Computations and makes
and signs or otherwise enters into all such elections, surrenders and claims and
withdraws or disclaims such elections, surrenders and claims and gives such
notices and signs such other documents as the Warrantors shall reasonably
require in relation to the Relevant Accounting Period(s);

 

  6.4.2 Holdings provides to the Warrantors such information and assistance,
including without limitation such access to its books, accounts and records
which may reasonably be required to prepare, submit, negotiate and agree the Tax
Computations;

 

  6.4.3 any correspondence which relates to the Tax Computations shall, if
received by the Purchaser or Holdings (or its agents or advisers), be copied to
the Warrantors.

 

110



--------------------------------------------------------------------------------

  6.5 In respect of any matter which gives or may give the Purchaser a right to
make a Holdings Tax Claim, the provisions of paragraph 4 with respect to appeals
and the conduct of disputes shall apply instead of the provisions of this
paragraph 6.

 

  6.6 The Warrantors shall use all reasonable endeavours to submit the Tax
Computations as soon as reasonably practicable and within applicable time
limits.

 

  6.7 Clauses 6.1 to 6.3, 6.5 and 6.6 shall apply, mutatis mutandis, to the Tax
Computations in respect of the accounting period in which Completion occurs as
if (i) the reference to the Purchaser were to the Warrantors (and vice versa)
and (ii) the Warrantors’ rights to comment under clause 6.2 shall be limited to
the time period from the Accounts Date and up to and including Completion.

 

7. OVER-PROVISIONS AND CORRESPONDING BENEFIT

 

  7.1 If:

 

  7.1.1 any provision for Tax in the Holdings Accounts or the Holdings
Management Accounts proves to be an over provision;

 

  7.1.2 the amount by which any right to repayment of Tax which has been treated
as an asset in the Holdings Accounts or the Holdings Management Accounts proves
to have been under-stated; or

 

  7.1.3 a payment by the Warrantors in respect of any Tax Liability under a
Holdings Tax Claim or the matter giving rise to the Tax Liability in question
results in Holdings or the Purchaser receiving or becoming entitled to any
Relief (other than an Accounts Relief) which it utilises (including by way of
repayment of Tax) (“Corresponding Relief”),

then an amount equal to such over-provision, under-stated right to repayment of
Tax, or the Tax saved by the Corresponding Relief at the date such Corresponding
Relief is utilised (“Relevant Amount”), shall be dealt with in accordance with
paragraph 7.2.

 

  7.2 The Relevant Amount:

 

  7.2.1 shall first be set off against any payment then due from the Warrantors
under a Holdings Tax Claim;

 

111



--------------------------------------------------------------------------------

  7.2.2 to the extent there is an excess of the Relevant Amount after any
application of the same under paragraph 7.2.1, a refund shall be made to the
Warrantors of any previous payment or payments made by the Vendors under a
Holdings Tax Claim and not previously refunded under this paragraph 7.2.2 up to
the amount of such excess; and

 

  7.2.3 to the extent that the excess referred to in paragraph 7.2.2 is not
exhausted under that paragraph, the remainder of that excess shall be carried
forward and set off against any future payment or payments which become due from
the Warrantors under a Holdings Tax Claim.

 

  7.3 If the Purchaser or Holdings becomes aware of any circumstances which
shall or may give rise to the application of paragraph 7.1, the Purchaser shall
or shall procure that Holdings shall as soon as reasonably practicable give
written notice of the same to the Warrantors.

 

  7.4 The Warrantors may (at their own expense) require the auditors of Holdings
for the time being (acting as independent experts and not arbitrators) to
certify the existence and quantum of any Relevant Amount and the date on which
the Corresponding Relief is utilised and, in the absence of manifest error,
their decision shall be final and binding.

 

  7.5 If, for the purposes of clause 7.1.1 of Part 4 of this Schedule 5, any
provision for Tax relating to the same underlying subject matter appears in both
the Holdings Accounts and the Holdings Management Accounts and such provision is
different as a result of the timing differences which stem from when the
Holdings Accounts and Holding Management Accounts were drawn up, the provision
that will be used the calculate the amount for the purposes of clause 7.1.1 of
Part 4 of Schedule 5 will be the one calculated using the generally accepted
accounting practices as applied by companies such as Holdings in the UK as at
the date of Completion.

 

  7.6

If, for the purposes of clause 7.1.2 of Part 4 of this Schedule 5, any right to
a repayment of Tax relating to the same underlying subject matter appears in
both the Holdings Accounts and the Holdings Management Accounts and such
provision is different as a result of the timing differences which stem from
when the Holding Accounts and Holdings Management Accounts were drawn up, the
provision that will be used the calculate the amount for the purposes of clause
7.1.2 of Part 4 of Schedule 5 will be the

 

112



--------------------------------------------------------------------------------

 

one calculated using the generally accepted accounting practices as applied by
companies such as Holdings in the UK as at the date of Completion.

 

  7.7 To the extent that the a payment is required to be made as a result of the
provisions of paragraph 7.2 of this Part 4 of this Schedule 5 and the Warrantors
have made a payment referred to in paragraph 7.2.2 of this Part 4 of this
Schedule 5 out of the Joint Account and the Joint Account is still being
operated, the payment required to made as a result of the provisions of
paragraph 7.2 will be made into the Joint Account. For the avoidance of doubt,
in all other instances, any payment made as a result of the provisions of
paragraph 7.2 will be made to the Warrantors.

 

8. THIRD PARTY CLAIMS

 

  8.1 If Holdings or the Purchaser is entitled to recover from any other person
or a Tax Authority a sum in respect of any matter or Tax Liability to which a
Holdings Tax Claim relates and which has been satisfied by the Warrantors from
the Joint Account (subject to clause 4 of this agreement) the Purchaser shall as
soon as practicable give written notice of the same to the Warrantors and the
Purchaser shall, or shall procure that Holdings shall, take such action as may
be reasonably requested by the Warrantors to enforce recovery against that
person or Tax Authority, subject to the Warrantors indemnifying, to the
Purchaser’s satisfaction, Holdings and the Purchaser against all costs and
expenses incurred in taking such an action.

 

  8.2 In the event that the Purchaser or Holdings recovers any sum referred to
in paragraph 8.1 (whether after taking any action at the request of the
Warrantors under that paragraph or otherwise), the Purchaser shall, as soon as
reasonably practicable, account to the Warrantors for the lesser of:

 

  8.2.1 the sum recovered net of any Tax on the sum and the costs and expenses
of recovering the same; and

 

  8.2.2 any amount paid by the Warrantors in respect of the matter giving rise
to the relevant Holdings Tax Claim.

 

  8.3

To the extent that the a payment is required to be made as a result of the
provisions of paragraph 8.2 of this Part 4 of this Schedule 5 and the Warrantors
have made a payment to the referred to in paragraph 8.1 of this Part 4 of this
Schedule 5 out of the Joint Account and the Joint Account is still being
operated, the payment required to made as

 

113



--------------------------------------------------------------------------------

 

a result of the provisions of paragraph 8.2 will be made into the Joint Account.
For the avoidance of doubt, in all other instances, any payment made as a result
of the provisions of paragraph 8.2 will be made to the Warrantors.

 

9. MISCELLANEOUS

Any payment to the Purchaser or Holdings under any Holdings Tax Claim shall be
deemed to be a reduction of the total consideration payable hereunder for the
Holdings Shares.

 

10. COVENANT BY THE PURCHASER

 

  10.1 The Purchaser and Holdings jointly and severally covenant with the
Warrantors to pay to the Warrantors an amount equal to:

 

  10.1.1 any liability (or increased liability) to Tax of the Warrantors or any
person connected with the Warrantors arising under or by reference to section
767A or section 767AA of the Taxes Act or by virtue of the non-payment of Tax by
Holdings for any reason or by the application of any Tax Statute save that this
paragraph 10.1 shall not apply in respect of any Tax for which the Warrantors
are liable to make (but have not yet made) payment to the Purchaser under this
schedule;

 

  10.1.2 the reasonable costs and expenses of the Warrantors or any person
connected with the Warrantors in connection with any liability referred to or in
taking any action under this paragraph.

 

  10.2 For the purposes of this paragraph, any reference to a liability to Tax
shall include any liability to make a payment of Tax which would have arisen but
for the utilisation of any Relief.

 

  10.3 Paragraphs 4 and 5 of this part 4 of this schedule shall apply to this
paragraph 10 (with all necessary changes) as if: (a) references to the
Warrantors were references to the Purchaser (and vice versa); and (b) references
to Holdings in the definition of Claim for Tax were references to the Warrantors
or to any person connected with the Warrantors.

 

114



--------------------------------------------------------------------------------

SCHEDULE 6

HHL Taxation

Part 1

Definitions and interpretation

 

1. In this schedule the following words and expressions shall (except where the
context otherwise requires) have the following meanings:

“Accounts Relief” means any of:

 

  (i) a Relief which has been treated as an asset in the HHL Accounts, HHL
Management Accounts or the Completion Net Asset Statement; or

 

  (ii) a Relief which has been taken into account in computing a provision for
Tax (including deferred tax) which appears in the HHL Accounts, HHL Management
Accounts or Completion Net Asset Statement or has resulted in no provision for
Tax being made in the HHL Accounts, HHL Management Accounts or Completion Net
Asset Statement;

“Actual Tax Liability” means any liability of HHL to make a payment of or
increased payment of or in respect of Tax whether or not HHL is primarily liable
for that Tax;

“Claim for Tax” means any claim, notice, demand, assessment, letter or other
document issued or any action taken by or on behalf of any person (including
HHL) or Tax Authority whether before or after the date hereof from which it
appears that HHL has or may have a Tax Liability;

“Effective Tax Liability” shall have the meaning given in paragraph 2 of this
part 1;

“Event” means any payment, transaction, act, omission or occurrence of whatever
nature whether or not HHL and/or the Purchaser is a party to it including,
without limitation, the execution of the Agreement, Completion, the death,
winding up or dissolution of any person, any failure to take any action which
would avoid a deemed distribution of income and any change in residence of any
person for the purposes of Tax and shall also include any of the same which is
deemed to occur under any Tax Statute;

 

115



--------------------------------------------------------------------------------

“group relief” means any amount eligible for relief under sections 402-413 of
the Taxes Act, advance corporation tax which is capable of being surrendered
under section 240 of the Taxes Act, any Tax refund which is capable of being
surrendered under section 102 of the FA 1989, any relievable Tax which is
capable of being surrendered pursuant to regulations made under section 806H of
the Taxes Act or utilisation of any losses pursuant to an election under section
171A or section 179A of the TCGA;

“HHL Tax Claim” means a claim under any HHL Tax Warranty or the HHL Tax
Covenant;

“Purchaser’s Group” means the Purchaser and any companies within the same group
or association of companies as the Purchaser for the purposes of the relevant
Tax Statute;

“Purchaser’s Relief” means a Relief to the extent that it arises by reference to
an Event occurring after Completion or a Relief to the extent that it arises to
any member of the Purchaser’s Group (other than HHL) at any time;

“Relief” means any loss, relief, allowance, credit deduction, exemption or
set-off in each case in respect of Tax or any right to repayment of Tax;

“Taxation” or “Tax” means any form of taxation and duty, impost, contribution,
deduction, withholding, levy or tariff in each case in the nature of taxation in
the UK or elsewhere and all penalties and interest relating to any of them but
excluding the Uniform Business Rate, Council Tax, water rates and other local
authority rates or charges;

“Tax Authority” means HM Revenue & Customs or any authority or body, whether of
the United Kingdom or elsewhere and whether national or otherwise, having any
power or authority or other function in relation to Tax;

“Tax Liability” means any Actual Tax Liability, Effective Tax Liability or other
liability of HHL which is relevant for the purposes of this schedule ;

“Tax Statute” means any primary or secondary statute, instrument, enactment,
order, law, by-law or regulation making any provision for or in relation to Tax;

“Taxes Act” means the Income and Corporation Taxes Act 1988; and

“TCGA” means the Taxation of Chargeable Gains Act 1992.

 

116



--------------------------------------------------------------------------------

2. In this schedule an “Effective Tax Liability” shall mean the following:

 

  2.1 the loss in whole or in part of any Accounts Relief;

 

  2.2 the utilisation or set-off of any Purchaser’s Relief or any Accounts
Relief against any Tax or against income, profits or gains in circumstances
where, but for such utilisation or set-off, an Actual Tax Liability would have
arisen in respect of which the Warrantors would have been liable to the
Purchaser under this schedule.

 

3. The value of an Effective Tax Liability shall be as follows:

 

  3.1 where the Effective Tax Liability involves the non-availability of any
Accounts Relief:

 

  3.1.1 if the Accounts Relief was not or is not a right to repayment of Tax,
the amount of Tax which would have been saved but for the loss of the Accounts
Relief; or

 

  3.1.2 if the Accounts Relief was or is a right to repayment of Tax, the amount
of the right which is lost;

 

  3.2 where the Effective Tax Liability involves the utilisation or set-off of a
Purchaser’s Relief or an Accounts Relief, the value of the Effective Tax
Liability shall be the amount of Tax saved by such set-off.

 

4. Any reference to income, profits or gains earned, accrued or received shall
include income, profits or gains deemed to have been or treated or regarded as
earned, accrued or received for the purposes of any Tax.

 

5. In this schedule reference to “HHL” shall in addition to HHL include every
Subsidiary to the intent and effect that the provisions of this schedule shall
apply to and be given in respect of each Subsidiary as well as HHL.

 

6. In this schedule, any reference to any Event occurring on or before
Completion includes a reference to the combined result of two or more Events the
first of which takes place or is deemed to have taken place on or before
Completion outside the ordinary course of HHL’s business and the Event which
takes place after Completion shall only be taken into account if it occurs in
the course of the performance of any agreement entered into by HHL or Holdings
on or before Completion.

 

117



--------------------------------------------------------------------------------

Part 2

Tax Warranties

TAX RETURNS AND COMPLIANCE

 

1. HHL has at all times submitted all relevant Tax returns to the relevant Tax
Authorities by the requisite dates and those returns, notifications,
computations, registrations and payments were, so far as the Warrantors are
aware, when made complete and accurate.

 

2. HHL has discharged every Tax Liability which has fallen due.

 

3. HHL has properly made all deductions, withholdings and retentions required to
be made in respect of any actual or deemed payment made or benefit provided on
or before Completion and has to the extent required by law accounted for all
such deductions, withholdings and retentions.

 

4. HHL has maintained and has in its possession, and under its control, all
records and documentation that it is required by any Tax Statute to maintain and
preserve and sufficient records relating to past events (including any elections
made) to calculate accurately the liability to Tax of HHL or its entitlement to
any Relief which would arise on the disposal or realisation at Completion of all
assets owned by HHL at the Accounts Date or acquired by it since that date but
before Completion.

 

5. In the last three years HHL has not been and, so far as the Warrantors are
aware is not likely to be subject to any investigation or non-routine audit or
visit by any Tax Authority.

GENERAL PROVISIONS FOR TAX

 

6. To the extent required by generally accepted accounting principles, provision
or reserve was made in the HHL Accounts in respect of every Tax Liability for
which HHL at the Accounts Date was or may have been liable or accountable
whether or not such Tax Liability was or is a primary liability of HHL, and
whether or not HHL had, has or may have any right of reimbursement against any
other person.

 

7.

Since the Accounts Date, HHL has not been involved in any transaction which has
given or may give rise to a liability to Taxation on HHL (or would have given or
might give rise to such a liability but for the availability of any Accounts
Relief) other than: (i) corporation tax on interest; (ii) corporation tax on
accrued trading income of HHL arising from transactions in

 

118



--------------------------------------------------------------------------------

 

the ordinary course of business; and (iii) liability to account for Taxation
(including employer’s and employees’ national insurance contributions) to the
relevant Tax Authority on any directors’ or employees’ fees and remuneration due
before Completion.

CHARGEABLE GAINS

 

8. Save to the extent provided for in the deferred Tax provision in the HHL
Accounts, no chargeable profit or gain would arise in respect of any asset of
HHL:

 

  8.1 treated as such in the HHL Accounts, if that asset were to be disposed of
for consideration equal to the value attributed thereto in the HHL Accounts;

 

  8.2 acquired after the Accounts Date, if that asset were to be disposed of for
consideration equal to the consideration given for its acquisition

in each case disregarding any statutory right to claim any allowance or relief
other than amounts deductible under section 38 TCGA.

 

9. No chargeable gain or allowance loss which might accrue on a disposal by HHL
of any asset is likely to be adjusted in accordance with ss30-34 TCGA (disposals
and acquisition treated as made at market value).

 

10. HHL has not made and is not entitled to make any claims under s152
(roll-over relief), s153 (assets only partly replaced), s154 (new assets which
are depreciating assets), s165 (gift of business assets) or s175 (replacement of
business assets by members of a group) TCGA or Part 7 FA 2002 (roll-over relief
in case of realisation and reinvestment) and no declaration has been made under
s153A TCGA (provisional application).

CAPITAL ALLOWANCES

 

11. Save to the extent provided for in the deferred Tax provision in the HHL
Accounts, if all the assets in respect of which allowances have been claimed
under Part 2 of the Capital Allowances Act 2001 (Plant and Machinery Allowances)
and Part 3 of the Capital Allowances Act 2001 (Industrial Buildings Allowances)
and owned by HHL at the Accounts Date were to be sold by HHL for an amount equal
to the value attributed to such assets in the HHL Accounts then (ignoring any
reliefs or allowances available to HHL) no balancing charge would be made on
HHL.

 

119



--------------------------------------------------------------------------------

STAMP DUTY AND STAMP DUTY LAND TAX

 

12. Each document in the possession or under the control of HHL, or to the
production of which HHL is entitled and on which HHL relies or may rely as
purchaser or lessee and which in the United Kingdom or elsewhere requires any
stamp or mark to denote that:

 

  12.1 any duty, tax or fee required to be paid by law has been paid; or

 

  12.2 a duty, tax or fee referred to in paragraph 12.1 is not required to be
paid, or that the document in question or the Event evidenced by it qualifies
for a relief or an exemption from such duty, tax or fee; or

 

  12.3 the document has been produced to an appropriate authority

has been properly stamped or marked as appropriate and no such document which is
outside the United Kingdom would attract stamp duty if it were to be brought
into the United Kingdom.

 

13. HHL has duly filed all land transaction returns required to be filed by HHL
with any Tax Authority, has paid all stamp duty land tax to which HHL is or may
be liable and has never filed any self-certificate for the purposes of stamp
duty land tax.

 

14. HHL has not claimed any relief or exemption from stamp duty land tax since
1 December 2003, nor will HHL have any entitlement to such relief or exemption
as a result of any land transaction entered into on or before Completion.

 

15. HHL will not be required to file any land transaction return with a Tax
Authority, nor to make any payment of stamp duty land tax on or after Completion
in respect of any chargeable interest acquired or held by or on behalf of HHL on
or before Completion other than as a consequence of a future abnormal rental
increase.

 

16. No relief or exemption from stamp duty or stamp duty land tax will be
withdrawn in whole or in part as a result of the entering into of this Agreement
or as a result of Completion.

VALUE ADDED TAX

 

17. Hale Hamilton (Valves) Limited and Cambridge Fluid Systems Limited are
registered as taxable persons for the purposes of VAT and, other than Hale
Hamilton (Valves) Limited and Cambridge Fluid Systems Limited, HHL is under no
obligation to register for the purposes of VAT whether in the United Kingdom or
elsewhere.

 

120



--------------------------------------------------------------------------------

18. HHL has complied in all respects with all Tax Statutes relevant to VAT and
guidance published by all relevant Tax Authorities in any form whatsoever and
has made and obtained full, complete, correct and up-to-date records and
invoices and other documents appropriate or requisite for the purposes of such
Tax Statutes and guidance.

 

19. HHL has not (nor has any relevant associate, as defined in Schedule 10
Paragraph 3(7) Value Added Tax Act 1994) at any time elected to waive exemption
from VAT in relation to any of the Properties.

 

20. HHL owns no assets and has not within the period of 10 years preceding the
date of this Agreement owned any assets to which the Capital Goods Scheme in
Part XV VAT Regulations 1995, SI 1995/2518 (adjustments to the deduction of
input tax on capital items) or pursuant to similar provisions under any other
Tax Statute applies.

RESIDENCE

 

21. HHL has always been resident for Tax purposes in its country of
incorporation and will remain so at the Completion Date and HHL has never been
regarded or treated as being resident for Tax purposes or subject to Tax outside
its country of incorporation.

CLAIMS AND RELIEFS

 

22. So far as the Warrantors are aware there are no time limits which are
expiring within six months of Completion which need to be met in respect of
which HHL (either alone or jointly with any other person) has, or at Completion
will have, an outstanding entitlement to:

 

  22.1 make any claim (including a supplementary claim) for or disclaimer of
Relief under any Tax Statute;

 

  22.2 make any election, including an election for one type or Relief, or one
basis, system or method of Tax, as opposed to another;

 

  22.3 appeal against an assessment to or a determination affecting Tax;

 

  22.4 apply for the postponement of Tax; or

 

  22.5 disclaim or require the postponement or reduction of any allowance in
relation to Taxation.

 

121



--------------------------------------------------------------------------------

TRANSFER PRICING AND NON ARM’S LENGTH TRANSACTIONS

 

23. HHL is not a party to any transaction or arrangement under which it may be
required to pay for any asset or services or facilities of any kind an amount
which is in excess of the market value of that asset or services or facilities
or shall receive any payment for any asset or services or facilities of any kind
that it has supplied or provided or is liable to supply or provide which is less
than the market value.

 

24. HHL has not disposed of or acquired any asset in such circumstances that the
provisions of s17 TCGA (disposals and acquisitions treated as made at market
value) or given or agreed to give any consideration to which s128(2) TCGA
(consideration given or received by holder) and no allowable loss has accrued to
HHL to which s18 TCGA (transactions between connected parties).

CLEARANCES

 

25. All consents or clearances which should or could be obtained in respect of
any transaction to which HHL has been a party have been so obtained and have
been secured on the basis of full disclosure to the relevant Tax Authority.

 

26. No application for any clearances relating to Tax has been made since the
Accounts Date.

INTANGIBLE FIXED ASSETS

 

27. HHL has sufficient records to identify intangible fixed assets (including
goodwill) owned by HHL and treated for Tax purposes as assets falling within
Schedule 29 FA 2002 (gains and losses of a company from intangible fixed assets)
and no adjustments to net credits or debits will arise under Paragraph 58
Schedule 29 FA 2002 (company ceasing to be member of group (“degrouping”)) as a
result of any transaction on or before Completion.

DISTRIBUTIONS

 

28. No distribution within the meaning of Chapter II Part VI ICTA (matters which
are distributions for the purposes of the corporation tax acts) as extended by
s418 ICTA has been made since the Accounts Date.

ANTI-AVOIDANCE

 

29. HHL has, at all times, complied within the relevant time limits with its
obligations under the provisions of any Tax Statute requiring the disclosure of
schemes or arrangements including, without limitation, Part 7 FA 2004, any
secondary legislation made pursuant to the provisions of Part 7 FA 2004 and
Schedule 11A Value Added Tax Act 1994.

 

122



--------------------------------------------------------------------------------

Part 3

Tax Covenant

 

1. COVENANT

 

  1.1 The Warrantors jointly and severally covenant to pay to the Purchaser, in
accordance with clause 4 of this agreement, an amount equal to:

 

  1.1.1 any Actual Tax Liability which arises by reference to an Event occurring
or income, profits or gains earned, accrued or received on or before Completion;

 

  1.1.2 any Actual Tax Liability which arises as a result of the failure by any
person (other than any member of the Purchaser’s Group) at any time to make
payment (or increased payment) of or in respect or on account of Tax (or of an
amount deemed to be Tax) where that other person was, at any time on or before
Completion, either a member of the same group as HHL or had control of or was
controlled by, or otherwise connected with HHL or was controlled by the same
person as HHL for any Tax purpose;

 

  1.1.3 the value of any Effective Tax Liability;

 

  1.1.4 the reasonable costs and expenses properly incurred by the Purchaser or
HHL in connection with any claim under this part 3 of this schedule in respect
of which the Purchaser would be entitled to receive payment from the Warrantors.

 

2. DEDUCTIONS FROM PAYMENTS

 

  2.1 All sums payable by the Warrantors under any claim under the HHL Tax
Covenant shall be paid gross, free and clear of any rights of counterclaim or
set-off and without any deduction or withholding unless the deduction or
withholding is required by law in which event the Warrantors shall pay such
additional amount as shall be required to ensure that the net amount received
and retained (free of any liability) by the Purchaser will equal the full amount
which would have been received by it had no such deduction or withholding been
required, provided that this paragraph shall not apply to any interest payable
under paragraph 5.3 of part 4 of this schedule.

 

123



--------------------------------------------------------------------------------

  2.2 If any amount payable under any claim under the HHL Tax Covenant is
subject to Tax, the amount so payable shall be grossed up by such amount as will
ensure that after deduction of the Tax in question there shall be left an amount
equal to the amount that would otherwise be payable under the claim, save that
this paragraph shall not apply to the extent that such Tax arises or is
increased as a consequence of any voluntary act of the Purchaser.

 

  2.3 For the avoidance of doubt all amounts payable as a result of any
provision of this schedule shall be payable from the Joint Account and in
accordance with clause 4 of the Agreement.

 

124



--------------------------------------------------------------------------------

Part 4

Limitations and Procedure

 

1. LIMITATIONS

The Warrantors shall not be liable under any HHL Tax Warranty or any claim under
the HHL Tax Covenant in respect of any Tax Liability to the extent that:

 

  1.1 provision, reserve or allowance has been made in the HHL Accounts, HHL
Management Accounts or Completion Net Asset Statement in respect of any such Tax
Liability or to the extent that the payment or discharge of any such Tax
Liability has been taken into account in the HHL Accounts, HHL Management
Accounts or Completion Net Asset Statement or such Tax Liability has been
discharged prior to Completion;

 

  1.2 any provision for Tax made in the HHL Accounts, HHL Management Accounts or
Completion Net Asset Statement is only insufficient by reason of any increase in
the rates of Tax or variation in the method of applying or calculating the rate
of Tax made after the Completion Date whether or not with retrospective effect;

 

  1.3 such liability arises or is increased as a result of any change in law
(primary or delegated), in any Relevant Accounting Standard or in the published
practice of a Tax Authority occurring after the Completion Date (but not
announced before that date) in each case whether or not with retrospective
effect;

 

  1.4 such liability arises or is increased as a result of any voluntary act,
transaction or omission of HHL or the Purchaser after Completion otherwise than
in the ordinary course of business of HHL carried on at Completion and which the
Purchaser knew, or ought to have known, would give rise to a breach of that
liability, other than an act, transaction or omission required by any applicable
legislation or done or omitted to be done pursuant to a binding obligation in
force at the date of this agreement; or

 

  1.5

the liability would not have arisen or would have been reduced or eliminated but
for a failure or omission after Completion, on the part of HHL or the Purchaser,
to make any claim, election, surrender or disclaimer or to give any notice or
consent or to do any other thing under any enactment or regulation relating to
Tax the making, giving or doing of which was taken into account in computing the
provision for Tax in the HHL Accounts, HHL Management Accounts or Completion Net
Asset Statement and

 

125



--------------------------------------------------------------------------------

 

details of which have been given to the Purchaser not less than 30 days before
the final date upon which the claim, election, surrender, disclaimer, notice
consent or other thing in question may be made given or done;

 

  1.6 the liability arises or is increased as a result of either HHL or the
Purchaser failing to act in accordance with the provisions of paragraph 4 of
this part of this schedule;

 

  1.7 the liability arises or is increased as a result of any change after
Completion in the bases, methods or policies of accounting of the Purchaser or
HHL save where such change is made to comply with generally accepted accounting
principles applicable to HHL or with any rule or accepted practice of any
regulatory authority or body in force at the Completion Date;

 

  1.8 such liability arises as a result of:

 

  1.8.1 any voluntary disclaimer by HHL after Completion of the whole or part of
any capital allowances claimed before Completion or the entitlement to which was
taken into account in preparing the HHL Accounts, the HHL Management Accounts or
Completion Net Asset Statement;

 

  1.8.2 the revocation or revision by HHL after Completion of any Relief claimed
or the entitlement to which was taken into account in preparation of the HHL
Accounts, the HHL Management Accounts or Completion Net Asset Statement;

 

  1.9 the income, profits or gains in respect of which the liability arises were
actually earned, accrued or received by HHL before Completion but were not
reflected in the HHL Accounts, the HHL Management Accounts or Completion Net
Asset Statement;

 

  1.10 any Relief, other than an Accounts Relief or a Purchaser’s Relief, is
available to HHL (including by way of group relief from another member of the
HHL Group) to relieve or mitigate that Tax Liability;

 

  1.11 the liability has been satisfied otherwise than by the Purchaser or any
member of the Purchaser’s Group and at no cost to the Purchaser or to any member
of the Purchaser’s Group;

 

  1.12 the liability arises (directly or indirectly) as result of the holding of
HHL Shares by Holdings;

 

126



--------------------------------------------------------------------------------

  1.13 in relation to the Warrantors’ liability in respect of a breach of any
HHL Tax Warranty, the facts or information on which it is based are Disclosed.

 

2. The Warrantors shall not be liable in respect of any breach of the HHL Tax
Warranties if, and to the extent that, the loss incurred is or has been included
in any claim under the HHL Tax Covenant which has been satisfied in full in
cleared funds nor shall the Warrantors be liable in respect of a claim under the
HHL Tax Covenant if, and to the extent that, the amount claimed is or has been
included in a claim for breach of the HHL Tax Warranties which has been
satisfied in full.

 

3. DURATION AND EXTENT

 

  3.1 No claim shall be admissible and the Warrantors shall not be liable in
respect of any HHL Tax Claim unless details of the HHL Tax Claim shall have been
notified in writing to the Warrantors within four years of the Completion Date
and unless legal proceedings shall have been served in respect of the Tax Claim
within twelve months of such notice.

 

  3.2 The provisions of schedule 9 shall apply to limit or exclude, as the case
may be, the liability of the Warrantors in respect of any Tax Claim to the
extent expressly provided therein.

 

4. CONDUCT OF CLAIMS

 

  4.1 If the Purchaser or HHL becomes aware of any Claim for Tax which gives or
may give rise to a HHL Tax Claim, the Purchaser shall, or shall procure that HHL
shall, as soon as practicable (and in any event in the case of the receipt of a
Claim for Tax consisting of any assessment or demand for Tax or for which the
time for response or appeal is limited, not less than five clear Business Days
prior to the day on which the time for response or appeal expires) give written
notice of the Claim for Tax to the Warrantors.

 

  4.2 If the Warrantors require in writing, the Purchaser shall, or shall
procure that HHL shall, supply the Warrantors with such available and relevant
details, documentation, correspondence and information and shall take such
action as the Warrantors may reasonably request in writing to negotiate, avoid,
dispute, resist, compromise, defend or appeal against the Claim for Tax.

 

127



--------------------------------------------------------------------------------

  4.3 The Warrantors shall have the right to have any action mentioned in
paragraph 4.2 conducted by their nominated professional advisers provided that
the appointment of such professional advisers shall be subject to the approval
of the Purchaser (such approval not to be unreasonably withheld or delayed).

 

  4.4 The taking of action under paragraph 4.2, whether by the Warrantors or by
their nominated professional advisers, is subject to the following conditions:

 

  4.4.1 the Warrantors shall indemnify (subject always to paragraphs 1.1 and 1.2
of Schedule 9) and secure to the Purchaser’s satisfaction HHL and the Purchaser
against all costs and expenses or other liabilities in connection with taking
any such action (including without limitation any additional Claim for Tax, and
the interest on Tax);

 

  4.4.2 the Warrantors shall not be entitled to require the Purchaser or HHL to
make any settlement or compromise of any Claim for Tax or agree any matter in
the conduct of any Claim for Tax which may have a materially adverse effect on
the future liability to Tax of Holdings or the Purchaser or any member of the
Purchaser’s Group as at Completion;

 

  4.4.3 HHL or the Purchaser may take any action it reasonably considers fit to
settle or compromise any Claim for Tax if having given notice of the receipt of
the relevant Claim for Tax the Purchaser has not, within 15 Business Days of the
date of that notice, received any instructions from Warrantors (or their duly
authorised agents) as to the conduct of the Claim for Tax;

 

  4.4.4 neither HHL nor the Purchaser shall be obliged to take any action which
might mean contesting any Claim for Tax beyond the first appellate body
(excluding the body making the Claim for Tax) unless the Warrantors have
provided to the Purchaser an opinion of a Tax counsel approved for that purpose
by the Purchasers stating that, on the balance of probabilities, an appeal is
the recommended course of action;

 

  4.4.5

the Purchaser or HHL shall be entitled to admit, compromise, settle or discharge
or otherwise deal with any Claim for Tax on such terms as it may in its
reasonable discretion consider fit where any Tax Authority alleges in writing
fraud, wilful default, or fraudulent conduct on the part of any of the Holdings

 

128



--------------------------------------------------------------------------------

 

Vendors or HHL or any of its then directors, in all cases, in respect of any
accounting period commencing before Completion; and

 

  4.4.6 if there is a dispute between Warrantors and the Purchaser as to whether
any action requested by the Warrantors under paragraph 4.2 is reasonable and the
dispute is not resolved between the Warrantors and the Purchaser within 30
Business Days, the dispute shall be referred for determination to Tax counsel of
at least 10 years’ call (or, in relation to a non-United Kingdom jurisdiction, a
Tax lawyer of at least equivalent status in that jurisdiction) who is instructed
by agreement between the Purchaser and the Warrantors or, in the absence of
agreement within 10 Business Days of an individual first being proposed for the
purpose by either the Purchaser or the Warrantors, appointed by the chairman for
the time being of the Bar Council (or the officer of equivalent status in
relation to a non-United Kingdom jurisdiction) at the expense of such party as
determined by the appointed Tax counsel.

 

  4.5 Neither the Purchaser nor HHL shall incur any liability to the Warrantors
as a result of any act or omission in connection with this paragraph 4 if the
Purchaser or HHL has acted in accordance with the written instructions of the
Warrantors (or their duly authorised agents or advisors).

 

  4.6 The Purchaser shall keep the Warrantors fully informed of the progress in
settling the relevant Claim for Tax and shall, as soon as reasonably
practicable, forward, or procure to be forwarded to the Warrantors, copies of
all material correspondence pertaining to it.

 

5. DATE FOR PAYMENT

 

  5.1 Where a HHL Tax Claim or any sum to which paragraph 2.2 of part 3 of this
schedule applies involves the Purchaser or HHL being under a liability to make a
payment to any Tax Authority, the Warrantors shall (subject to clause 4 of this
agreement) instruct the Vendors’ Solicitors to release from the Joint Account
(subject to clause 4 of this agreement) to pay the Purchaser the relevant amount
on or before the later of the fifth Business Day after demand is made for the
amount in question and the fifth Business Day before the date on which the
amount in question is payable to the relevant Tax Authority without any
interest, penalty, fine or surcharge arising in respect of it.

 

129



--------------------------------------------------------------------------------

  5.2 Where a HHL Tax Claim does not fall within paragraph 5.1, the due date for
payment out of the Joint Account (subject to clause 4 of this agreement) under
this schedule shall be:

 

  5.2.1 in the case of a HHL Tax Claim involving the loss of an Accounts Relief
which is not a right to a repayment of Tax, the later of ten Business Days
following service by the Purchaser of a written demand for the same and the date
on which the Accounts Relief would otherwise have been used but for such loss;

 

  5.2.2 in the case of a HHL Tax Claim involving the loss of an Accounts Relief
which is a right to repayment of Tax, the later of ten Business Days after the
Purchaser has served a written demand for the same and the date on which
repayment of Tax would have actually been received or credited against an Actual
Tax Liability;

 

  5.2.3 in the case of a HHL Tax Claim involving the set-off of a Purchaser’s
Relief or an Accounts Relief, the later of ten Business Days following the
service by the Purchaser of a written demand for the same or the date on which
the Actual Tax Liability against which the Purchaser’s Relief or Accounts Relief
is set off would have fallen due but for such setting off; and

 

  5.2.4 in any other case, ten Business Days following the service by the
Purchaser of a written demand for the same.

 

  5.3 If the Warrantors default in the payment when due of any sum payable under
this schedule, the liability of the Warrantors shall be increased to include
interest on that sum from the date when the payment was due until the date of
actual payment (as well after as before judgment) at a rate per annum of 1 per
cent. above the base rate from time to time of Barclays Bank plc. This interest
shall be payable on demand.

 

6. TAX AFFAIRS

 

  6.1 The Warrantors (or their duly authorised agents or advisers) shall, at the
reasonable expense of HHL, prepare and submit the corporation tax computations
and returns of HHL (“Tax Computations”) for its accounting period(s) (within the
meaning of section 12 of the Taxes Act) ended on or before the Accounts Date
(“Relevant Accounting Period(s)”).

 

130



--------------------------------------------------------------------------------

  6.2 The Warrantors shall deliver to the Purchaser for comments any Tax
Computation return document or correspondence and details of any information or
proposal (“Relevant Information”) which it intends to submit to HM Revenue and
Customs before submission to HM Revenue and Customs and shall take account of
the reasonable comments of the Purchaser and make such amendments to the
Relevant Information as the Purchaser may reasonably require in writing within
30 days of the date of delivery of the Relevant Information prior to its
submission to HM Revenue and Customs.

 

  6.3 The Warrantors shall deliver to the Purchaser copies of any material
correspondence sent to, or received from, HM Revenue and Customs relating to the
Tax Computations and returns and shall keep the Purchaser informed of its
actions under this paragraph.

 

  6.4 Subject to paragraphs 6.2 and 6.3, the Purchaser shall or shall procure
that:

 

  6.4.1 HHL properly authorises and signs the Tax Computations and makes and
signs or otherwise enters into all such elections, surrenders and claims and
withdraws or disclaims such elections, surrenders and claims and gives such
notices and signs such other documents as the Warrantors shall reasonably
require in relation to the Relevant Accounting Period(s);

 

  6.4.2 HHL provides to the Warrantors such information and assistance,
including without limitation such access to its books, accounts and records
which may reasonably be required to prepare, submit, negotiate and agree the Tax
Computations;

 

  6.4.3 any correspondence which relates to the Tax Computations shall, if
received by the Purchaser or HHL (or its agents or advisers), be copied to the
Warrantors.

 

  6.5 In respect of any matter which gives or may give the Purchaser a right to
make a HHL Tax Claim, the provisions of paragraph 4 with respect to appeals and
the conduct of disputes shall apply instead of the provisions of this paragraph
6.

 

  6.6 The Warrantors shall use all reasonable endeavours to submit the Tax
Computations as soon as reasonably practicable and within applicable time
limits.

 

  6.7

Clauses 6.1 to 6.3, 6.5 and 6.6 shall apply, mutatis mutandis, to the Tax
Computations in respect of the accounting period in which Completion occurs as
if (i) the reference

 

131



--------------------------------------------------------------------------------

 

to the Purchaser were to the Warrantors (and vice versa) and (ii) the
Warrantors’ rights to comment under clause 6.2 shall be limited to the time
period from the Accounts Date and up to and including Completion.

 

7. OVER-PROVISIONS AND CORRESPONDING BENEFIT

 

  7.1 If:

 

  7.1.1 any provision for Tax in the HHL Accounts or the HHL Management Accounts
or the Completion Net Asset Statement proves to be an over provision;

 

  7.1.2 the amount by which any right to repayment of Tax which has been treated
as an asset in the HHL Accounts or the HHL Management Accounts or the Completion
Net Asset Statement proves to have been under-stated; or

 

  7.1.3 a payment by the Warrantors in respect of any Tax Liability under a HHL
Tax Claim or the matter giving rise to the Tax Liability in question results in
HHL or the Purchaser receiving or becoming entitled to any Relief (other than an
Accounts Relief) which it utilises (including by way of repayment of Tax)
(“Corresponding Relief”),

then an amount equal to such over-provision, under-stated right to repayment of
Tax, or the Tax saved by the Corresponding Relief at the date such Corresponding
Relief is utilised (“Relevant Amount”), shall be dealt with in accordance with
paragraph 7.2.

 

  7.2 The Relevant Amount:

 

  7.2.1 shall first be set off against any payment then due from the Warrantors
under a HHL Tax Claim;

 

  7.2.2 to the extent there is an excess of the Relevant Amount after any
application of the same under paragraph 7.2.1, a refund shall be made to the
Warrantors of any previous payment or payments made by the Vendors under a HHL
Tax Claim and not previously refunded under this paragraph 7.2.2 up to the
amount of such excess; and

 

  7.2.3

to the extent that the excess referred to in paragraph 7.2.2 is not exhausted
under that paragraph, the remainder of that excess shall be carried forward and

 

132



--------------------------------------------------------------------------------

 

set off against any future payment or payments which become due from the
Warrantors under a HHL Tax Claim.

 

  7.3 If the Purchaser or HHL becomes aware of any circumstances which shall or
may give rise to the application of paragraph 7.1, the Purchaser shall or shall
procure that HHL shall as soon as reasonably practicable give written notice of
the same to the Warrantors.

 

  7.4 The Warrantors may (at their own expense) require the auditors of HHL for
the time being (acting as independent experts and not arbitrators) to certify
the existence and quantum of any Relevant Amount and the date on which the
Corresponding Relief is utilised and, in the absence of manifest error, their
decision shall be final and binding.

 

  7.5 If, for the purposes of clause 7.1.1 of Part 4 of this Schedule 6, any
provision for Tax relating to the same underlying subject matter appears in any
two or more of the HHL Accounts, the HHL Management Accounts and the Completion
Net Asset Statement, and such provision is different as a result of the timing
differences which stem from when the HHL Accounts, HHL Management Accounts and
the Completion Net Asset Statement were drawn up, the provision that will be
used the calculate the amount for the purposes of clause 7.1.1 of Part 4 of
Schedule 6 will be the one calculated using the generally accepted accounting
practices which would be applied to the HHL Accounts, the HHL Management
Accounts or the Completion Net Asset Statement (as the case may be) as at the
date of Completion.

 

  7.6 If, for the purposes of clause 7.1.2 of Part 4 of this Schedule 6, any
right to a repayment of Tax relating to the same underlying subject matter
appears in any two of the HHL Accounts, the HHL Management Accounts and the
Completion Net Asset Statement, and such provision is different as a result of
the timing differences which stem from when the HHL Accounts, the HHL Management
Accounts and the Completion Net Asset Statement were drawn up, the provision
that will be used the calculate the amount for the purposes of clause 7.1.2 of
Part 4 of Schedule 6 will be the one calculated using the generally accepted
accounting practices which would be applied to the HHL Accounts, the HHL
Management Accounts or the Completion Net Asset Statement (as the case may be)
as at the date of Completion.

 

  7.7

To the extent that the a payment is required to be made as a result of the
provisions of paragraph 7.2 of this Part 4 of this Schedule 6 and the Warrantors
have made a payment

 

133



--------------------------------------------------------------------------------

 

referred to in paragraph 7.2.2 of this Part 4 of this Schedule 6 out of the
Joint Account and the Joint Account is still being operated, the payment
required to made as a result of the provisions of paragraph 7.2 will be made
into the Joint Account. For the avoidance of doubt, in all other instances, any
payment made as a result of the provisions of paragraph 7.2 will be made to the
Warrantors.

 

8. THIRD PARTY CLAIMS

 

  8.1 If HHL or the Purchaser is entitled to recover from any other person or a
Tax Authority a sum in respect of any matter or Tax Liability to which a HHL Tax
Claim relates and which has been satisfied by the Warrantors from the Joint
Account (subject to clause 4 of this agreement) the Purchaser shall as soon as
practicable give written notice of the same to the Warrantors and the Purchaser
shall, or shall procure that HHL shall, take such action as may be reasonably
requested by the Warrantors to enforce recovery against that person or Tax
Authority, subject to the Warrantors indemnifying, to the Purchaser’s
satisfaction, HHL and the Purchaser against all costs and expenses incurred in
taking such an action.

 

  8.2 In the event that the Purchaser or HHL recovers any sum referred to in
paragraph 8.1 (whether after taking any action at the request of the Warrantors
under that paragraph or otherwise), the Purchaser shall, as soon as reasonably
practicable, account to the Warrantors for the lesser of:

 

  8.2.1 the sum recovered net of any Tax on the sum and the costs and expenses
of recovering the same; and

 

  8.2.2 any amount paid by the Warrantors in respect of the matter giving rise
to the relevant HHL Tax Claim.

 

  8.3 To the extent that the a payment is required to be made as a result of the
provisions of paragraph 8.2 of this Part 4 of this Schedule 6 and the Warrantors
have made a payment to the referred to in paragraph 8.1 of this Part 4 of this
Schedule 6 out of the Joint Account and the Joint Account is still being
operated, the payment required to made as a result of the provisions of
paragraph 8.2 will be made into the Joint Account. For the avoidance of doubt,
in all other instances, any payment made as a result of the provisions of
paragraph 8.2 will be made to the Warrantors.

 

134



--------------------------------------------------------------------------------

9. MISCELLANEOUS

Any payment to the Purchaser or HHL under any HHL Tax Claim shall be deemed to
be a reduction of the total consideration payable hereunder for the HHL Shares.

 

10. COVENANT BY THE PURCHASER

 

  10.1 The Purchaser and HHL jointly and severally covenant with the Warrantors
to pay to the Warrantors an amount equal to:

 

  10.1.1 any liability (or increased liability) to Tax of the Warrantors or any
person connected with the Warrantors arising under or by reference to section
767A or section 767AA of the Taxes Act or by virtue of the non-payment of Tax by
HHL for any reason or by the application of any Tax Statute save that this
paragraph 10.1 shall not apply in respect of any Tax for which the Warrantors
are liable to make (but have not yet made) payment to the Purchaser under this
schedule;

 

  10.1.2 the reasonable costs and expenses of the Warrantors or any person
connected with the Warrantors in connection with any liability referred to or in
taking any action under this paragraph.

 

  10.2 For the purposes of this paragraph, any reference to a liability to Tax
shall include any liability to make a payment of Tax which would have arisen but
for the utilisation of any Relief.

 

  10.3 Paragraphs 4 and 5 of this part 4 of this schedule shall apply to this
paragraph 10 (with all necessary changes) as if: (a) references to the
Warrantors were references to the Purchaser (and vice versa); and (b) references
to HHL in the definition of Claim for Tax were references to the Warrantors or
to any person connected with the Warrantors.

 

135



--------------------------------------------------------------------------------

SCHEDULE 7

Completion

 

1. Each of the Vendors shall, in respect of themselves, deliver or procure to be
delivered to the Purchaser:

 

  1.1 duly executed transfers of the Shares owned by that Vendor in favour of
the Purchaser or its nominee(s) together with duly executed powers of attorney
or other authorities pursuant to which any transfers have been executed and in
the case of the HHL Vendor evidence to the Purchaser’s satisfaction of the
authority of any person signing on their behalf;

 

  1.2 the relevant share certificates (or an express indemnity in a form
satisfactory to the Purchaser in the event of any found to be missing) in
respect of the Shares;

 

  1.3 in the case of the Holdings Vendors the written resignations in the agreed
form of Angela Ormsby Chiswell, Rosemary Ormsby David, Katrina Ormsby McCrossan
and Peter Bernard Wayte as directors of and Katrina Ormsby McCrossan as the
secretary of Holdings;

 

  1.4 the written resignations in the agreed form of Rosemary David and Barry
Dean as directors of HHL;

 

  1.5 the written resignation in the agreed form of the auditors of Holdings,
HHL and each of the Subsidiaries;

 

  1.6 all certificates of incorporation and certificates of incorporation on
change of name for Holdings, HHL and the Subsidiaries;

 

  1.7 the common seal and statutory books (including minute books) and books of
account of Holdings, HHL and the Subsidiaries made up to the Completion Date;

 

  1.8 share certificates in respect of all the issued shares of HHL held by
Holdings and each of the Subsidiaries held by HHL or any of the Subsidiaries
together with duly executed transfers in blank and declarations of trust in
respect of all such shares as are beneficially owned by but not registered in
the name of HHL or a Subsidiary;

 

136



--------------------------------------------------------------------------------

  1.9 the documents of title to the Properties (or in respect of any individual
property charged to a third party where the charge is to stay in place certified
true copies thereof) as shown in the schedule of deeds in the agreed form;

 

  1.10 duly executed counterparts of the Letter of Instructions;

 

  1.11 release of the debenture in favour of HSBC;

 

  1.12 documentation relating to the discharge of the directors of Hale Hamilton
Holdings Limited;

 

  1.13 the Quotation and Terms of Business and evidence of any amount paid
pursuant thereto;

 

  1.14 a letter from HSBC in relation to the Matsuura Financing Lease;

 

2. The Holdings Vendors shall procure that a meeting of the board of directors
of Holdings is convened and held at which resolutions in the form set out in the
Completion Board Minutes are duly passed.

 

3. The Vendors shall procure that meetings of the boards of directors of HHL and
each of the other Subsidiaries are convened and held at which resolutions in the
form set out in the Completion Board Minutes are duly passed.

 

4. The Purchaser shall pay to the Vendors’ Solicitors (on behalf of the Vendors)
by transfer of funds through a UK clearing bank to a UK clearing bank account
nominated by the Vendors’ Solicitors the sum of £22,800,000 in respect of the
cash consideration payable at Completion, and by the same means shall pay
£5,700,000 into the Joint Account. The Vendors’ Solicitors’ receipt shall be a
sufficient discharge for such sum payable to the Vendors at Completion and the
Purchaser shall not be concerned to see to the application thereof.

 

5. The Purchaser shall deliver a duly executed counterpart of the Letter of
Instructions.

 

6. The Purchaser shall procure that the Environmental Insurance Policy is
incepted and that following Completion the premium will be paid by any member of
the Hale Group and a copy provided to the Warrantors.

 

137



--------------------------------------------------------------------------------

SCHEDULE 8

The Properties

Part 1

Freehold

 

(1)

Owned by

  

(2)

Address

  

(3)

HMLR Title No

or root of title

Hale Hamilton (Valves) Limited   

Frays Mill Works

Cowley Road

Uxbridge

Middlesex

UB8 2AF

   NGL510324

Part 2

Leasehold

 

(1)

Address

  

(2)

Lessee

  

(3)

Lessor

  

(4)

Term

Unit P12

Bar Hill Industrial Estate Cambridge

   Cambridge Fluid Systems Limited    Coal Pension Properties Limited    10
years from 5 September 2003

608-B Geylang Road

Singapore 389547

   CFS Technology Pte Limited    Grandwell Investment Pte Limited    No fixed
term. 6 months notice required to terminate.

 

138



--------------------------------------------------------------------------------

SCHEDULE 9

Limitations on the Vendors’ liability

 

1. DURATION AND EXTENT

 

  1.1 The aggregate liability of the Warrantors and the Holdings Vendors in
respect of all claims under this agreement (apart from claims in respect of
Holdings Title Warranties or under clause 2.5 of this agreement) made:

 

  1.1.1 on or prior to 15 March 2007 (“Year 1 Claims”) shall (subject as
provided in paragraph 1.2) not exceed the principal amount standing to the
credit of the Joint Account from time to time plus twenty per cent of the
Consideration as adjusted in accordance with clause 3.2; and

 

  1.1.2 on or after 16 March 2007 and prior to the second anniversary of the
Completion Date (“Year 2 Claims”) shall not exceed the principal amount standing
to the credit of the Joint Account at the opening of business on 16 March 2007
less any amounts in respect of any Year 1 Claims which at the date any Year 2
Claim is due to be settled have been paid out of the principal monies in the
Joint Account after 16 March 2007 provided that if any Year 2 Claim shall be
settled and paid before all Year 1 Claims have been settled and paid then
thereafter Year 1 Claims shall only be liable to be settled and paid to the
extent that the aggregate of all Year 1 Claims which are settled and paid
(whether before or after 16 March 2007) do not exceed an amount equal to forty
per cent of the Consideration as adjusted in accordance with clause 3.2 reduced
by the aggregate of any amounts in respect of those Year 2 Claims and Year 1
Claims which have then been paid.

 

  1.2 The aggregate liability of the Warrantors in respect of all Tax Claims
made after the second anniversary of Completion but prior to the fourth
anniversary of Completion shall not exceed £1,000,000.

 

  1.3 The aggregate liability of the HHL Vendor in respect of all claims under
the HHL Title Warranties shall not exceed the amount of Consideration received
by it from time to time.

 

  1.4

No amount shall be payable by and the Warrantors shall not be liable in respect
of any Claim unless the amount of each individual Claim is in excess of £5,000
and

 

139



--------------------------------------------------------------------------------

 

unless and until the aggregate cumulative liability of the Warrantors in respect
of all such individual Claims which exceed £5,000, exceeds £200,000 in which
case the Warrantors shall be liable for both the initial £200,000 and the
excess.

 

  1.5 The Warrantors shall not be liable for any Claim unless the Holdings
Vendors’ Representative is given notice in writing of that Claim (whether actual
or contingent) stating in reasonable detail the nature of the Claim and an
estimate of the amount claimed on or before the second anniversary of
Completion.

 

  1.6 The Warrantors shall not be liable for any Indemnity Claim or
Environmental Claim unless the Holdings Vendors’ Representative is given notice
in writing of such Indemnity Claim or Environmental Claim (whether actual or
contingent) stating in reasonable detail the nature of such claim, if reasonably
ascertainable, and an estimate of the amount claimed on or before the second
anniversary of Completion.

 

2. LIMITATIONS

The Warrantors shall not be liable under any of the Holdings Warranties, the HHL
Warranties or (to the extent provided in clause 7.5 and 8.2 only) Indemnity
Claims or Environmental Claims as the case may be:

 

  2.1 to the extent that the facts or information upon which it is based are
Disclosed; or

 

  2.2 to the extent that a provision, reserve or allowance relating to the
subject matter of the relevant Holdings Warranties, HHL Warranty or an Indemnity
Claim has been made in the Completion Net Asset Statement; or

 

  2.3 to the extent that such liability arises or is increased as a result of
any change or changes in legislation (primary or delegated) including without
limitation any increase in rates of taxation or variation in the method of
applying or calculating the rates of taxation or the introduction of any changes
or new form of taxation or in the published practice of HM Revenue & Customs or
any other relevant authority (in the United Kingdom or elsewhere) occurring
after Completion whether or not with retrospective effect; or

 

  2.4

to the extent that such liability occurs or arises as a result of a voluntary
act, transaction or omission of the Purchaser or any member of the Hale Group,
outside the ordinary course of business and which the Purchaser knew would give
rise to a breach of the Holdings Warranties or HHL Warranties, other than an
act, transaction

 

140



--------------------------------------------------------------------------------

 

or omission required by any applicable legislation or done or omitted to be done
pursuant to a binding obligation in force at the date of this agreement; or

 

  2.5 to the extent that the liability would not have arisen or would have been
reduced or eliminated but for a failure or omission after Completion, on the
part of HHH, HHL or any of the Subsidiaries or the Purchaser or any of them to
make any claim, election, surrender or disclaimer or to give any notice or
consent or to do any other thing under any enactment or regulation relating to
taxation the making, giving or doing of which was taken into account in
computing the provision for taxation in the Holdings Accounts, the Holdings
Management Accounts, the HHL Accounts or in the HHL Management Accounts; or

 

  2.6 to the extent that such liability would not have arisen but for any
changes after Completion in accounting policy of the Purchaser or any member of
the Hale Group except for changes required to comply with Relevant Accounting
Standards.

 

3. THIRD PARTY CLAIMS

 

  3.1

Where the Purchaser and/or Holdings and/or HHL and/or any of the Subsidiaries
is/are at any time entitled to recover from some other person (including any
insurer) any sum in respect of any matter giving rise to a Claim, Indemnity
Claim or an Environmental Claim the Purchaser shall and shall procure that
Holdings and/or HHL or any of the Subsidiaries shall take such reasonable steps
to enforce such recovery (and in the case of recovery against any insurer, to
pursue such claim as a reasonable and prudent insured who is not afforded the
benefit of rights of indemnity such as those afforded under this agreement)
prior to taking any action against the Warrantors (other than notifying the
Warrantors of the Claim, Indemnity or Environmental Claim), but without
affecting any action which the Purchaser may wish to bring against the
Warrantors provided that in respect of an Environmental Claim this paragraph 3.1
shall only apply in respect of recovery against the Environmental Insurance
Policy. In respect of such action that may be taken against third parties (other
than under the Environmental Insurance Policy) in relation to the subject matter
of an Environmental Claim the Purchaser agrees, upon satisfaction of the
Environmental Claims, to assign and to procure the assignment by any member of
the Hale Group of its and their rights to claim against such third party to the
Warrantors and shall otherwise cooperate and procure the cooperation of any
member of the Hale Group with the Warrantors insofar as they reasonably request
subject to satisfactory

 

141



--------------------------------------------------------------------------------

 

indemnification for its or their costs and expenses in doing so. Subject to
paragraph 1.1, the Warrantors shall indemnify and keep indemnified the Purchaser
and the relevant members of the Hale Group to the Purchaser’s reasonable
satisfaction, against all costs, charges, taxation and expenses which may be
suffered or incurred by the Purchaser or relevant member of the Hale Group in
relation to the performance of their obligations under this paragraph 3.1. In
the event that the Purchaser or Holdings or HHL or any of the Subsidiaries shall
recover any amount from such other person the amount of the Claim, Indemnity
Claim or Environmental Claim shall be reduced by the amount recovered (including
any repayment supplement) less all costs, charges and expenses incurred by the
Purchaser or Holdings or HHL or any of the Subsidiaries in recovering that sum
from such other person.

 

  3.2 If the Warrantors pay at any time to the Purchaser or to Holdings or to
HHL or to any of the Subsidiaries an amount pursuant to a Claim, an Indemnity
Claim or Environmental Claim and the Purchaser or Holdings or HHL or any of the
Subsidiaries subsequently recovers from some other person any sum in respect of
any matter giving rise to such claims the Purchaser shall and shall procure that
Holdings or HHL or the relevant Subsidiary shall as soon as reasonably
practicable and in any event within ten Business Days after receipt thereof
repay to the Warrantors so much of the amount paid by them to the Purchaser or
Holdings or HHL or the relevant Subsidiary as does not exceed the sum recovered
from such other person less all costs, charges, taxation and expenses incurred
by the Purchaser or Holdings or HHL or the relevant Subsidiary in recovering
that sum from such other person.

 

  3.3 If any amount is repaid to the Warrantors by the Purchaser or Holdings or
HHL or any Subsidiary pursuant to paragraph 3.2, an amount equal to the amount
so repaid shall be deemed never to have been paid by the Warrantors for the
purposes of paragraph 1.1 and accordingly shall not be treated as an amount in
respect of which any liability has been incurred.

 

4. CONDUCT OF CLAIMS

 

  4.1 For the purposes of this paragraph any action taken or authorised by and
any notice or document given to the Holdings Vendors’ Representative shall be
deemed to be taken or authorised by or given to each of the Warrantors and shall
be binding on each of them.

 

142



--------------------------------------------------------------------------------

  4.2 If the Purchaser or Holdings or HHL or any of the Subsidiaries become
aware of any claim by a third party against any of them (“third party claim”)
which does or might reasonably be expected to give rise to a Claim or an
Indemnity Claim, the Purchaser shall (or shall procure that Holdings or HHL or
any Subsidiary concerned shall) as soon as reasonably practicable give written
notice to the Holdings Vendors’ Representative of the third party claim and
shall consult with the Holdings Vendors’ Representative with respect to such
matter but such notice shall not be a condition precedent to the liability of
the Warrantors;

 

  4.3 Subject to paragraphs 4.4 and 4.6, at the request of the Holdings Vendors’
Representative, the conduct of any proceedings of whatsoever nature arising in
connection with any such third party claim shall be delegated entirely to the
Holdings Vendors’ Representative and in that connection the Purchaser shall give
or cause to be given to the Holdings Vendors’ Representative all such assistance
as the Holdings Vendors’ Representative may reasonably require in disputing any
such third party claim and shall instruct such solicitors or other professional
advisers as the Holdings Vendors’ Representative may nominate to act on behalf
of the Warrantors, the Purchaser or Holdings or HHL or any relevant Subsidiary
but in accordance with the Holdings Vendors’ Representative’s instructions.

 

  4.4 If any proceedings are delegated to the Holdings Vendors’ Representative
in accordance with clause 4.3, the Holdings Vendors’ Representative shall keep
the Purchaser fully and promptly informed of all material developments and not
settle or compromise any such claim on terms that involve the Purchaser or any
member of the Hale Group in any continuing liability or obligation to the third
party claimant without the prior written consent of the Purchaser (such consent
not to be unreasonably withheld or delayed taking into consideration the effect
on the business, reputation and goodwill of the Purchaser’s Group). Without
prejudice to the foregoing, the Holdings Vendors’ Representative shall fully and
promptly consult with the Purchaser as to the most effective way to approach the
conduct of negotiations and/or proceedings relating to the third party claim
(including how to avoid, contest, dispute, resist, appeal, compromise or defend
the same), and take reasonable account of its proposals and suggestions (taking
into account the same considerations referred to above as to the effect thereof
on the business, reputation and goodwill of the Purchaser’s Group).

 

143



--------------------------------------------------------------------------------

  4.5 Subject to paragraph 4.6, the Purchaser shall not, and shall ensure that
no member of the Purchaser’s Group will, admit liability in respect of, or
compromise or settle, the third party claim without the prior written consent of
the Holdings Vendors’ Representative (such consent not to be unreasonably
withheld or delayed).

 

  4.6 The Purchaser and the members of the Hale Group shall not be obliged to
take any action pursuant to, or to permit the Warrantors to take any action
pursuant to paragraph 4.3 or to comply with paragraph 4.5 if:

 

  4.6.1   the Holdings Vendors’ Representative has not complied with its
obligations pursuant to paragraph 4.4;

 

  4.6.2   any request made by the Holdings Vendors’ Representative pursuant to
paragraph 4.3 is not made within a reasonable time (being not less than 15
Business Days) of receipt by the Vendors’ Representative of any notice of any
third party claim given to the Vendors’ Representative (and, in any event, in
the case of a third party claim which requires an appeal to be made or other
action to be taken within a specified period of time, at least two Business Days
prior to the expiry of such specified period); and

 

  4.6.3   such action involves contesting any decision of any court or any other
appellate body (including any tribunal or court) unless they have been advised
in writing, at the expense of the Warrantors, by leading counsel instructed by
agreement between the Purchaser and the Holdings Vendors’ Representative that an
appeal against such decision would have at least a 50% chance of being won by
the Purchaser or the relevant member of the Hale Group; and

 

  4.6.4   save where the Warrantors provide indemnities and security reasonably
satisfactory to the Purchaser therefore, such action is likely to increase the
liability to Tax of any member of the Purchaser or the relevant member of the
Hale Group for accounting periods ending after Completion.

 

  4.6.5   subject to paragraph 1.1, the Purchaser and/or the relevant member of
the Hale Group have not been indemnified to the reasonable satisfaction of the
Purchaser against all costs, charges, taxation and expenses which may be thereby
suffered or incurred by the Purchaser or the relevant member of the Hale Group.

 

144



--------------------------------------------------------------------------------

5. MISCELLANEOUS

 

  5.1 Any payment to the Purchaser or to Holdings or to HHL or to any of the
Subsidiaries under the Holdings Share Warranties, the HHL Warranties, the
Holdings Title Warranties or the HHL Title Warranties or pursuant to an
Indemnity Claim or Environmental Claim shall be deemed to be a reduction of the
total consideration paid and received for the Shares.

 

  5.2 Payment in respect of any Claim, any claim for breach of the HHL Title
Warranties or the Holdings Title Warranties, any Indemnity Claim, Environmental
Claim or any claim under the Tax Covenant shall pro tanto satisfy and discharge
any other claim which is capable of being made in respect of the same subject
matter and the Purchaser shall at all times procure that there is no duplication
of any claim or claims relating to the same subject matter so that the Purchaser
shall not be entitled to recover more than once in respect of the same loss.

 

  5.3 The Purchaser will, and shall ensure that Holdings and HHL and the
Subsidiaries will, so far as is reasonably practicable and for not less than a
period of 4 years, preserve all documents, records, correspondence, accounts and
other information whatsoever relevant to a matter which may give rise to a
Claim, an Indemnity Claim, a Tax Claim or any other claim under this agreement.

 

  5.4 The Purchaser shall (and shall procure that each member of the Hale Group
shall) take all reasonable steps to mitigate any Losses which it suffers in
consequence of a breach of the Warranties, or any matter event or circumstance
the subject of an Indemnity Claim or Environmental Claim. Subject to paragraph
1.1, the Warrantors shall indemnify and keep indemnified the Purchaser and the
relevant members of the Hale Group to the Purchaser’s reasonable satisfaction
against all costs, charges, taxation and expenses which may thereby be suffered
or incurred by the Purchaser or the relevant member of the Hale Group in
relation to such steps.

 

  5.5

Each of the Vendors (in their capacity as Vendors and not, for the avoidance of
doubt, the Warrantors in their capacity as Warrantors) shall only be liable
under this agreement for a breach by him, in the case of the Holdings Vendors of
the Holdings Title Warranties, and the covenants in clauses 2.1, 2.3 and 12 and,
in the case of the HHL Vendor of the HHL Title Warranties and the covenants in
clauses 2.1, 2.2 and 12. The liability of each of the Vendors (in their capacity
as Vendors and not, for the

 

145



--------------------------------------------------------------------------------

 

avoidance of doubt, the Warrantors in their capacity as Warrantors) shall not
exceed the amount of Consideration received by him from time to time. The
Warrantors liability for Holdings Title Warranties shall not exceed in the case
of each individual Holdings Vendor the amount of the Consideration received by
that Vendor from time to time.

 

  5.6 In the event that the Warrantors become liable for a Claim pursuant to
paragraph 7.6 of part 2 of schedule 4, the Purchaser shall (and shall procure
that each member of the Purchaser’s Group shall) forthwith upon satisfaction of
the Claim assign (without cost to the Warrantors) any debts which are the
subject of such Claim to the Warrantors or such entity as the Warrantors shall
direct.

 

146



--------------------------------------------------------------------------------

SCHEDULE 10

Completion Net Asset Statement

Part 1

Determination and confirmation of Completion Net Worth

 

1. THE COMPLETION NET ASSET STATEMENT

The Purchaser shall procure that the draft Completion Net Asset Statement shall
be prepared by HHL within 60 days following Completion.

 

2. BASIS OF PREPARATION

 

  2.1 The Completion Net Asset Statement shall be prepared and all assets and
liabilities valued and determined in accordance with the policies that are
referred to and in the order shown in this Paragraph 2.1:

 

  (a) the specific accounting policies set out in Paragraph 2.2;

 

  (b) the accounting principles, practices, evaluation rules and procedures,
methods and bases adopted by HHL in the preparation of the HHL Accounts to the
extent not inconsistent with Paragraph 2.1(a) and to the extent not inconsistent
with Paragraph 2.1(c); and

 

  (c) in accordance with Relevant Accounting Standards as at Completion to the
extent not inconsistent with Paragraph 2.1(a).

 

  2.2 The following are the policies referred to in Paragraph 2.1:

 

  (a) an accrual for management bonuses and Barry Dean’s severance payment in
the aggregate amount of £1,342,000 (including national insurance contributions)
shall be included in the Completion Net Asset Statement together with a
corresponding adjustment to the Corporation Tax liability;

 

  (b) provision for deferred tax to the extent it exceeds £192,000;

 

147



--------------------------------------------------------------------------------

  (c) accruals shall be made for the following payments to the extent such
payments have not been made on or before 31 January 2006:

 

  (i)   the cost of the Insured Benefits;

 

  (ii)   any dividend declared or paid prior to Completion;

 

  (iii)   £133,500 of the premium due in respect of the Environmental Insurance
Policy (the balance of such provision being left out of account); and

 

  (iv)   the costs referred to in clause 13.2,

and the Corporation Tax liability shall be adjusted accordingly.

 

  (d) fixed assets not disposed of since the Accounts Date are to be included at
their value in the HHL Accounts and fixed assets acquired since the Accounts
Date are to be included at their purchase price, but in each case less
depreciation to the Completion Date in accordance with the depreciation policy
adopted by HHL in the preparation of the HHL Accounts;

 

  (e) an accrual for pension liabilities in the amount of £140,000 and no more
shall be included in the Completion Net Asset Statement (but no adjustment in
respect thereof shall be made to the Corporation Tax Liability);

 

  (f) no general provision shall be made against warranty claims; and

 

  (g) goodwill in respect of the acquisition of shares in Cambridge Fluid
Systems International Limited shall be included as a fixed asset in the sum of
£37,000.

 

3. CALCULATION OF THE COMPLETION NET WORTH

Without prejudice to paragraph 2 of this Schedule 10, the Completion Net Worth
shall be the amount determined by reference to the pro-forma Completion Net
Asset Statement in Part 2 of this Schedule (but the headings are illustrative
only).

 

4. PROCEDURE FOR DETERMINING COMPLETION NET WORTH

 

  4.1

A physical inventory of the stocks and work in progress shall be conducted by
HHL in the presence of representatives of the Purchaser and adjustments made to
reflect

 

148



--------------------------------------------------------------------------------

 

the position as at close of business on 31 January 2006. Forthwith following
preparation of the Completion Net Asset Statement, the Purchaser shall be
entitled to forward the draft Completion Net Asset Statement to the Purchaser’s
Accountants for review. Within 40 Business Days after Completion, the Purchaser
shall provide to the Holding Vendors’ Representative (a) the draft Completion
Net Asset Statement and (b) the draft calculation of the Completion Net Worth
(the “Confirmation”).

 

  4.2 The Holdings Vendors’ Representative shall be entitled to submit the draft
Completion Net Asset Statement and draft Confirmation to the Vendor’s
Accountants for review.

 

  4.3

The Holdings Vendors’ Representative shall, within 20 Business Days of the draft
Completion Net Asset Statement and draft Confirmation being submitted to the
Holding Vendors’ Representative, notify the Purchaser in writing either that he
approves of them or that he disagrees with them (a “Dispute Notice”) in which
event he shall in such notification give details of the matters with which he
disagrees (“Disputed Items”) and the reasons for such disagreement. If a Dispute
Notice is given, the Purchaser and the Holdings Vendors’ Representatives shall
attempt to resolve and agree the Disputed Items. If no such Dispute Notice is
given before the expiry of the specified time, the Vendors shall be deemed to
have accepted the draft Completion Net Asset Statement and draft Confirmation.
Any such resolution which enables the Completion Net Worth to be agreed shall be
expressed in a joint confirmation (the “Joint Resolution”), signed by both the
Purchaser and the Holding Vendors’ Representative, stating the Completion Net
Worth. If no Joint Resolution shall be issued within 20 Business Days of the
Dispute Notice having been submitted to the Purchaser, the matter shall be
referred to a firm of independent chartered accountants jointly agreed upon
between the Purchaser and the Holdings Vendors’ Representative or (failing such
agreement) appointed, at the request of either the Purchaser or the Holdings
Vendors’ Representative at any time, by the President from time to time of the
Institute of Chartered Accountants in England and Wales, which firm (the
“Independent Accountants”) shall then determine the Disputed Items and shall
confirm the Completion Net Worth. The Independent Accountants shall act as
experts and not as arbitrators. Their decision shall be communicated in writing
to the Purchaser and the Holdings Vendors’ Representative and shall be final and
binding upon the Purchaser and the Holdings Vendors’ Representative. For the
avoidance of doubt before such referral shall be made to such Independent
Accountants the

 

149



--------------------------------------------------------------------------------

 

Purchaser shall be entitled to review the Completion Net Asset Statement in the
light of the matters raised by the Holdings Vendors’ Representative and/or the
Vendors’ Accountants and to propose further adjustments to the draft Completion
Net Asset Statement for review by the Independent Accountants.

 

  4.4 The costs of the Purchaser’s Accountants, in connection with all matters
specified in this Schedule shall be borne by the Purchaser, the costs of the
Vendors’ Accountants shall be borne by the Holdings Vendors. The costs of the
Independent Accountants shall be borne by the parties as determined by the
Independent Accountants in accordance with the following formula:

A = B/C x 100

where:

 

A

   =    the percentage costs to be borne by the relevant party;

B

   =    the amount by which the relevant party’s calculation of Completion Net
Worth varies from the final confirmation of Completion Net Worth; and

C

   =    the difference in pounds between the Purchaser’s calculation of
Completion Net Worth and the Vendor’s calculation of Completion Net Worth.

 

  4.5 The Purchaser shall use reasonable endeavours to procure that all records,
working papers and other information within its possession or control as may be
reasonably required by the Purchaser’s Accountants and/or the Vendors’
Accountants and/or the Independent Accountants for the purposes of this
Schedule, shall be made available upon a request for them subject to the
provision by the relevant parties of any undertakings and indemnities required
by auditors and shall generally render all reasonable assistance reasonably
necessary for the preparation of the Completion Net Asset Statement.

 

  4.6 For the purposes of the agreement “the final confirmation of Completion
Net Worth” shall mean:

 

  (a)

the Confirmation issued by the Purchaser pursuant to paragraph 4.1 (if such
Confirmation is approved (or deemed accepted) by the Holding Vendors’
Representative pursuant to paragraph 4.3) in which case the

 

150



--------------------------------------------------------------------------------

 

final confirmation of Completion Net Worth shall, for the purposes of the
agreement, be treated as issued five Business Days after notification has been
given or is deemed to have been given that the Confirmation is accepted;

 

  (b) the Joint Resolution (if a disagreement shall have been resolved as
mentioned in paragraph 4.3) in which case the final confirmation of Completion
Net Worth shall, for the purposes of the Agreement, be treated as issued five
Business Days after the date upon which the Joint Resolution has been given; or

 

  (c) the decision of the Independent Accountants (if any matter shall be
referred to the Independent Accountants as mentioned in paragraph 4.3) in which
case the final confirmation of Completion Net Worth shall, for the purposes of
the agreement, be treated as issued five Business Days after the date upon which
the decision shall have been given.

 

151



--------------------------------------------------------------------------------

Part 2

Pro forma Completion Net Asset Statement

HHL

 

FIXED ASSETS

  

A. TOTAL FIXED ASSETS

  

CURRENT ASSETS

  

Stocks

  

Work-in-Progress

  

Debtors

  

Trade Debtors (Net of Bad Debts)

  

Other Debtors (Pre-payments & Accruals)

  

Cash Balance

   B. TOTAL CURRENT ASSETS   

CURRENT CREDITORS

  

Trade Creditors

  

Leases on Plant & Equipment (within 1 Year)

  

Other Creditors (inc. VAT)

  

Corporation Tax

  

Dividends

   C. TOTAL CURRENT LIABILITIES   

LONG TERM LIABILITIES

  

Leases on Plant & Equipment

  

Deferred Corporation Tax (if in excess of £192,000)

  

Pension Liability

   D. TOTAL LONG-TERM LIABILITIES   

Completion Net Worth is (A+B) - (C+D)

  

 

152



--------------------------------------------------------------------------------

EXECUTED (but not delivered until the date hereof) as a deed by Howitzer
Acquisition Limited acting by two directors or one director and the secretary:
  

)

)

)

)

  

/s/ Kenneth W. Smith

Kenneth W. Smith

/s/ David A Bloss Sr.

David A Bloss Sr.

EXECUTED (but not delivered until the date hereof) as a deed by Circor
International Inc. acting by two directors or one director and the secretary:   

)

)

)

)

  

/s/ Kenneth W. Smith

Kenneth W. Smith

/s/ David A Bloss Sr.

David A Bloss Sr.



--------------------------------------------------------------------------------

SIGNED (but not delivered until the date hereof) as a deed by David Hamilton Fox
as a tristee pf the K D Hamilton 1957 Settlement Trust by his attorney Charles
N. Ouin:   

)

)

)

  

/s/ Charles N. Ouin

Charles N. Ouin

SIGNED (but not delivered until the date hereof) as a deed by Charles N. Ouin as
a trustee of the J D Hamilton 1957 Settlement Trust:   

)

)

)

  

/s/ Charles N. Ouin

Charles N. Ouin

SIGNED (but not delivered until the date hereof) as a deed by David Hamilton Fox
as a trustee of the I F Hamilton 1962 Settlement Trust by his attorney Charles
N. Ouin:   

)

)

)

  

/s/ Charles N. Ouin

Charles N. Ouin

SIGNED (but not delivered until the date hereof) as a deed by Charles N. Ouin as
a trustee of the I F Hamilton 1962 Settlement Trust:   

)

)

)

  

/s/ Charles N. Ouin

Charles N. Ouin

SIGNED (but not delivered until the date hereof) as a deed by Katrina McCrossan
as a trustee of the I F Hamilton 1962 Settlement Trust by her attorney Charles
N. Ouin.   

)

)

)

  

/s/ Charles N. Ouin

Charles N. Ouin

SIGNED (but not delivered until the date hereof) as a deed by Angela Ormsby
Chiswell as trustee of the Ornsby Charitable Trust by her attorney Charles N.
Ouin:   

)

)

)

  

/s/ Charles N. Ouin

Charles N. Ouin

SIGNED (but not delivered until the date hereof) as a deed by Rosemary Orrnsby
David:   

)

)

  

/s/ Rosemary O. David

Rosemary O. David

SIGNED (but not delivered until the date hereof) as a deed by Peter David by her
attorney Rosemary O. David:   

)

)

  

/s/ Rosemary O. David

Rosemary O. David

EXECUTED (but not delivered until the date hereof) as a deed by Fenchurch
Nominees Limited by its attorney Ian D. Grant:   

)

)

  

/s/ Ian D. Grant

Ian D. Grant

SIGNED (but not delivered until the date hereof) as a deed by B J McCrossan as
trustee of the Warwick Charitable Trust by her attorney Charles N. Ouin:   

)

)

)

  

/s/ Charles N. Ouin

Charles N. Ouin

SIGNED (but not delivered until the date hereof) as a deed by Angela Ormsby
Chiswell as a trustee of the Ormsby Charitable Trust by her attorney Charles N.
Ouin:   

)

)

)

  

/s/ Charles N. Ouin

Charles N. Ouin

SIGNED (but not delivered until the date hereof) as a deed by Nicholas John
Chiswell by his attorney Charles N. Ouin:   

)

)

  

/s/ Charles N. Ouin

Charles N. Ouin

SIGNED (but not delivered until the date hereof) as a deed by Rosemary Ormsby
David as a trustee of the Ormsby Charitable Trust:   

)

)

)

  

/s/ Rosemary O. David

Rosemary O. David

SIGNED (but not delivered until the date hereof) as a deed by Katrina McCrossan
as trustee of the Warwick Charitable Trust:   

)

)

  

/s/ Katrina McCrossan

Katrina McCrossan

SIGNED (but not delivered until the date hereof) as a deed by D P McCrossan as a
trustee of the Warwick Charitable Trust by his attorney Charles N. Ouin:   

)

)

)

  

/s/ Charles N. Ouin

Charles N. Ouin